 



Exhibit 10.1
EXECUTION VERSION
 
$225,000,000
AMENDED AND RESTATED TERM LOAN AGREEMENT
among
EDDIE BAUER HOLDINGS, INC.,
EDDIE BAUER, INC.,
as Borrower,
The Several Lenders from Time to Time Parties Hereto,
GOLDMAN SACHS CREDIT PARTNERS L.P.,
as Syndication Agent,
and
JPMORGAN CHASE BANK, N.A.,
as Administrative Agent
Dated as of June 21, 2005
Amended and Restated as of April 4, 2007
 
J.P. MORGAN SECURITIES INC. AND GOLDMAN SACHS CREDIT PARTNERS L.P.,
as Joint Lead Arrangers and Joint Bookrunners



--------------------------------------------------------------------------------



 



 

TABLE OF CONTENTS

              Page
SECTION 1. DEFINITIONS
       
 
       
1.1 Defined Terms
    1  
1.2 Other Definitional Provisions
    18  
 
       
SECTION 2. AMOUNT AND TERMS OF TERM COMMITMENTS
       
 
       
2.1 Refinance of Existing Loans and Term Commitments
    18  
2.2 Procedure for Loan Borrowing
    18  
2.3 Repayment of Loans
    19  
2.4 Fees, etc.
    19  
2.5 Optional Prepayments
    19  
2.6 Mandatory Prepayments
    20  
2.7 Conversion and Continuation Options
    21  
2.8 Limitations on Eurodollar Tranches
    21  
2.9 Interest Rates and Payment Dates
    22  
2.10 Computation of Interest and Fees
    22  
2.11 Inability to Determine Interest Rate
    22  
2.12 Pro Rata Treatment and Payments
    23  
2.13 Requirements of Law
    24  
2.14 Taxes
    25  
2.15 Indemnity
    26  
2.16 Change of Lending Office
    27  
2.17 Replacement of Lenders
    27  
 
       
SECTION 3. REPRESENTATIONS AND WARRANTIES
       
 
       
3.1 Financial Condition
    27  
3.2 No Change
    28  
3.3 Existence; Compliance with Law
    28  
3.4 Power; Authorization; Enforceable Obligations
    28  
3.5 No Legal Bar
    29  
3.6 Litigation
    29  
3.7 No Default
    29  
3.8 Ownership of Property; Liens
    29  
3.9 Intellectual Property
    29  
3.10 Taxes
    29  
3.11 Federal Regulations
    30  
3.12 Labor Matters
    30  
3.13 ERISA
    30  
3.14 Investment Company Act; Other Regulations
    30  
3.15 Subsidiaries
    30  
3.16 Use of Proceeds
    31  
3.17 Environmental Matters
    31  
3.18 Accuracy of Information, etc
    31  
3.19 Security Documents
    32  
3.20 Solvency
    32  

i



--------------------------------------------------------------------------------



 



 

              Page
3.21 Regulation H
    32  
3.22 Certain Documents
    32  
 
       
SECTION 4. CONDITIONS PRECEDENT
       
 
       
4.1 Conditions to the Restatement Effective Date
    33  
 
       
SECTION 5. AFFIRMATIVE COVENANTS
       
 
       
5.1 Financial Statements
    35  
5.2 Certificates; Other Information
    36  
5.3 Payment of Obligations
    37  
5.4 Maintenance of Existence; Compliance
    37  
5.5 Maintenance of Property; Insurance
    37  
5.6 Inspection of Property; Books and Records; Discussions
    38  
5.7 Notices
    38  
5.8 Environmental Laws
    39  
5.9 [Intentionally Omitted]
    39  
5.10 Additional Collateral, etc
    39  
5.11 Passive Company Status
    41  
5.12 Post Closing Matters
    41  
 
       
SECTION 6. NEGATIVE COVENANTS
       
 
       
6.1 Financial Condition Covenants
    41  
6.2 Indebtedness
    43  
6.3 Liens
    44  
6.4 Fundamental Changes
    46  
6.5 Disposition of Property
    46  
6.6 Restricted Payments
    47  
6.7 Capital Expenditures
    47  
6.8 Investments
    48  
6.9 Optional Payments and Modifications of Certain Debt Instruments
    49  
6.10 Transactions with Affiliates
    50  
6.11 Sales and Leasebacks
    50  
6.12 Swap Agreements
    50  
6.13 Changes in Fiscal Periods
    50  
6.14 Negative Pledge Clauses
    50  
6.15 Clauses Restricting Subsidiary Distributions
    50  
6.16 Lines of Business
    51  
6.17 Environmental Matters
    51  
6.18 Transactions Relating to Spiegel Acceptance Corporation
    51  
 
       
SECTION 7. EVENTS OF DEFAULT
       
 
       
SECTION 8. THE AGENTS
       
 
       
8.1 Appointment
    54  
8.2 Delegation of Duties
    54  
8.3 Exculpatory Provisions
    54  
8.4 Reliance by Administrative Agent
    54  

ii



--------------------------------------------------------------------------------



 



 

              Page
8.5 Notice of Default
    55  
8.6 Non-Reliance on Agents, Arrangers and Other Lenders
    55  
8.7 Indemnification
    55  
8.8 Agent in Its Individual Capacity
    56  
8.9 Successor Administrative Agent
    56  
8.10 Syndication Agent and Arrangers
    56  
 
       
SECTION 9. MISCELLANEOUS
       
 
       
9.1 Amendments and Waivers
    56  
9.2 Notices
    57  
9.3 No Waiver; Cumulative Remedies
    58  
9.4 Survival of Representations and Warranties
    58  
9.5 Payment of Expenses and Taxes
    58  
9.6 Successors and Assigns; Participations and Assignments
    59  
9.7 Adjustments; Set-off
    62  
9.8 Counterparts
    62  
9.9 Severability
    62  
9.10 Integration
    63  
9.11 GOVERNING LAW
    63  
9.12 Submission To Jurisdiction; Waivers
    63  
9.13 Acknowledgements
    63  
9.14 Releases of Guarantees and Liens
    64  
9.15 Confidentiality
    64  
9.16 Patriot Act
    64  
9.17 WAIVERS OF JURY TRIAL
    65  

iii



--------------------------------------------------------------------------------



 



 

SCHEDULES:

     
1.1A
  Commitments
1.1B
  Mortgaged Property
3.2
  Changes
3.4
  Consents, Authorizations, Filings and Notices
3.7
  Defaults
3.9
  Intellectual Property Litigation
3.15
  Subsidiaries
3.19(a)
  UCC Filing Jurisdictions
3.19(b)
  Mortgage Filing Jurisdictions
6.2(d)
  Existing Indebtedness
6.3(f)
  Existing Liens
6.8(h)
  Existing Investments

EXHIBITS:

     
A
  Form of Assignment and Assumption
B
  Form of Compliance Certificate
C
  Form of Guarantee and Collateral Agreement
D
  Form of Exemption Certificate
E
  Form of Closing Certificate
F
  Form of Mortgage

iv



--------------------------------------------------------------------------------



 



 

          AMENDED AND RESTATED TERM LOAN AGREEMENT (this “Agreement”), dated as
of June 21, 2005 and amended and restated as of April 4, 2007, among EDDIE BAUER
HOLDINGS, INC., a Delaware corporation (“Holdings”), EDDIE BAUER, INC., a
Delaware corporation (the “Borrower”), the several banks and other financial
institutions or entities from time to time parties to this Agreement
(collectively, the “Lenders”), GOLDMAN SACHS CREDIT PARTNERS L.P., as
syndication agent (in such capacity, the “Syndication Agent”), and JPMORGAN
CHASE BANK, N.A., as administrative agent (in such capacity, the “Administrative
Agent”).
W I T N E S S E T H:
          WHEREAS, Holdings, the Borrower, certain of the Lenders and the
Administrative Agent are parties to that certain Term Loan Agreement, dated as
of June 21, 2005 (as heretofore modified and supplemented and in effect
immediately before giving effect to the amendment and restatement contemplated
hereby, the “Existing Loan Agreement”);
          WHEREAS, the Borrower has requested that the Existing Loan Agreement
be amended and restated to, among other things, authorize the issuance of not
less than $75,000,000 of Convertible Notes (as defined herein) and to extend the
maturity date of, and refinance, the loans outstanding thereunder (the “Existing
Term Loans”), in each case to occur contemporaneously with the Restatement
Effective Date; and
          WHEREAS, the Borrower has also requested that the Existing Loan
Agreement be restated in its entirety to read as provided herein.
          Accordingly, effective on the Restatement Effective Date (as defined
herein), the Existing Loan Agreement shall be amended and restated in its
entirety as follows:
SECTION 1. DEFINITIONS
          1.1 Defined Terms. As used in this Agreement, the terms listed in this
Section 1.1 shall have the respective meanings set forth in this Section 1.1.
          “ABL Facility”: the revolving credit facility provided to the Borrower
and certain of its Subsidiaries pursuant to the ABL Facility Agreement and any
refinancings, renewals or extensions thereof in accordance with Section 6.2.
          “ABL Facility Agent”: Bank of America, N.A., in its capacity as agent
under the ABL Facility Agreement, and any successor agent thereto.
          “ABL Facility Agreement”: the Loan and Security Agreement, dated as of
June 21, 2005, among the Borrower, Holdings, the Subsidiaries of the Borrower
party thereto, the financial institutions named therein, and Bank of America,
N.A., as agent, Banc of America Securities LLC, as sole lead arranger and book
manager, Fleet Retail Group, Inc. and The CIT Group/Business Credit, Inc., as
co-syndication agents, and General Electric Capital Corporation, as
documentation agent, together with all instruments and other agreements entered
into by any Group Member in connection therewith, in each case, as in effect on
the date hereof and as hereafter amended, supplemented or otherwise modified
from time to time in accordance with Section 6.9 or refinanced, renewed or
extended in accordance with Section 6.2.
          “ABR”: for any day, a rate per annum (rounded upwards, if necessary,
to the next 1/100 of 1%) equal to the greater of (a) the Prime Rate in effect on
such day and (b) the Federal Funds Effective



--------------------------------------------------------------------------------



 



2

Rate in effect on such day plus 1/2 of 1%. Any change in the ABR due to a change
in the Prime Rate or the Federal Funds Effective Rate shall be effective as of
the opening of business on the effective day of such change in the Prime Rate or
the Federal Funds Effective Rate, respectively.
          “ABR Loans”: Loans the rate of interest applicable to which is based
upon the ABR.
          “Administrative Agent”: JPMorgan Chase Bank, N.A., together with its
affiliates, as the arranger of the Term Commitments and as the administrative
agent for the Lenders under this Agreement and the other Loan Documents,
together with any of its successors.
          “Affiliate”: as to any Person, any other Person that, directly or
indirectly, is in control of, is controlled by, or is under common control with,
such Person. For purposes of this definition, “control” of a Person means the
power, directly or indirectly, either to (a) vote 10% or more of the securities
having ordinary voting power for the election of directors (or persons
performing similar functions) of such Person or (b) direct or cause the
direction of the management and policies of such Person, whether by contract or
otherwise.
          “Agents”: the collective reference to the Syndication Agent and the
Administrative Agent.
          “Agreement”: as defined in the preamble hereto.
          “Applicable Margin”: for each Loan, the rate per annum equal to
(a) 3.25%, in the case of Eurodollar Loans, and (b) 2.25%, in the case of ABR
Loans; provided that from and after the delivery of certificates pursuant to
Section 5.2 for the fiscal quarter ended June 30, 2007, the Applicable Margin
with respect to the Loans will be determined pursuant to the Pricing Grid.
          “Approved Fund”: as defined in Section 9.6(b).
          “Arrangers”: J.P. Morgan Securities Inc. and Goldman Sachs Credit
Partners L.P., as joint lead arrangers and joint bookrunners.
          “Asset Sale”: any Disposition of property or series of related
Dispositions of property (excluding any such Disposition permitted by clause
(a), (b), (c) or (d) of Section 6.5) that yields gross proceeds to any Group
Member (valued at the initial principal amount thereof in the case of non-cash
proceeds consisting of notes or other debt securities and valued at fair market
value in the case of other non-cash proceeds) in excess of $1,000,000.
          “Assignee”: as defined in Section 9.6(b).
          “Assignment and Assumption”: an Assignment and Assumption,
substantially in the form of Exhibit A.
          “Benefitted Lender”: as defined in Section 9.7(a).
          “Board”: the Board of Governors of the Federal Reserve System of the
United States (or any successor).
          “Borrower”: as defined in the preamble hereto.



--------------------------------------------------------------------------------



 



3

          “Business Day”: a day other than a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
close, provided, that with respect to notices and determinations in connection
with, and payments of principal and interest on, Eurodollar Loans, such day is
also a day for trading by and between banks in Dollar deposits in the interbank
eurodollar market.
          “Capital Expenditures”: for any period, with respect to any Person,
the aggregate of all expenditures by such Person and its Subsidiaries for the
acquisition or leasing (pursuant to a capital lease) of fixed or capital assets
or additions to equipment (including replacements, capitalized repairs and
improvements during such period) that should be capitalized under GAAP on a
consolidated balance sheet of such Person and its Subsidiaries; provided that
the foregoing shall exclude the effects of improvements on real property leased
by the Borrower or any of its Subsidiaries which are funded by the applicable
landlords and which are accounted for as capital improvements and deferred rent
obligations.
          “Capital Lease Obligations”: as to any Person, the obligations of such
Person to pay rent or other amounts under any lease of (or other arrangement
conveying the right to use) real or personal property, or a combination thereof,
which obligations are required to be classified and accounted for as capital
leases on a balance sheet of such Person under GAAP and, for the purposes of
this Agreement, the amount of such obligations at any time shall be the
capitalized amount thereof at such time determined in accordance with GAAP.
          “Capital Stock”: any and all shares of capital stock of a corporation,
any and all equivalent ownership interests in a Person (other than a
corporation) and any and all warrants, rights or options to purchase any of the
foregoing.
          “Cash Equivalents”: (a) marketable direct obligations issued by, or
unconditionally guaranteed by, the United States Government or issued by any
agency thereof and backed by the full faith and credit of the United States, in
each case maturing within one year from the date of acquisition;
(b) certificates of deposit, time deposits, eurodollar time deposits or
overnight bank deposits having maturities of twelve months or less from the date
of acquisition issued by any Lender or by any commercial bank organized under
the laws of the United States or any state thereof having combined capital and
surplus of not less than $500,000,000; (c) commercial paper of an issuer rated
at least A-1 by Standard & Poor’s Ratings Services (“S&P”) or P-1 by Moody’s
Investors Service, Inc. (“Moody’s”), or carrying an equivalent rating by a
nationally recognized rating agency, if both of the two named rating agencies
cease publishing ratings of commercial paper issuers generally, and maturing
within six months from the date of acquisition; (d) repurchase obligations of
any Lender or of any commercial bank satisfying the requirements of clause
(b) of this definition, having a term of not more than 30 days, with respect to
securities issued or fully guaranteed or insured by the United States
government; (e) securities with maturities of one year or less from the date of
acquisition issued or fully guaranteed by any state, commonwealth or territory
of the United States, by any political subdivision or taxing authority of any
such state, commonwealth or territory or by any foreign government, the
securities of which state, commonwealth, territory, political subdivision,
taxing authority or foreign government (as the case may be) are rated at least A
by S&P or A by Moody’s; (f) securities with maturities of six months or less
from the date of acquisition backed by standby letters of credit issued by any
Lender or any commercial bank satisfying the requirements of clause (b) of this
definition; (g) money market mutual or similar funds that invest exclusively in
assets satisfying the requirements of clauses (a) through (f) of this
definition; or (h) money market funds that (i) comply with the criteria set
forth in SEC Rule 2a-7 under the Investment Company Act of 1940, as amended,
(ii) are rated AAA by S&P and Aaa by Moody’s and (iii) have portfolio assets of
at least $5,000,000,000.
          “Closing Date”: shall mean June 21, 2005.



--------------------------------------------------------------------------------



 



4

          “Code”: the Internal Revenue Code of 1986, as amended from time to
time.
          “Collateral”: all property of the Loan Parties, now owned or hereafter
acquired, upon which a Lien is purported to be created by any Security Document.
          “Commonly Controlled Entity”: an entity, whether or not incorporated,
that is under common control with the Borrower within the meaning of
Section 4001(a)(14) of ERISA or is part of a group that includes the Borrower
and that is treated as a single employer under Section 414(b) or (c) of the
Code.
          “Compliance Certificate”: a certificate duly executed by a Responsible
Officer substantially in the form of Exhibit B.
          “Conduit Lender”: any special purpose corporation organized and
administered by any Lender for the purpose of making Loans otherwise required to
be made by such Lender and designated by such Lender in a written instrument;
provided, that the designation by any Lender of a Conduit Lender shall not
relieve the designating Lender of any of its obligations to fund a Loan under
this Agreement if, for any reason, its Conduit Lender fails to fund any such
Loan, and the designating Lender (and not the Conduit Lender) shall have the
sole right and responsibility to deliver all consents and waivers required or
requested under this Agreement with respect to its Conduit Lender, and provided,
further, that no Conduit Lender shall (a) be entitled to receive any greater
amount pursuant to Sections 2.13, 2.14, 2.15 or 9.5 than the designating Lender
would have been entitled to receive in respect of the Loans made by such Conduit
Lender or (b) be deemed to have any Commitment.
          “Confidential Information Memorandum”: the Confidential Information
Memorandum dated March 2007 and furnished to certain Lenders on March 9, 2007.
          “Consolidated Current Assets”: at any date, all amounts (other than
cash and Cash Equivalents) that would, in conformity with GAAP, be set forth
opposite the caption “total current assets” (or any like caption) on a
consolidated balance sheet of the Borrower and its Subsidiaries at such date.
          “Consolidated Current Liabilities”: at any date, all amounts that
would, in conformity with GAAP, be set forth opposite the caption “total current
liabilities” (or any like caption) on a consolidated balance sheet of the
Borrower and its Subsidiaries at such date, but excluding the current portion of
any Funded Debt of the Borrower and its Subsidiaries.
          “Consolidated EBITDA”: for any period, Consolidated Net Income for
such period plus, without duplication and to the extent reflected as a charge in
the statement of such Consolidated Net Income for such period, the sum of
(a) income tax expense, (b) interest expense, amortization or writeoff of debt
discount and debt issuance costs and commissions, discounts and other fees and
charges associated with Indebtedness (including the Loans), (c) depreciation and
amortization expense, (d) amortization of intangibles (including, but not
limited to, goodwill) and organization costs, (e) non-cash writedowns of
tangible or intangible assets, (f) non-cash expenses related to stock options
and restricted stock grants accounted for pursuant to SFAS 123 or similar
accounting standards, (g) non-cash expenses related to the amortization of lease
obligations, (h) non-cash expenses related to loss recorded on equity share of
foreign joint ventures, (i) any extraordinary, unusual or non-recurring non-cash
expenses or losses (including, whether or not otherwise includable as a separate
item in the statement of such Consolidated Net Income for such period, non-cash
losses on sales of assets outside of the ordinary course of business), provided
that the amounts referred to in this clause (i) shall not, in the aggregate,
exceed $10,000,000 for any fiscal year of the Borrower, (j) any cash received
during such period in respect of items described in clause (A)(ii) below
subsequent to the fiscal quarter in which the relevant



--------------------------------------------------------------------------------



 



5

non-cash income or gain was reflected in the statement of Consolidated Net
Income, and (k) cash expenses arising during the first quarter of the 2007
fiscal year in an amount not to exceed (x) $5,000,000 in connection with that
certain merger agreement among the Borrower, Sun Capital Partners and Golden
Gate Partners and (y) $5,200,000 for severance payments arising in connection
with the departure of the chief executive officer in February 2007, and minus,
(A) to the extent included in the statement of such Consolidated Net Income for
such period, the sum of (i) interest income, (ii) any extraordinary, unusual or
non-recurring income or gains (including, whether or not otherwise includable as
a separate item in the statement of such Consolidated Net Income for such
period, gains on the sales of assets outside of the ordinary course of
business), (iii) income tax credits (to the extent not netted from income tax
expense) and (iv) any other non-cash income, (B) any cash payments made during
such period in respect of items described in clause (i) above subsequent to the
fiscal quarter in which the relevant non-cash expenses or losses were reflected
as a charge in the statement of Consolidated Net Income and (C) to the extent
included in the statement of such Consolidated Net Income for such period, any
cash charges associated with lease obligations which do not appear on the
statement of profit and loss, all as determined on a consolidated basis.
          “Consolidated EBITDAR”: for any period, Consolidated EBITDA for such
period plus Consolidated Rent Expense for such period.
          “Consolidated Fixed Charge Coverage Ratio”: for any period, the ratio
of (a) Consolidated EBITDAR for such period to (b) the sum (without duplication)
of (i) Consolidated Interest Expense for such period, (ii) Consolidated Rent
Expense for such period, (iii) the aggregate amount actually paid by the
Borrower and its Subsidiaries during such period on account of Capital
Expenditures (excluding the principal amount of Indebtedness (other than any
Loans) incurred in connection with such expenditures) and (iv) scheduled
payments made during such period on account of principal of Indebtedness of the
Borrower or any of its Subsidiaries (including scheduled principal payments in
respect of the Loans).
          “Consolidated Interest Expense”: for any period, total cash interest
expense (including that attributable to Capital Lease Obligations) of the
Borrower and its Subsidiaries for such period with respect to all outstanding
Indebtedness of the Borrower and its Subsidiaries (including all commissions,
discounts and other fees and charges owed with respect to letters of credit and
bankers’ acceptance financing and net costs under Swap Agreements in respect of
interest rates to the extent such net costs are allocable to such period in
accordance with GAAP).
          “Consolidated Net Income”: for any period, the consolidated net income
(or loss) of the Borrower and its Subsidiaries, determined on a consolidated
basis in accordance with GAAP; provided that there shall be excluded (a) the
income (or deficit) of any Person accrued prior to the date it becomes a
Subsidiary of the Borrower or is merged into or consolidated with the Borrower
or any of its Subsidiaries, (b) the income (or deficit) of any Person (other
than a Subsidiary of the Borrower) in which the Borrower or any of its
Subsidiaries has an ownership interest, except to the extent that any such
income is actually received by the Borrower or such Subsidiary in the form of
dividends or similar distributions, and (c) the undistributed earnings of any
Subsidiary of the Borrower to the extent that the declaration or payment of
dividends or similar distributions by such Subsidiary is not at the time
permitted by the terms of any Contractual Obligation (other than under any Loan
Document) or Requirement of Law applicable to such Subsidiary.
          “Consolidated Rent Expense”: for any period, the aggregate amount of
fixed and contingent rentals payable by the Borrower and its Subsidiaries for
such period with respect to leases of real and personal property, determined on
a consolidated basis in accordance with GAAP, excluding non-cash expenses
related to the amortization of lease obligations.



--------------------------------------------------------------------------------



 



6

          “Consolidated Senior Secured Debt”: at any time, the aggregate amount
of Consolidated Total Debt, excluding (x) the Convertible Notes, (y) any
Permitted Junior Lien Debt and (z) Indebtedness that is not secured by a Lien.
          “Consolidated Senior Secured Leverage Ratio”: as at the last day of
any period, the ratio of (a) Consolidated Senior Secured Debt on such day to
(b) Consolidated EBITDA for such period.
          “Consolidated Total Debt”: at any date, the aggregate principal amount
of all Indebtedness of the Borrower and its Subsidiaries at such date,
determined on a consolidated basis in accordance with GAAP; provided that at any
such date the amount of Indebtedness outstanding under the ABL Facility shall be
calculated as an average of the principal amount outstanding at the end of each
day for the prior 365 days.
          “Consolidated Working Capital”: at any date, the excess of
Consolidated Current Assets on such date over Consolidated Current Liabilities
on such date.
          “Continuing Directors”: the directors of Holdings on the Restatement
Effective Date, and each other director, if, in each case, such other director’s
nomination for election to the board of directors of Holdings is recommended by
at least 662/3% of the then Continuing Directors.
          “Contractual Obligation”: as to any Person, any provision of any
security issued by such Person or of any agreement, instrument or other
undertaking to which such Person is a party or by which it or any of its
property is bound.
          “Convertible Notes Documents”: the Indenture, dated as of April 4,
2007 among Holdings, the subsidiary guarantors parties thereto and the trustee
therefor, and any documentation executed by Holdings in connection with
Indebtedness permitted pursuant to Section 6.2(k), in each case as such
agreement may be amended, supplemented or otherwise modified from time to time
in accordance with Section 6.9.
          “Convertible Notes”: the convertible notes issued by Holdings pursuant
to the Convertible Notes Documents.
          “Default”: any of the events specified in Section 7, whether or not
any requirement for the giving of notice, the lapse of time, or both, has been
satisfied.
          “Disposition”: with respect to any property, any sale, lease, sale and
leaseback, assignment, conveyance, transfer or other disposition thereof. The
terms “Dispose” and “Disposed of” shall have correlative meanings.
          “Dollars” and “$”: dollars in lawful currency of the United States.
          “Domestic Subsidiary”: any Subsidiary of the Borrower organized under
the laws of any jurisdiction within the United States.
          “ECF Percentage”: 50%; provided, that, with respect to each fiscal
year of the Borrower ending after December 31, 2007, the ECF Percentage shall be
reduced to 25% if the Consolidated Senior Secured Leverage Ratio as of the last
day of such fiscal year is not greater than 2.00 to 1.00.
          “Eddie Bauer Canada”: Eddie Bauer of Canada, Inc.



--------------------------------------------------------------------------------



 



7

          “Environmental Laws”: any and all foreign, Federal, state, local or
municipal laws, rules, orders, regulations, statutes, ordinances, codes,
decrees, requirements of any Governmental Authority or other Requirements of Law
(including common law) regulating, relating to or imposing liability or
standards of conduct concerning protection of the environment, or of human
health as such relates to exposure to hazardous or deleterious materials, or
employee health and safety as such relates to exposure to hazardous or
deleterious materials, as has been, is now or may at any time hereafter be in
effect.
          “Environmental Permits”: any and all permits, licenses, approvals,
registrations, notifications, exemptions and any other authorization required
under any Environmental Law.
          “ERISA”: the Employee Retirement Income Security Act of 1974, as
amended from time to time.
          “Eurocurrency Reserve Requirements”: for any day as applied to a
Eurodollar Loan, the aggregate (without duplication) of the maximum rates
(expressed as a decimal fraction) of reserve requirements in effect on such day
(including basic, supplemental, marginal and emergency reserves) under any
regulations of the Board or other Governmental Authority having jurisdiction
with respect thereto dealing with reserve requirements prescribed for
eurocurrency funding (currently referred to as “Eurocurrency Liabilities” in
Regulation D of the Board) maintained by a member bank of the Federal Reserve
System.
          “Eurodollar Base Rate”: with respect to each day during each Interest
Period pertaining to a Eurodollar Loan, the rate per annum determined on the
basis of the rate for deposits in Dollars for a period equal to such Interest
Period commencing on the first day of such Interest Period appearing on Page
3750 of the Telerate screen as of 11:00 A.M., London time, two Business Days
prior to the beginning of such Interest Period. In the event that such rate does
not appear on Page 3750 of the Telerate screen (or otherwise on such screen),
the “Eurodollar Base Rate” shall be determined by reference to such other
comparable publicly available service for displaying eurodollar rates as may be
selected by the Administrative Agent or, in the absence of such availability, by
reference to the rate at which the Administrative Agent is offered Dollar
deposits at or about 11:00 A.M., New York City time, two Business Days prior to
the beginning of such Interest Period in the interbank eurodollar market where
its eurodollar and foreign currency and exchange operations are then being
conducted for delivery on the first day of such Interest Period for the number
of days comprised therein.
          “Eurodollar Loans”: Loans the rate of interest applicable to which is
based upon the Eurodollar Rate.
          “Eurodollar Rate”: with respect to each day during each Interest
Period pertaining to a Eurodollar Loan, a rate per annum determined for such day
in accordance with the following formula (rounded upward to the nearest 1/100th
of 1%):
                         Eurodollar Base Rate                         
1.00 — Eurocurrency Reserve Requirements
          “Eurodollar Tranche”: the collective reference to Eurodollar Loans the
then current Interest Periods with respect to all of which begin on the same
date and end on the same later date (whether or not such Loans shall originally
have been made on the same day).
          “Event of Default”: any of the events specified in Section 7, provided
that any requirement for the giving of notice, the lapse of time, or both, has
been satisfied.



--------------------------------------------------------------------------------



 



8

          “Excess Cash Flow”: for any fiscal year of the Borrower, the excess,
if any, of (a) the sum, without duplication, of (i) Consolidated Net Income for
such fiscal year or such period, as applicable, (ii) the amount of all non-cash
charges (including depreciation and amortization) deducted in arriving at such
Consolidated Net Income, (iii) decreases in Consolidated Working Capital for
such fiscal year or such period, as applicable, (iv) the aggregate net amount of
non-cash loss on the Disposition of property by the Borrower and its
Subsidiaries during such fiscal year or such period, as applicable (other than
sales of inventory in the ordinary course of business), to the extent deducted
in arriving at such Consolidated Net Income and (v) income tax expense of the
Borrower and its Subsidiaries for such fiscal year or such period, as
applicable, over (b) the sum, without duplication, of (i) the amount of all
non-cash credits included in arriving at such Consolidated Net Income, (ii) the
aggregate amount actually paid by the Borrower and its Subsidiaries in cash
during such fiscal year or such period, as applicable, on account of Capital
Expenditures (excluding the principal amount of Indebtedness incurred in
connection with such expenditures and any such expenditures financed with the
proceeds of any Reinvestment Deferred Amount), (iii) the aggregate amount of all
regularly scheduled principal payments of Funded Debt (including the Loans) of
the Borrower and its Subsidiaries made during such fiscal year or such period,
as applicable (other than in respect of any revolving credit facility to the
extent there is not an equivalent permanent reduction in commitments
thereunder), (iv) increases in Consolidated Working Capital for such fiscal year
or such period, as applicable, (v) the aggregate net amount of gain on the
Disposition of (or Recovery Event with respect to) property by the Borrower and
its Subsidiaries during such fiscal year or such period, as applicable (other
than sales of inventory in the ordinary course of business), to the extent
included in arriving at such Consolidated Net Income, (vi) income taxes actually
paid by the Borrower and its Subsidiaries during such fiscal year or such
period, as applicable, and (vii) amounts paid to holders of Convertible Notes to
the extent permitted by the proviso to Section 6.9(f); provided that with
respect to the Securitization Subsidiaries, Excess Cash Flow shall include the
excess, if any, of (x) the aggregate amounts actually received in cash by the
Securitization Subsidiaries or Holdings, less any amounts Holdings has any
reasonable cause to believe may be subject to an in rem claim of a third party
or a preferential or fraudulent transfer claim of a third party, during such
fiscal year or period, as applicable, over (y) the aggregate amounts actually
paid in cash by the Securitization Subsidiaries or Holdings on account of the
Securitization Note during such fiscal year or period, as applicable.
          “Excess Cash Flow Application Date”: as defined in Section 2.6(d).
          “Excluded Foreign Subsidiary”: any Foreign Subsidiary in respect of
which either (a) the pledge of all of the Capital Stock of such Subsidiary as
Collateral or (b) the guaranteeing by such Subsidiary of the Obligations, would,
in the good faith judgment of the Borrower, result in adverse tax consequences
to the Borrower or could reasonably be expected to violate any Requirement of
Law binding on such Foreign Subsidiary or its property or directors.
          “Facility”: the Term Commitments and the Loans made thereunder.
          “Federal Funds Effective Rate”: for any day, the weighted average of
the rates on overnight federal funds transactions with members of the Federal
Reserve System arranged by federal funds brokers, as published on the next
succeeding Business Day by the Federal Reserve Bank of New York, or, if such
rate is not so published for any day that is a Business Day, the average of the
quotations for the day of such transactions received by JPMorgan Chase Bank,
N.A. from three federal funds brokers of recognized standing selected by it.
          “Foreign Subsidiary”: any Subsidiary of the Borrower that is not a
Domestic Subsidiary.
          “Funded Debt”: as to any Person, all Indebtedness of such Person that
matures more than one year from the date of its creation or matures within one
year from such date but is renewable or



--------------------------------------------------------------------------------



 



9

extendible, at the option of such Person, to a date more than one year from such
date or arises under a revolving credit or similar agreement that obligates the
lender or lenders to extend credit during a period of more than one year from
such date, including all current maturities and current sinking fund payments in
respect of such Indebtedness whether or not required to be paid within one year
from the date of its creation and, in the case of the Borrower, Indebtedness in
respect of the Loans.
          “Funding Office”: the office of the Administrative Agent specified in
Section 9.2 or such other office as may be specified from time to time by the
Administrative Agent as its funding office by written notice to the Borrower and
the Lenders.
          “GAAP”: generally accepted accounting principles in the United States
as in effect from time to time, except that for purposes of Section 6.1, GAAP
shall be determined on the basis of such principles in effect on the date hereof
and consistent with those used in the preparation of the most recent audited
financial statements referred to in Section 3.1(b). In the event that any
“Accounting Change” (as defined below) shall occur and such change results in a
change in the method of calculation of financial covenants, standards or terms
in this Agreement, then the Borrower and the Administrative Agent agree to enter
into negotiations in order to amend such provisions of this Agreement so as to
reflect equitably such Accounting Changes with the desired result that the
criteria for evaluating the Borrower’s financial condition shall be the same
after such Accounting Changes as if such Accounting Changes had not been made.
Until such time as such an amendment shall have been executed and delivered by
the Borrower, the Administrative Agent and the Required Lenders, all financial
covenants, standards and terms in this Agreement shall continue to be calculated
or construed as if such Accounting Changes had not occurred. “Accounting
Changes” refers to changes in accounting principles required by the promulgation
of any rule, regulation, pronouncement or opinion by the Financial Accounting
Standards Board of the American Institute of Certified Public Accountants or, if
applicable, the SEC.
          “Governmental Authority”: any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative functions of or
pertaining to government, any securities exchange and any self-regulatory
organization (including the National Association of Insurance Commissioners).
          “Group Members”: the collective reference to Holdings, the Borrower
and their respective Subsidiaries.
          “Guarantee and Collateral Agreement”: the Guarantee and Collateral
Agreement, dated as of June 21, 2005 and amended and restated as of April 4,
2007, substantially in the form of Exhibit C, among Holdings, the Borrower and
each Subsidiary Guarantor and any amendment, waiver, supplement or any other
modification to the foregoing.
          “Guarantee Obligation”: as to any Person (the “guaranteeing person”),
any obligation, including a reimbursement, counterindemnity or similar
obligation, of the guaranteeing Person that guarantees or in effect guarantees,
or which is given to induce the creation of a separate obligation by another
Person (including any bank under any letter of credit) that guarantees or in
effect guarantees, any Indebtedness (the “primary obligations”) of any other
third Person (the “primary obligor”) in any manner, whether directly or
indirectly, including any obligation of the guaranteeing person, whether or not
contingent, (i) to purchase any such primary obligation or any property
constituting direct or indirect security therefor, (ii) to advance or supply
funds (1) for the purchase or payment of any such primary obligation or (2) to
maintain working capital or equity capital of the primary obligor or otherwise
to maintain the net worth or solvency of the primary obligor, (iii) to purchase
property, securities or services primarily for the purpose of assuring the owner
of any such primary obligation of the ability of the



--------------------------------------------------------------------------------



 



10

primary obligor to make payment of such primary obligation or (iv) otherwise to
assure or hold harmless the owner of any such primary obligation against loss in
respect thereof; provided, however, that the term Guarantee Obligation shall not
include endorsements of instruments for deposit or collection in the ordinary
course of business. The amount of any Guarantee Obligation of any guaranteeing
person shall be deemed to be the lower of (a) an amount equal to the stated or
determinable amount of the primary obligation in respect of which such Guarantee
Obligation is made and (b) the maximum amount for which such guaranteeing person
may be liable pursuant to the terms of the instrument embodying such Guarantee
Obligation, unless such primary obligation and the maximum amount for which such
guaranteeing person may be liable are not stated or determinable, in which case
the amount of such Guarantee Obligation shall be such guaranteeing person’s
maximum reasonably anticipated liability in respect thereof as determined by the
Borrower in good faith.
          “Guarantors”: the collective reference to Holdings and the Subsidiary
Guarantors.
          “Holdings”: as defined in the preamble hereto.
          “Indebtedness”: of any Person at any date, without duplication,
(a) all indebtedness of such Person for borrowed money, (b) all obligations of
such Person for the deferred purchase price of property or services (other than
trade payables incurred in the ordinary course of such Person’s business),
(c) all obligations of such Person evidenced by notes, bonds, debentures or
other similar instruments, (d) all indebtedness created or arising under any
conditional sale or other title retention agreement with respect to property
acquired by such Person (even though the rights and remedies of the seller or
lender under such agreement in the event of default are limited to repossession
or sale of such property), (e) all Capital Lease Obligations of such Person,
(f) all obligations of such Person, contingent or otherwise, as an account party
or applicant under or in respect of acceptances, letters of credit, surety bonds
or similar arrangements, (g) the liquidation value of all mandatorily redeemable
preferred Capital Stock of such Person, (h) all Guarantee Obligations of such
Person in respect of obligations of the kind referred to in clauses (a) through
(g) above, (i) all obligations of the kind referred to in clauses (a) through
(h) above secured by (or for which the holder of such obligation has an existing
right, contingent or otherwise, to be secured by) any Lien on property
(including accounts and contract rights) owned by such Person (other than Liens
of the types described in Section 6.3(b), (c), (d) and (i)), whether or not such
Person has assumed or become liable for the payment of such obligation, and
(j) for the purposes of Section 7(e) only, all obligations of such Person in
respect of Swap Agreements. The Indebtedness of any Person shall include the
Indebtedness of any other entity (including any partnership in which such Person
is a general partner) to the extent such Person is liable therefor as a result
of such Person’s ownership interest in or other relationship with such entity,
except to the extent the terms of such Indebtedness expressly provide that such
Person is not liable therefor.
          “Insolvency”: with respect to any Multiemployer Plan, the condition
that such Multiemployer Plan is insolvent within the meaning of Section 4245 of
ERISA.
          “Insolvent”: pertaining to a condition of Insolvency.
          “Intellectual Property”: the collective reference to all rights,
priorities and privileges relating to intellectual property, whether arising
under United States, multinational or foreign laws or otherwise, including
copyrights, copyright licenses, patents, patent licenses, trademarks, trademark
licenses, technology, know-how and processes, and all rights to sue at law or in
equity for any infringement or other impairment thereof, including the right to
receive all proceeds and damages therefrom.



--------------------------------------------------------------------------------



 



11

          “Intercreditor Agreement”: an Intercreditor Agreement, dated as of
June 21, 2005, among the Borrower, each Guarantor, the ABL Facility Agent and
the Administrative Agent and any amendment, waiver, supplement or other
modification to the foregoing.
          “Interest Payment Date”: (a) as to any ABR Loan, the last day of each
March, June, September and December to occur while such Loan is outstanding and
the final maturity date of such Loan, (b) as to any Eurodollar Loan having an
Interest Period of three months or less, the last day of such Interest Period,
(c) as to any Eurodollar Loan having an Interest Period longer than three
months, each day that is three months, or a whole multiple thereof, after the
first day of such Interest Period and the last day of such Interest Period and
(d) as to any Loan, the date of any repayment or prepayment made in respect
thereof.
          “Interest Period”: as to any Eurodollar Loan, (a) initially, the
period commencing on the borrowing or conversion date, as the case may be, with
respect to such Eurodollar Loan and ending one, two, three or six (or, if agreed
to by all Lenders, nine or twelve) months thereafter, as selected by the
Borrower in its notice of borrowing or notice of conversion, as the case may be,
given with respect thereto; and (b) thereafter, each period commencing on the
last day of the next preceding Interest Period applicable to such Eurodollar
Loan and ending one, two, three or six (or, if agreed to by all Lenders, nine or
twelve) months thereafter, as selected by the Borrower by irrevocable notice to
the Administrative Agent not later than 1:00 P.M., New York City time, on the
date that is three Business Days prior to the last day of the then current
Interest Period with respect thereto; provided that, all of the foregoing
provisions relating to Interest Periods are subject to the following:
     (i) if any Interest Period would otherwise end on a day that is not a
Business Day, such Interest Period shall be extended to the next succeeding
Business Day unless the result of such extension would be to carry such Interest
Period into another calendar month in which event such Interest Period shall end
on the immediately preceding Business Day;
     (ii) the Borrower may not select an Interest Period that would extend
beyond the date final payment is due on the Loans; and
     (iii) any Interest Period that begins on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period) shall end on the last
Business Day of a calendar month.
          “Investments”: as defined in Section 6.8.
          “Joint Ventures”: the joint ventures pursuant to the joint venture
agreements as in effect on the Closing Date (other than any modifications from
time to time after the Closing Date with respect to the rate of royalties to be
paid by such joint ventures to the Borrower in connection with the use of
trademarks and logos of the Borrower) with Eddie Bauer Japan, Inc. and Eddie
Bauer GmbH Germany.
          “Joint Venture Investments”: Investments in the Joint Ventures.
          “Lenders”: as defined in the preamble hereto; provided that unless the
context otherwise requires, each reference herein to the Lenders shall be deemed
to include any Conduit Lender.
          “Lien”: any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge or other security
interest or any preference, priority or other security agreement or preferential
arrangement of any kind or nature whatsoever (including any conditional sale or
other title retention agreement and any capital lease having substantially the
same



--------------------------------------------------------------------------------



 



12

economic effect as any of the foregoing). For purposes hereof, any licenses
granted by a Loan Party to third parties to use Intellectual Property owned or
developed by such Loan Party shall not constitute a “Lien” on such Intellectual
Property.
          “Loan”: any loan made by any Lender pursuant to this Agreement.
          “Loan Documents”: this Agreement, the Security Documents, the Notes,
all other agreements executed in connection with this Agreement in favor of the
Administrative Agent and other agents and arrangers party hereto or thereto, and
any amendment, waiver, supplement or other modification to any of the foregoing.
          “Loan Parties”: each Group Member that is a party to a Loan Document.
          “Material Adverse Effect”: a material adverse effect on (a) the
business, property, operations, condition (financial or otherwise) or prospects
of the Borrower and its Subsidiaries, taken as a whole or (b) the validity or
enforceability of this Agreement or the other Loan Documents taken as a whole or
the rights or remedies of the Administrative Agent or the Lenders hereunder or
thereunder taken as a whole.
          “Materials of Environmental Concern”: any gasoline or petroleum
(including crude oil or any fraction thereof) or petroleum products, asbestos,
molds, polychlorinated biphenyls, urea-formaldehyde insulation, radioactivity or
any other substances, materials or wastes that is regulated pursuant to or could
reasonably be expected to give rise to liability under any applicable
Environmental Law.
          “Maturity Date”: April 1, 2014.
          “Minority Banks”: as defined in Section 9.1(b).
          “Moody’s”: Moody’s Investor Service, Inc.
          “Mortgage”: each of the mortgages and deeds of trust made by any Loan
Party in favor of, or for the benefit of, the Administrative Agent for the
benefit of the Lenders, filed by the Administrative Agent in connection with the
Closing Date, as amended and restated in connection with the Restatement
Effective Date, and any amendment, waiver, supplement or other modification to
the foregoing and any subsequent mortgages and deeds of trust substantially in
the form of Exhibit F (with such changes thereto as shall be advisable under the
law of the jurisdiction in which such mortgage or deed of trust is to be
recorded).
          “Mortgaged Property”: the real property listed on Schedule 1.1B, as to
which the Administrative Agent for the benefit of the Lenders shall be granted a
Lien pursuant to the Mortgage.
          “Multiemployer Plan”: a multiemployer plan as defined in
Section 4001(a)(3) of ERISA, and which is subject to Title IV of ERISA, to which
the Borrower or any Commonly Controlled Entity is making or accruing an
obligation to make contributions, or has within any of the preceding six plan
years made or accrued an obligation to make contributions.
          “Net Cash Proceeds”: (a) in connection with any Asset Sale or any
Recovery Event, the proceeds thereof in the form of cash and Cash Equivalents
(including any such proceeds received by way of deferred payment of principal
pursuant to a note or installment receivable or purchase price adjustment
receivable or otherwise, but only as and when received), net of attorneys’ fees,
accountants’ fees,



--------------------------------------------------------------------------------



 



13

investment banking fees, amounts required to be applied to the repayment of
Indebtedness secured by a Lien expressly permitted hereunder on any asset that
is the subject of such Asset Sale or Recovery Event (other than any Lien
pursuant to a Security Document), all distributions and other payments required
to be made pursuant to partnership agreements, limited liability company
organizational documents, joint venture agreements or similar agreements to
minority interest holders in Subsidiaries as a result of such Asset Sale or
Recovery Event, any amounts reserved for purchase price adjustments and
post-closing liabilities in connection with any such transaction (but such
amounts shall be included if released or no longer reserved), and other
arm’s-length costs, and other customary fees and expenses actually incurred in
connection therewith and net of taxes paid or reasonably estimated to be payable
as a result thereof (after taking into account any available tax credits or
deductions and any tax sharing arrangements) and (b) in connection with any
issuance or sale of Capital Stock or any incurrence of Indebtedness, the cash
proceeds received from such issuance or incurrence, net of attorneys’ fees,
investment banking fees, accountants’ fees, underwriting discounts and
commissions and other arm’s –length costs and expenses actually incurred in
connection therewith; provided that there shall be excluded any funds received
in connection with the exercise of any stock option or similar equity rights
granted to employees or directors of Holdings or any of its Subsidiaries.
          “Non-Excluded Taxes”: as defined in Section 2.14(a).
          “Non-U.S. Lender”: as defined in Section 2.14(d).
          “Notes”: the collective reference to any promissory note evidencing
Loans.
          “Obligations”: the unpaid principal of and interest on (including
interest accruing after the maturity of the Loans and interest accruing after
the filing of any petition in bankruptcy, or the commencement of any insolvency,
reorganization or like proceeding, relating to the Borrower, whether or not a
claim for post-filing or post-petition interest is allowed in such proceeding)
the Loans and all other obligations and liabilities of the Borrower to the
Administrative Agent or to any Lender, whether direct or indirect, absolute or
contingent, due or to become due, or now existing or hereafter incurred, which
may arise under, out of, or in connection with, this Agreement, any other Loan
Document or any other document made, delivered or given in connection herewith
or therewith, whether on account of principal, interest, reimbursement
obligations, fees, indemnities, costs, expenses (including all fees, charges and
disbursements of counsel to the Administrative Agent or to any Lender that are
required to be paid by the Borrower pursuant hereto) or otherwise.
          “Other Taxes”: any and all present or future stamp or documentary
taxes or any other excise or property taxes, charges or similar levies arising
from any payment made hereunder or from the execution, delivery or enforcement
of, or otherwise with respect to, this Agreement or any other Loan Document.
          “Participant”: as defined in Section 9.6(c).
          “Patriot Act”: the USA Patriot Act, Title III of Pub. L. 107-56,
signed into law on October 26, 2001.
          “PBGC”: the Pension Benefit Guaranty Corporation established pursuant
to Subtitle A of Title IV of ERISA (or any successor).
          “Pension Act”: the Pension Protection Act of 2006, as it presently
exists or as it may be amended from time to time.



--------------------------------------------------------------------------------



 



14

          “Permitted Exceptions”: as defined in the Mortgages.
          “Permitted Junior Lien Debt”: Indebtedness of the Borrower that is
secured by Liens junior and subordinated to the Liens securing the Obligations
and (i) is on terms that are not more restrictive, taken as a whole, on the
Borrower than the terms of this Agreement, as determined in the reasonable
judgment of the Administrative Agent, (ii) has a final maturity date not earlier
than October 1, 2014, and (iii) is subject to an intercreditor agreement to be
agreed among the Administrative Agent and the agent thereof.
          “Person”: an individual, partnership, corporation, limited liability
company, business trust, joint stock company, trust, unincorporated association,
joint venture, Governmental Authority or other entity of whatever nature.
          “Plan”: at a particular time, any employee benefit plan that is
covered by ERISA and in respect of which the Borrower or a Commonly Controlled
Entity is (or, if such plan were terminated at such time, would reasonably be
expected to, under Section 4069 of ERISA, be deemed to be) an “employer” as
defined in Section 3(5) of ERISA.
          “Plan Effective Date”: June 21, 2005.
          “Plan of Reorganization”: the “Modified First Amended Joint Plan of
Reorganization under Chapter 11 of the Bankruptcy Code” for the Borrower and its
affiliates, dated as of May 23, 2005, and subject to that certain order of the
United States Bankruptcy Court for the Southern District of New York, dated
May 27, 2005.
          “Pricing Grid”: the table set forth below.

                  Consolidated Senior   Applicable Margin for   Applicable
Margin for Secured Leverage Ratio   Eurodollar Loans   ABR Loans
greater than or equal to 3.25 to 1.00
    3.25 %     2.25 %
less than 3.25 to 1.00
    3.00 %     2.00 %

          Any change in the calculation of the Applicable Margin that is caused
by a change in the Consolidated Senior Secured Leverage Ratio will become
effective on the date that the Borrower delivers a certificate pursuant to
Section 5.2 setting forth the change in the Consolidated Senior Secured Leverage
Ratio. In addition, at all times while an Event of Default shall have occurred
and be continuing, the highest rate set forth in each column of the Pricing Grid
shall apply.
          “Prime Rate”: the rate of interest per annum publicly announced from
time to time by JPMorgan Chase Bank, N.A. as its prime rate in effect at its
principal office in New York City (the Prime Rate not being intended to be the
lowest rate of interest charged by JPMorgan Chase Bank, N.A. in connection with
extensions of credit to debtors).
          “Pro Forma Balance Sheet”: as defined in Section 3.1(a).



--------------------------------------------------------------------------------



 



15

          “Pro Forma Statement of Operations”: as defined in Section 3.1(a).
          “Projections”: as defined in Section 5.2(c).
          “Recovery Event”: any settlement of or payment in excess of $1,000,000
in respect of any property or casualty insurance claim or any condemnation
proceeding relating to any asset of any Group Member.
          “Register”: as defined in Section 9.6(b).
          “Regulation U”: Regulation U of the Board as in effect from time to
time.
          “Reinvestment Deferred Amount”: with respect to any Reinvestment
Event, the aggregate Net Cash Proceeds received by any Group Member in
connection therewith that are not applied to prepay the Loans pursuant to
Section 2.6(c) as a result of the delivery of a Reinvestment Notice.
          “Reinvestment Event”: any Asset Sale or Recovery Event in respect of
which the Borrower has delivered a Reinvestment Notice.
          “Reinvestment Notice”: a written notice executed by a Responsible
Officer stating that no Event of Default has occurred and is continuing and that
the Borrower (directly or indirectly through a Subsidiary) intends and expects
to use all or a specified portion of the Net Cash Proceeds of an Asset Sale or
Recovery Event to acquire or repair assets useful in its business.
          “Reinvestment Prepayment Amount”: with respect to any Reinvestment
Event, the Reinvestment Deferred Amount relating thereto less any amount
expended prior to the relevant Reinvestment Prepayment Date to acquire or repair
assets useful in the Borrower’s (or a Subsidiary’s) business.
          “Reinvestment Prepayment Date”: with respect to any Reinvestment
Event, the earlier of (a) the date occurring six months after such Reinvestment
Event; provided that such period may be extended, for a period of up to an
additional three months, if at the time of expiration of such six months the
Borrower or the relevant Subsidiary has entered into an agreement to acquire or
repair assets useful in its business with the relevant Reinvestment Deferred
Amount and (b) the date on which the Borrower shall have determined not to
acquire or repair assets useful in the Borrower’s business with all or any
portion of the relevant Reinvestment Deferred Amount.
          “Reorganization”: with respect to any Multiemployer Plan, the
condition that such plan is in reorganization within the meaning of Section 4241
of ERISA.
          “Reportable Event”: any of the events set forth in Section 4043(c) of
ERISA, other than those events as to which the thirty day notice period is
waived under subsections .27, .28, .29, .30, .31, .32, .34 or .35 of PBGC Reg. §
4043.
          “Required Lenders”: at any time, the holders of more than 50% of
(a) until the Restatement Effective Date, the Term Commitments then in effect
and (b) thereafter, the aggregate unpaid principal amount of the Loans then
outstanding.
          “Requirement of Law”: as to any Person, the certificate of
incorporation and by-laws or other organizational or governing documents of such
Person, and any law, treaty, rule or regulation or



--------------------------------------------------------------------------------



 



16

determination of an arbitrator or a court or other Governmental Authority, in
each case applicable to or binding upon such Person or any of its property or to
which such Person or any of its property is subject.
          “Responsible Officer”: the chief executive officer, president, vice
president and controller, or chief financial officer of the Borrower, but in any
event, with respect to financial matters, the chief financial officer,
treasurer, vice president and controller or chief accounting officer of the
Borrower.
          “Restatement Effective Date” April 4, 2007, the date on which the
conditions precedent set forth in Section 4.1 shall have been satisfied.
          “Restricted Payments”: as defined in Section 6.6.
          “S&P”: Standard & Poor’s Ratings Service.
          “SEC”: the Securities and Exchange Commission, any successor thereto
and any analogous Governmental Authority.
          “Securitization Note”: that certain promissory note, dated the Plan
Effective Date, issued by Holdings entitling the holder of the note to receive
Net Securitization Interests Payments (as defined therein) paid from funds
received from the Securitization Subsidiaries in respect of any securitization
interests held by either Securitization Subsidiary as of the Plan Effective
Date.
          “Securitization Subsidiaries”: the collective reference to Spiegel
Acceptance Corporation and Financial Services Acceptance Corporation, each a
Delaware corporation and a direct Subsidiary of Holdings.
          “Security Documents”: the collective reference to the Guarantee and
Collateral Agreement, the Mortgage and all other security documents previously
or hereafter delivered to the Administrative Agent granting a Lien on any
property of any Person to secure the obligations and liabilities of any Loan
Party under any Loan Document and any amendment, waiver, supplement or any other
modification to any of the foregoing.
          “Single Employer Plan”: any Plan that is covered by Title IV of ERISA,
but that is not a Multiemployer Plan.
          “Solvent”: when used with respect to any Person, means that, as of any
date of determination, (a) the amount of the “present fair saleable value” of
the assets of such Person will, as of such date, exceed the amount of all
“liabilities of such Person, contingent or otherwise”, as of such date, as such
quoted terms are determined in accordance with applicable federal and state laws
governing determinations of the insolvency of debtors, (b) the present fair
saleable value of the assets of such Person will, as of such date, be greater
than the amount that will be required to pay the liability of such Person on its
debts as such debts become absolute and matured, (c) such Person will not have,
as of such date, an unreasonably small amount of capital with which to conduct
its business, and (d) such Person will be able to pay its debts as they mature.
For purposes of this definition, (i) “debt” means liability on a “claim”, and
(ii) “claim” means any (x) right to payment, whether or not such a right is
reduced to judgment, liquidated, unliquidated, fixed, contingent, matured,
unmatured, disputed, undisputed, legal, equitable, secured or unsecured or
(y) right to an equitable remedy for breach of performance if such breach gives
rise to a right to payment, whether or not such right to an equitable remedy is
reduced to judgment, fixed, contingent, matured or unmatured, disputed,
undisputed, secured or unsecured.



--------------------------------------------------------------------------------



 



17

          “Specified Change of Control”: a “Change of Control” (or any other
defined term having a similar purpose) as defined in any ABL Facility, the
Convertible Notes Documents or any documentation governing any Permitted Junior
Lien Debt.
          “Subsidiary”: as to any Person, a corporation, partnership, limited
liability company or other entity of which shares of stock or other ownership
interests having ordinary voting power (other than stock or such other ownership
interests having such power only by reason of the happening of a contingency) to
elect a majority of the board of directors or other managers of such
corporation, partnership or other entity are at the time owned, or the
management of which is otherwise controlled, directly or indirectly through one
or more intermediaries, or both, by such Person. Unless otherwise qualified, all
references to a “Subsidiary” or to “Subsidiaries” in this Agreement shall refer
to a Subsidiary or Subsidiaries of the Borrower.
          “Subsidiary Guarantor”: each Subsidiary of the Borrower other than any
Excluded Foreign Subsidiary.
          “Swap Agreement”: any agreement with respect to any swap, forward,
future or derivative transaction or option or similar agreement involving, or
settled by reference to, one or more rates, currencies, commodities, equity or
debt instruments or securities, or economic, financial or pricing indices or
measures of economic, financial or pricing risk or value or any similar
transaction or any combination of these transactions; provided that no phantom
stock or similar plan providing for payments only on account of services
provided by current or former directors, officers, employees or consultants of
the Borrower or any of its Subsidiaries shall be a “Swap Agreement”.
          “Syndication Agent”: as defined in the preamble hereto.
          “Term Commitment”: as to any Lender, the obligation of such Lender to
make a Loan to the Borrower in a principal amount not to exceed the amount set
forth under the heading “Term Commitment” opposite such Lender’s name on
Schedule 1.1A. The aggregate amount of the Term Commitments as of the
Restatement Effective Date is $225,000,000.
          “Term Percentage”: as to any Lender at any time, the percentage which
such Lender’s Term Commitment then constitutes of the Term Commitments (or, at
any time after the Restatement Effective Date, the percentage which the
aggregate principal amount of such Lender’s Loans then outstanding constitutes
of the aggregate principal amount of the Loans then outstanding).
          “Transactions”: collectively, (i) the issuance of not less than
$75,000,000 of Convertible Notes, (ii) the repayment of Existing Term Loans from
the proceeds of such Convertible Notes, (iii) the amendment and restatement of
the Existing Loan Agreement pursuant to this Agreement, (iv) the Loans made
hereunder and (v) the payment of fees, costs and expenses related to the
foregoing.
          “Transferee”: any Assignee or Participant.
          “Type”: as to any Loan, its nature as an ABR Loan or a Eurodollar
Loan.
          “United States”: the United States of America.
          “Wholly Owned Subsidiary”: as to any Person, any other Person all of
the Capital Stock of which (other than directors’ qualifying shares required by
law) is owned by such Person directly and/or through other Wholly Owned
Subsidiaries.



--------------------------------------------------------------------------------



 



18

          “Wholly Owned Subsidiary Guarantor”: any Subsidiary Guarantor that is
a Wholly Owned Subsidiary of the Borrower.
          1.2 Other Definitional Provisions. (a) Unless otherwise specified
therein, all terms defined in this Agreement shall have the defined meanings
when used in the other Loan Documents or any certificate or other document made
or delivered pursuant hereto or thereto.
          (b)   As used herein and in the other Loan Documents, and any
certificate or other document made or delivered pursuant hereto or thereto,
(i) accounting terms relating to any Group Member not defined in Section 1.1 and
accounting terms partly defined in Section 1.1, to the extent not defined, shall
have the respective meanings given to them under GAAP, (ii) the words “include”,
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation”, (iii) the word “incur” shall be construed to mean incur, create,
issue, assume, become liable in respect of or suffer to exist (and the words
“incurred” and “incurrence” shall have correlative meanings), (iv) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, Capital Stock, securities, revenues, accounts, leasehold
interests and contract rights, and (v) references to agreements or other
Contractual Obligations shall, unless otherwise specified, be deemed to refer to
such agreements or Contractual Obligations as amended, supplemented, restated or
otherwise modified from time to time.
          (c)   The words “hereof”, “herein” and “hereunder” and words of
similar import, when used in this Agreement, shall refer to this Agreement as a
whole and not to any particular provision of this Agreement, and Section,
Schedule and Exhibit references are to this Agreement unless otherwise
specified.
          (d)   The meanings given to terms defined herein shall be equally
applicable to both the singular and plural forms of such terms.
          SECTION 2. AMOUNT AND TERMS OF TERM COMMITMENTS
          2.1 Refinance of Existing Loans and Term Commitments. Pursuant to the
Existing Loan Agreement, the Lenders thereunder made Existing Term Loans to the
Borrower on the Closing Date in the aggregate principal amount of $300,000,000,
and $273,750,000 of the Existing Term Loans remain outstanding immediately
before giving effect to this Agreement. On the Restatement Effective Date, the
Borrower shall refinance $225,000,000 of the Existing Term Loans with Loans made
under this Agreement and shall repay any remaining obligations arising under the
Existing Loan Agreement with the proceeds of Convertible Notes issued
immediately prior to, or contemporaneously with, the Restatement Effective Date.
To effectuate the refinance of the Existing Term Loans, subject to the terms and
conditions hereof, each Lender severally agrees to make a term loan to the
Borrower on the Restatement Effective Date in an amount equal to the amount of
the Term Commitment of such Lender. The Loans may from time to time be
Eurodollar Loans or ABR Loans, as determined by the Borrower and notified to the
Administrative Agent in accordance with Sections 2.2 and 2.7.
          2.2 Procedure for Loan Borrowing. The Borrower shall give the
Administrative Agent irrevocable notice (which notice must be received by the
Administrative Agent prior to 1:00 P.M., New York City time, one Business Day
prior to the anticipated Restatement Effective Date) requesting that the Lenders
make the Loans on the Restatement Effective Date. The Loans made on the
Restatement Effective Date shall initially be ABR Loans and, unless otherwise
agreed by the Administrative Agent in its sole discretion, no Loan may be
converted into or continued as a Eurodollar Loan at any time prior to the third
Business Day after the Restatement Effective Date (the “Eurodollar Date”) and no
Loan may be converted into or continued as a Eurodollar Loan having an Interest
Period in excess of one month



--------------------------------------------------------------------------------



 



19

prior to the date that is 30 days after the Eurodollar Date. Upon receipt of
such notice the Administrative Agent shall promptly notify each Lender thereof.
Not later than 1:00 P.M., New York City time, on the Restatement Effective Date
each Lender shall make available to the Administrative Agent at the Funding
Office an amount in immediately available funds equal to the Loan to be made by
such Lender. The Administrative Agent shall credit the account of the Borrower
on the books of such office of the Administrative Agent with the aggregate of
the amounts made available to the Administrative Agent by the Lenders in
immediately available funds.
          2.3 Repayment of Loans. The Loans of each Lender shall mature in 24
consecutive quarterly installments, each of which shall be in an amount equal to
such Lender’s Term Percentage multiplied by the amount set forth below opposite
such installment:

          Installment   Principal Amount
June 30, 2007
  $ 562,500  
September 30, 2007
  $ 562,500  
December 31, 2007
  $ 562,500  
March 31, 2008
  $ 562,500  
June 30, 2008
  $ 562,500  
September 30, 2008
  $ 562,500  
December 31, 2008
  $ 562,500  
March 31, 2009
  $ 562,500  
June 30, 2009
  $ 562,500  
September 30, 2009
  $ 562,500  
December 31, 2009
  $ 562,500  
March 31, 2010
  $ 562,500  
June 30, 2010
  $ 562,500  
September 30, 2010
  $ 562,500  
December 31, 2010
  $ 562,500  
March 31, 2011
  $ 562,500  
June 30, 2011
  $ 562,500  
September 30, 2011
  $ 562,500  
December 31, 2011
  $ 562,500  
March 31, 2012
  $ 562,500  
June 30, 2012
  $ 562,500  
September 30, 2012
  $ 562,500  
December 31, 2012
  $ 562,500  
March 31, 2013
  $ 562,500  
June 30, 2013
  $ 562,500  
September 30, 2013
  $ 562,500  
December 31, 2013
  $ 562,500  
Maturity Date
  $ 209,812,500  

          2.4 Fees, etc. The Borrower agrees to pay the fees in the amounts and
on the dates as set forth in any fee agreements between the Borrower and the
Administrative Agent or among the Borrower, the Agents and the Arrangers, and to
perform any other obligations contained therein.
          2.5 Optional Prepayments. The Borrower may at any time and from time
to time prepay the Loans, in whole or in part, without premium or penalty, upon
irrevocable notice delivered to the Administrative Agent no later than 1:00
P.M., New York City time, three Business Days prior thereto, in the case of
Eurodollar Loans, and no later than 1:00 P.M., New York City time, one Business
Day prior thereto, in the case of ABR Loans, which notice shall specify the date
and amount of prepayment and



--------------------------------------------------------------------------------



 



20

whether the prepayment is of Eurodollar Loans or ABR Loans; provided that if a
Eurodollar Loan is prepaid on any day other than the last day of the Interest
Period applicable thereto, the Borrower shall also pay any amounts owing
pursuant to Section 2.15. Upon receipt of any such notice the Administrative
Agent shall promptly notify each Lender. If any such notice is given, the amount
specified in such notice shall be due and payable on the date specified therein,
together with accrued interest to such date on the amount prepaid. Partial
prepayments of Loans shall be in an aggregate principal amount of $1,000,000 or
a whole multiple thereof.
          2.6 Mandatory Prepayments. (a) If any Capital Stock shall be issued or
sold by any Loan Party (other than (i) Capital Stock issued to a Loan Party,
(ii) Capital Stock issued pursuant to or in connection with any employee or
director stock plan, stock option plan or similar plan, and (iii) Capital Stock
issued pursuant to the Convertible Notes Documents), an amount equal to 50% of
the Net Cash Proceeds thereof shall be applied within two (2) Business Days of
receipt by any Loan Party of the Net Cash Proceeds from such issuance or sale
toward the prepayment of the Loans as set forth in Section 2.6(e); provided that
no prepayments of Net Cash Proceeds from such sale or issuance of any such
Capital Stock shall be applied to prepay the Loans if, at the time of such sale
or issuance, the Consolidated Senior Secured Leverage Ratio is less than 2.00 to
1.00; provided, however, that the Borrower shall not be required to apply to the
prepayment of the Loans such Net Cash Proceeds from the issuance of Capital
Stock to the extent such Net Cash Proceeds are applied to pay, prepay,
repurchase or redeem the Convertible Notes to the extent permitted under the
proviso in Section 6.9(f).
          (b)   If any Indebtedness shall be incurred by any Loan Party
(excluding any Indebtedness incurred in accordance Section 6.2, other than
Section 6.2(j)(i)), an amount equal to 100% of the Net Cash Proceeds thereof
shall be applied within two (2) Business Days of such incurrence toward the
prepayment of the Loans as set forth in Section 2.6(e); provided that, after Net
Cash Proceeds of at least $50,000,000 of Indebtedness incurred pursuant to
Section 6.2(j)(i) shall have been applied to prepay the Loans, Net Cash Proceeds
of up to $50,000,000 of Indebtedness incurred pursuant to Section 6.2(j)(i) may
be excluded from the foregoing requirement during the term of this Agreement.
          (c)   If on any date any Loan Party shall receive Net Cash Proceeds
from any Asset Sale or Recovery Event then, unless a Reinvestment Notice shall
be delivered in respect thereof, an amount equal to such Net Cash Proceeds shall
be applied, within two (2) Business Days of receipt by any Loan Party of the Net
Cash Proceeds, toward the prepayment of the Loans as set forth in Section
2.6(e); provided, that, notwithstanding the foregoing, (i) the aggregate Net
Cash Proceeds of Asset Sales (other than Asset Sales of the type described in
clause (ii) of this proviso) that may be excluded from the foregoing requirement
pursuant to a Reinvestment Notice shall not exceed $1,000,000 in any fiscal year
of the Borrower, (ii) the aggregate Net Cash Proceeds of any Asset Sale in
respect of real property with a fair market value less than $3,000,000 may be
excluded from the foregoing requirement pursuant to a Reinvestment Notice during
the term of this Agreement so long as the applicable Loan Party reinvests such
Net Cash Proceeds in real property of like kind and value and (iii) on each
Reinvestment Prepayment Date, an amount equal to the Reinvestment Prepayment
Amount with respect to the relevant Reinvestment Event shall be applied toward
the prepayment of the Loans as set forth in Section 2.6(e); provided further
that notwithstanding anything herein to the contrary, Net Cash Proceeds from any
Asset Sale or Recovery Event in respect of the Revolving Lender Priority
Collateral (as defined in the Intercreditor Agreement) shall be applied, first,
to the payment of the principal amount outstanding under the ABL Facility to the
extent required under the ABL Facility Agreement and, second, to the prepayment
of the Loans.
          (d)   If, for any fiscal year of the Borrower commencing with the
fiscal year ending December 31, 2007, there shall be Excess Cash Flow, the
Borrower shall, on the relevant Excess Cash Flow Application Date, apply the ECF
Percentage of such Excess Cash Flow toward the prepayment of the Loans as set
forth in Section 2.6(e), if and to the extent that such amount exceeds the
amount of



--------------------------------------------------------------------------------



 



21

voluntary prepayments of the Loans made during such fiscal year. Each such
prepayment shall be made on a date (an “Excess Cash Flow Application Date”) no
later than five Business Days after the earlier of (i) the date on which the
financial statements of the Borrower referred to in Section 5.1(a), for the
fiscal year with respect to which such prepayment is made, are required to be
delivered to the Administrative Agent and (ii) the date such financial
statements are actually delivered.
          (e)   Amounts to be applied in connection with prepayments made
pursuant to this Section 2.6 shall be applied to the prepayment of the Loans in
accordance with Section 2.12(b). The application of any prepayment pursuant to
this Section 2.6 shall be made, first, to ABR Loans and, second, to Eurodollar
Loans. Each prepayment of the Loans under this Section 2.6 shall be accompanied
by accrued interest to the date of such prepayment on the amount prepaid. If,
pursuant to this Section 2.6, Eurodollar Loans are required to be prepaid on a
day no more than three Business Days prior to the last day of an Interest Period
with respect thereto, the Borrower may deposit cash in a cash collateral account
established with the Administrative Agent, for the benefit of the Lenders, on
terms and conditions satisfactory to the Administrative Agent to be held for
application to such Eurodollar Loans on the last day of the Interest Period with
respect thereto. Interest on any such Eurodollar Loans shall be payable at the
then applicable rate during the period that such cash remains in the cash
collateral account.
          2.7 Conversion and Continuation Options. (a) The Borrower may elect
from time to time to convert Eurodollar Loans to ABR Loans by giving the
Administrative Agent prior irrevocable notice of such election no later than
1:00 P.M., New York City time, on the Business Day preceding the proposed
conversion date, provided that any such conversion of Eurodollar Loans other
than on the last day of an Interest Period with respect thereto shall be subject
to Section 2.15. The Borrower may elect from time to time to convert ABR Loans
to Eurodollar Loans by giving the Administrative Agent prior irrevocable notice
of such election no later than 1:00 P.M., New York City time, on the third
Business Day preceding the proposed conversion date (which notice shall specify
the length of the initial Interest Period therefor), provided that no ABR Loan
may be converted into a Eurodollar Loan when any Event of Default has occurred
and is continuing and the Administrative Agent or the Required Lenders have
determined in its or their sole discretion not to permit such conversions. Upon
receipt of any such notice the Administrative Agent shall promptly notify each
Lender thereof.
          (b)   Any Eurodollar Loan may be continued as such upon the expiration
of the then current Interest Period with respect thereto by the Borrower giving
irrevocable notice to the Administrative Agent, in accordance with the
applicable provisions of the term “Interest Period” set forth in Section 1.1, of
the length of the next Interest Period to be applicable to such Loans, provided
that no Eurodollar Loan may be continued as such when any Event of Default has
occurred and is continuing and the Administrative Agent has or the Required
Lenders have determined in its or their sole discretion not to permit such
continuations, and provided, further, that if the Borrower shall fail to give
any required notice as described above in this paragraph or if such continuation
is not permitted pursuant to the preceding proviso such Loans shall be
automatically converted to ABR Loans on the last day of such then expiring
Interest Period. Upon receipt of any such notice the Administrative Agent shall
promptly notify each Lender thereof.
          2.8 Limitations on Eurodollar Tranches. Notwithstanding anything to
the contrary in this Agreement, all borrowings, conversions and continuations of
Eurodollar Loans and all selections of Interest Periods shall be in such amounts
and be made pursuant to such elections so that, (a) after giving effect thereto,
the aggregate principal amount of the Eurodollar Loans comprising each
Eurodollar Tranche shall be equal to $5,000,000 or a whole multiple of
$1,000,000 in excess thereof and (b) no more than five Eurodollar Tranches shall
be outstanding at any one time.



--------------------------------------------------------------------------------



 



22

          2.9 Interest Rates and Payment Dates. (a) Each Eurodollar Loan shall
bear interest for each day during each Interest Period with respect thereto at a
rate per annum equal to the Eurodollar Rate determined for such day plus the
Applicable Margin.
          (b)   Each ABR Loan shall bear interest at a rate per annum equal to
the ABR plus the Applicable Margin.
          (c)   (i) If all or a portion of the principal amount of any Loan
shall not be paid when due (whether at the stated maturity, by acceleration or
otherwise), all outstanding Loans (whether or not overdue) shall bear interest
at a rate per annum equal to the rate that would otherwise be applicable thereto
pursuant to the foregoing provisions of this Section 2.9 plus 2% and (ii) if all
or a portion of any interest payable on any Loan, any fee or other amount
payable hereunder shall not be paid when due (whether at the stated maturity, by
acceleration or otherwise), such overdue amount shall bear interest at a rate
per annum equal to the rate then applicable to ABR Loans plus 2%, in each case,
with respect to clauses (i) and (ii) above, from the date of such non-payment
until such amount is paid in full (as well after as before judgment).
          (d)   Interest shall be payable in arrears on each Interest Payment
Date, provided that interest accruing pursuant to paragraph (c) of this
Section 2.9 shall be payable from time to time on demand.
          2.10 Computation of Interest and Fees. (a) Interest and fees payable
pursuant hereto shall be calculated on the basis of a 360-day year for the
actual days elapsed, except that, with respect to ABR Loans the rate of interest
on which is calculated on the basis of the Prime Rate, the interest thereon
shall be calculated on the basis of a 365- (or 366-, as the case may be) day
year for the actual days elapsed. The Administrative Agent shall as soon as
practicable notify the Borrower and the relevant Lenders of each determination
of a Eurodollar Rate. Any change in the interest rate on a Loan resulting from a
change in the ABR or the Eurocurrency Reserve Requirements shall become
effective as of the opening of business on the day on which such change becomes
effective. The Administrative Agent shall as soon as practicable notify the
Borrower and the relevant Lenders of the effective date and the amount of each
such change in interest rate.
          (b)   Each determination of an interest rate by the Administrative
Agent pursuant to any provision of this Agreement shall be conclusive and
binding on the Borrower and the Lenders in the absence of manifest error. The
Administrative Agent shall, at the request of the Borrower, deliver to the
Borrower a statement showing the quotations used by the Administrative Agent in
determining any interest rate pursuant to Section 2.9(a).
          2.11 Inability to Determine Interest Rate. If prior to the first day
of any Interest Period:
     (a)   the Administrative Agent shall have determined (which determination
shall be conclusive and binding upon the Borrower) that, by reason of
circumstances affecting the relevant market, adequate and reasonable means do
not exist for ascertaining the Eurodollar Rate for such Interest Period, or
     (b)   the Administrative Agent shall have received notice from the Required
Lenders that the Eurodollar Rate determined or to be determined for such
Interest Period will not adequately and fairly reflect the cost to such Lenders
(as conclusively certified by such Lenders) of making or maintaining their
affected Loans during such Interest Period,



--------------------------------------------------------------------------------



 



23

the Administrative Agent shall give telecopy or telephonic notice thereof to the
Borrower and the Lenders as soon as practicable thereafter. If such notice is
given (x) any Eurodollar Loans requested to be made on the first day of such
Interest Period shall be made as ABR Loans, (y) any Loans that were to have been
converted on the first day of such Interest Period to Eurodollar Loans shall be
continued as ABR Loans and (z) any outstanding Eurodollar Loans shall be
converted, on the last day of the then-current Interest Period, to ABR Loans.
Until such notice has been withdrawn by the Administrative Agent, no further
Eurodollar Loans shall be made or continued as such, nor shall the Borrower have
the right to convert ABR Loans to Eurodollar Loans.
          2.12 Pro Rata Treatment and Payments. (a) Each borrowing by the
Borrower from the Lenders hereunder and each payment by the Borrower on account
of any fee payable to the Lenders shall be made pro rata according to the
respective Term Percentages of the Lenders.
          (b)   Each payment (including each prepayment) by the Borrower on
account of principal of and interest on the Loans shall be made pro rata
according to the outstanding principal amounts of the Loans then held by the
Lenders. Prepayments of the Loans pursuant to Section 2.5 shall be applied,
first, to the immediately succeeding twelve months’ scheduled amortization
payments in direct order of maturity and, second, to reduce all remaining
respective installments thereof ratably according to the amounts of such
installments after giving effect to all prior reductions thereto. The amount of
each principal prepayment of the Loans being made pursuant to Section 2.6 shall
be applied to reduce the then remaining installments of the Loans pro rata based
upon the then remaining principal amounts thereof after giving effect to all
prior reductions thereto. Amounts prepaid on account of the Loans may not be
reborrowed.
          (c)   All payments (including prepayments) to be made by the Borrower
hereunder, whether on account of principal, interest, fees or otherwise, shall
be made without setoff or counterclaim and shall be made prior to 2:00 P.M., New
York City time, on the due date thereof to the Administrative Agent, for the
account of the Lenders, at the Funding Office, in Dollars and in immediately
available funds. The Administrative Agent shall distribute such payments to the
Lenders promptly upon receipt in like funds as received. If any payment
hereunder (other than payments on the Eurodollar Loans) becomes due and payable
on a day other than a Business Day, such payment shall be extended to the next
succeeding Business Day. If any payment on a Eurodollar Loan becomes due and
payable on a day other than a Business Day, the maturity thereof shall be
extended to the next succeeding Business Day unless the result of such extension
would be to extend such payment into another calendar month, in which event such
payment shall be made on the immediately preceding Business Day. In the case of
any extension of any payment of principal pursuant to the preceding two
sentences, interest thereon shall be payable at the then applicable rate during
such extension.
          (d)   Unless the Administrative Agent shall have been notified in
writing by any Lender prior to a borrowing that such Lender will not make the
amount that would constitute its share of such borrowing available to the
Administrative Agent, the Administrative Agent may assume that such Lender is
making such amount available to the Administrative Agent, and the Administrative
Agent may, in reliance upon such assumption, make available to the Borrower a
corresponding amount. If such amount is not made available to the Administrative
Agent by the required time on the Restatement Effective Date therefor, such
Lender shall pay to the Administrative Agent, on demand, such amount with
interest thereon, at a rate equal to the greater of (i) the Federal Funds
Effective Rate and (ii) a rate determined by the Administrative Agent in
according with banking industry rules on interbank compensation, for the period
until the Lender makes such amount immediately available to the Administrative
Agent. A certificate of the Administrative Agent submitted to any Lender with
respect to any amounts owing under this paragraph shall be conclusive in the
absence of manifest error. If such Lender’s share of such borrowing is not made
available to the Administrative Agent by such Lender within three Business Days



--------------------------------------------------------------------------------



 



24

after the Restatement Effective Date, the Administrative Agent shall also be
entitled to recover such amounts with interest thereon at the rate per annum
applicable to ABR Loans, on demand, from the Borrower.
          (e)   Unless the Administrative Agent shall have been notified in
writing by the Borrower prior to the date of any payment due to be made by the
Borrower hereunder that the Borrower will not make such payment to the
Administrative Agent, the Administrative Agent may assume that the Borrower is
making such payment, and the Administrative Agent may, but shall not be required
to, in reliance upon such assumption, make available to the Lenders their
respective pro rata shares of a corresponding amount. If such payment is not
made to the Administrative Agent by the Borrower within three Business Days
after such due date, the Administrative Agent shall be entitled to recover, on
demand, from each Lender to which any amount which was made available pursuant
to the preceding sentence, such amount with interest thereon at the rate per
annum equal to the daily average Federal Funds Effective Rate. Nothing herein
shall be deemed to limit the rights of the Administrative Agent or any Lender
against the Borrower.
          2.13 Requirements of Law. (a) If the adoption of or any change in any
Requirement of Law or in the interpretation or application thereof or compliance
by any Lender with any request or directive (whether or not having the force of
law) from any central bank or other Governmental Authority made subsequent to
the date hereof:
          (i)   shall subject any Lender to any tax of any kind whatsoever with
respect to this Agreement or any Eurodollar Loan made by it, or change the basis
of taxation of payments to such Lender in respect thereof (except for
Non-Excluded Taxes covered by Section 2.14 and changes in the rate of tax on the
overall net income of such Lender);
          (ii)   shall impose, modify or hold applicable any reserve, special
deposit, compulsory loan or similar requirement against assets held by, deposits
or other liabilities in or for the account of, advances, loans or other
extensions of credit by, or any other acquisition of funds by, any office of
such Lender that is not otherwise included in the determination of the
Eurodollar Rate; or
          (iii)   shall impose on such Lender any other condition;
and the result of any of the foregoing is to increase the cost to such Lender,
by an amount that such Lender deems to be material, of making, converting into,
continuing or maintaining Eurodollar Loans, or to reduce any amount receivable
hereunder in respect thereof, then, in any such case, the Borrower shall
promptly pay such Lender, upon its demand, any additional amounts necessary to
compensate such Lender for such increased cost or reduced amount receivable. If
any Lender becomes entitled to claim any additional amounts pursuant to this
paragraph, it shall promptly notify the Borrower (with a copy to the
Administrative Agent) of the event by reason of which it has become so entitled.
          (b)   If any Lender shall have determined that the adoption of or any
change in any Requirement of Law regarding capital adequacy or in the
interpretation or application thereof or compliance by such Lender or any
corporation controlling such Lender with any request or directive regarding
capital adequacy (whether or not having the force of law) from any Governmental
Authority made subsequent to the date hereof shall have the effect of reducing
the rate of return on such Lender’s or such corporation’s capital as a
consequence of its obligations hereunder to a level below that which such Lender
or such corporation could have achieved but for such adoption, change or
compliance (taking into consideration such Lender’s or such corporation’s
policies with respect to capital adequacy) by an amount deemed by such Lender to
be material, then from time to time, after submission by such Lender to the





--------------------------------------------------------------------------------



 



25

Borrower (with a copy to the Administrative Agent) of a written request
therefor, the Borrower shall pay to such Lender such additional amount or
amounts as will compensate such Lender or such corporation for such reduction.
          (c) A certificate as to any additional amounts payable pursuant to
this Section submitted by any Lender to the Borrower (with a copy to the
Administrative Agent) shall be conclusive in the absence of manifest error.
Notwithstanding anything to the contrary in this Section, the Borrower shall not
be required to compensate a Lender pursuant to this Section for any amounts
incurred more than six months prior to the date that such Lender notifies the
Borrower of such Lender’s intention to claim compensation therefor; provided
that, if the circumstances giving rise to such claim have a retroactive effect,
then such six-month period shall be extended to include the period of such
retroactive effect. The obligations of the Borrower pursuant to this Section
shall survive the termination of this Agreement and the payment of the Loans and
all other amounts payable hereunder.
          2.14 Taxes (a) All payments made by the Borrower under this Agreement
shall be made free and clear of, and without deduction or withholding for or on
account of, any present or future income, stamp or other taxes, levies, imposts,
duties, charges, fees, deductions or withholdings, now or hereafter imposed,
levied, collected, withheld or assessed by any Governmental Authority, excluding
net income taxes and franchise or margin taxes (imposed in lieu of net income
taxes) imposed on the Administrative Agent or any Lender as a result of a
present or former connection between the Administrative Agent or such Lender and
the jurisdiction of the Governmental Authority imposing such tax or any
political subdivision or taxing authority thereof or therein (other than any
such connection arising solely from the Administrative Agent or such Lender
having executed, delivered or performed its obligations or received a payment
under, or enforced, this Agreement or any other Loan Document). If any such
non-excluded taxes, levies, imposts, duties, charges, fees, deductions or
withholdings (“Non-Excluded Taxes”) or Other Taxes are required to be withheld
from any amounts payable to the Administrative Agent or any Lender hereunder,
the amounts so payable to the Administrative Agent or such Lender shall be
increased to the extent necessary to yield to the Administrative Agent or such
Lender (after payment of all Non-Excluded Taxes and Other Taxes) interest or any
such other amounts payable hereunder at the rates or in the amounts specified in
this Agreement, provided, however, that the Borrower shall not be required to
increase any such amounts payable to any Lender with respect to any Non-Excluded
Taxes (i) that are attributable to such Lender’s failure to comply with the
requirements of paragraph (d) or (e) of this Section or (ii) that are United
States withholding taxes imposed on amounts payable to such Lender at the time
such Lender becomes a party to this Agreement, except to the extent that such
Lender’s assignor (if any) was entitled, at the time of assignment, to receive
additional amounts from the Borrower with respect to such Non-Excluded Taxes
pursuant to this paragraph.
          (b) In addition, the Borrower shall pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable law.
          (c) Whenever any Non-Excluded Taxes or Other Taxes are payable by the
Borrower, as promptly as possible thereafter the Borrower shall send to the
Administrative Agent for its own account or for the account of the relevant
Lender, as the case may be, a certified copy of an original official receipt
received by the Borrower showing payment thereof to the extent such receipt is
reasonably available. If the Borrower fails to pay any Non-Excluded Taxes or
Other Taxes when due to the appropriate taxing authority or fails to remit to
the Administrative Agent the required receipts or other required documentary
evidence, the Borrower shall indemnify the Administrative Agent and the Lenders
for any incremental taxes, interest or penalties that may become payable by the
Administrative Agent or any Lender as a result of any such failure.



--------------------------------------------------------------------------------



 



26

          (d) Each Lender (or Transferee) that is not a “U.S. Person” as defined
in Section 7701(a)(30) of the Code (a “Non-U.S. Lender”) shall deliver to the
Borrower and the Administrative Agent (or, in the case of a Participant, to the
Lender from which the related participation shall have been purchased) two
copies of either U.S. Internal Revenue Service Form W-8BEN or Form W-8ECI, or,
in the case of a Non-U.S. Lender claiming exemption from U.S. federal
withholding tax under Section 871(h) or 881(c) of the Code with respect to
payments of “portfolio interest”, a statement substantially in the form of
Exhibit D and a Form W-8BEN, or any subsequent versions thereof or successors
thereto, properly completed and duly executed by such Non-U.S. Lender claiming
complete exemption from, or a reduced rate of, U.S. federal withholding tax on
all payments by the Borrower under this Agreement and the other Loan Documents.
Such forms shall be delivered by each Non-U.S. Lender on or before the date it
becomes a party to this Agreement (or, in the case of any Participant, on or
before the date such Participant purchases the related participation). In
addition, each Non-U.S. Lender shall deliver such forms promptly upon the
obsolescence or invalidity of any form previously delivered by such Non-U.S.
Lender. Each Non-U.S. Lender shall promptly notify the Borrower at any time it
determines that it is no longer in a position to provide any previously
delivered certificate to the Borrower (or any other form of certification
adopted by the U.S. taxing authorities for such purpose). Notwithstanding any
other provision of this paragraph, a Non-U.S. Lender shall not be required to
deliver any form pursuant to this paragraph that such Non-U.S. Lender is not
legally able to deliver.
          (e) A Lender that is entitled to an exemption from or reduction of
non-U.S. withholding tax under the law of the jurisdiction in which the Borrower
is located, or any treaty to which such jurisdiction is a party, with respect to
payments under this Agreement shall deliver to the Borrower (with a copy to the
Administrative Agent), at the time or times prescribed by applicable law or
reasonably requested by the Borrower, such properly completed and executed
documentation prescribed by applicable law as will permit such payments to be
made without withholding or at a reduced rate, provided that such Lender is
legally entitled to complete, execute and deliver such documentation and in such
Lender’s judgment such completion, execution or submission would not materially
prejudice the legal position of such Lender.
          (f) If the Administrative Agent or any Lender determines, in its sole
discretion, that it has received a refund of any Non-Excluded Taxes or Other
Taxes as to which it has been indemnified by the Borrower or with respect to
which the Borrower has paid additional amounts pursuant to this Section 2.14, it
shall pay over such refund to the Borrower (but only to the extent of indemnity
payments made, or additional amounts paid, by the Borrower under this
Section 2.14 with respect to the Non-Excluded Taxes or Other Taxes giving rise
to such refund), net of all out-of-pocket expenses of the Administrative Agent
or such Lender and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund); provided, that the
Borrower, upon the request of the Administrative Agent or such Lender, agrees to
repay the amount paid over to the Borrower (plus any penalties, interest or
other charges imposed by the relevant Governmental Authority) to the
Administrative Agent or such Lender in the event the Administrative Agent or
such Lender is required to repay such refund to such Governmental Authority.
This paragraph shall not be construed to require the Administrative Agent or any
Lender to make available its tax returns (or any other information relating to
its taxes which it deems confidential) to the Borrower or any other Person.
          (g) The agreements in this Section shall survive the termination of
this Agreement and the payment of the Loans and all other amounts payable
hereunder.
          2.15 Indemnity The Borrower agrees to indemnify each Lender for, and
to hold each Lender harmless from, any loss or expense that such Lender may
sustain or incur as a consequence of (a) default by the Borrower in making a
borrowing of, conversion into or continuation of Eurodollar Loans after the
Borrower has given a notice requesting the same in accordance with the
provisions of this



--------------------------------------------------------------------------------



 



27

Agreement, (b) default by the Borrower in making any prepayment of or conversion
from Eurodollar Loans after the Borrower has given a notice thereof in
accordance with the provisions of this Agreement or (c) the making of a
prepayment of Eurodollar Loans on a day that is not the last day of an Interest
Period with respect thereto. Such indemnification may include an amount equal to
the excess, if any, of (i) the amount of interest that would have accrued on the
amount so prepaid, or not so borrowed, converted or continued, for the period
from the date of such prepayment or of such failure to borrow, convert or
continue to the last day of such Interest Period (or, in the case of a failure
to borrow, convert or continue, the Interest Period that would have commenced on
the date of such failure) in each case at the applicable rate of interest for
such Loans provided for herein (excluding, however, the Applicable Margin
included therein, if any) over (ii) the amount of interest (as reasonably
determined by such Lender) that would have accrued to such Lender on such amount
by placing such amount on deposit for a comparable period with leading banks in
the interbank eurodollar market. A certificate as to any amounts payable
pursuant to this Section 2.15 submitted to the Borrower by any Lender shall be
conclusive in the absence of manifest error. This covenant shall survive the
termination of this Agreement and the payment of the Loans and all other amounts
payable hereunder.
          2.16 Change of Lending Office. Each Lender agrees that, upon the
occurrence of any event giving rise to the operation of Section 2.13 or 2.14(a)
with respect to such Lender, it will, if requested by the Borrower, use
reasonable efforts (subject to overall policy considerations of such Lender) to
designate another lending office for any Loans affected by such event with the
object of avoiding the consequences of such event; provided, that such
designation is made on terms that, in the sole judgment of such Lender, cause
such Lender and its lending office(s) to suffer no economic, legal or regulatory
disadvantage, and provided, further, that nothing in this Section 2.16 shall
affect or postpone any of the obligations of the Borrower or the rights of any
Lender pursuant to Section 2.13 or 2.14(a).
          2.17 Replacement of Lenders. The Borrower shall be permitted to
replace any Lender that (a) requests reimbursement for amounts owing pursuant to
Section 2.13 or 2.14(a) or (b) defaults in its obligation to make Loans
hereunder, with a replacement financial institution; provided that (i) such
replacement does not conflict with any Requirement of Law, (ii) no Event of
Default shall have occurred and be continuing at the time of such replacement,
(iii) the replacement financial institution shall purchase, at par, all Loans
and other amounts owing to such replaced Lender on or prior to the date of
replacement, (iv) the Borrower shall be liable to such replaced Lender under
Section 2.15 if any Eurodollar Loan owing to such replaced Lender shall be
purchased other than on the last day of the Interest Period relating thereto,
(v) the replacement financial institution, if not already a Lender, shall be
reasonably satisfactory to the Administrative Agent, (vi) the replaced Lender
shall be obligated to make such replacement in accordance with the provisions of
Section 9.6 (provided that the Borrower shall be obligated to pay the
registration and processing fee referred to therein), (vii) until such time as
such replacement shall be consummated, the Borrower shall pay all additional
amounts (if any) required pursuant to Section 2.13 or 2.14(a), as the case may
be, and (viii) any such replacement shall not be deemed to be a waiver of any
rights that the Borrower, the Administrative Agent or any other Lender shall
have against the replaced Lender.
SECTION 3. REPRESENTATIONS AND WARRANTIES
          To induce the Administrative Agent and the Lenders to enter into this
Agreement and to make the Loans, Holdings and the Borrower hereby jointly and
severally represent and warrant to the Administrative Agent and each Lender
that:
          3.1 Financial Condition. (a) The unaudited pro forma consolidated
balance sheet of Holdings and its consolidated Subsidiaries as at December 30,
2006 (including the notes thereto) (the “Pro Forma Balance Sheet”), copies of
which have heretofore been furnished to each Lender, has been



--------------------------------------------------------------------------------



 



28

prepared giving effect (as if such events had occurred on such date) to the
Transactions. The Pro Forma Balance Sheet has been prepared in good faith upon
reasonable assumptions at the time made and presents fairly on a pro forma basis
the estimated financial position of Holdings and its consolidated Subsidiaries
as at December 30, 2006, assuming that the Transactions had actually occurred at
such date. The pro forma statement of operations for the twelve-month period
ending on December 30, 2006 (the “Pro Forma Statement of Operations”), copies of
which have heretofore been furnished to each Lender, has been prepared giving
effect (as if such events had occurred on December 30, 2006) to the
Transactions. The Pro Forma Statement of Operations has been prepared in good
faith upon reasonable assumptions at the time made and presents fairly on a pro
forma basis the estimated financial position of Holdings and its consolidated
Subsidiaries as at December 30, 2006, assuming that the events specified in the
preceding sentence had actually occurred on December 30, 2006.
          (b) The audited consolidated balance sheets of Holdings and its
consolidated Subsidiaries as at January 1, 2005, December 31, 2005, and
December 30, 2006, and the related combined statements of operations,
stockholders’ equity and comprehensive income and cash flows for the three
fiscal years ended on January 1, 2005, December 31, 2005, and December 30, 2006,
reported on by BDO Seidman, LLP, present fairly in all material respects the
consolidated financial condition of Holdings and its consolidated Subsidiaries
as at such date, and the consolidated results of its operations and its
consolidated cash flows for the respective fiscal years then ended. All such
financial statements, including the related schedules and notes thereto, have
been prepared in accordance with GAAP applied consistently throughout the
periods involved (except as approved by the aforementioned firm of accountants
and disclosed therein). No Loan Party has any material Guarantee Obligations,
contingent liabilities and liabilities for taxes, or any long-term leases or
unusual forward or long-term commitments, including any interest rate or foreign
currency swap or exchange transaction or other obligation in respect of
derivatives, which are not reflected in the most recent financial statements
referred to in this paragraph.
          3.2 No Change. Other than as described on Schedule 3.2, since
December 30, 2006, there has been no development or event that has had or could
reasonably be expected to have a Material Adverse Effect.
          3.3 Existence; Compliance with Law. Each Loan Party (a) is duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its organization, (b) has the power and authority, and the legal
right, to own and operate its property, to lease the property it operates as
lessee and to conduct the business in which it is currently engaged, (c) is duly
qualified as a foreign corporation or other organization and in good standing
under the laws of each jurisdiction where its ownership, lease or operation of
property or the conduct of its business requires such qualification and (d) is
in compliance with all Requirements of Law except to the extent that the failure
to comply therewith could not, in the aggregate, reasonably be expected to have
a Material Adverse Effect.
          3.4 Power; Authorization; Enforceable Obligations. Each Loan Party has
the power and authority, and the legal right, to make, deliver and perform the
Loan Documents to which it is a party and, in the case of the Borrower, to
obtain extensions of credit hereunder. Each Loan Party has taken all necessary
organizational action to authorize the execution, delivery and performance of
the Loan Documents to which it is a party and, in the case of the Borrower, to
authorize the extensions of credit on the terms and conditions of this
Agreement. No consent or authorization of, filing with, notice to or other act
by or in respect of, any Governmental Authority or any other Person (each, a
“Filing”) is required in connection with the Transactions and the extensions of
credit hereunder or with the execution, delivery, performance, validity or
enforceability of this Agreement or any of the Loan Documents, except
(i) consents, authorizations, filings and notices described in Schedule 3.4,
which consents, authorizations, filings and notices have been obtained or made
and are in full force and effect, (ii) the filings referred to in Sections 3.19,
5.4 and 5.8 and any other Filings contemplated by this Agreement or any other
Loan



--------------------------------------------------------------------------------



 



29

Document, and (iii) any antitrust Filings required to be made to foreclose on
the Collateral. Each Loan Document has been duly executed and delivered on
behalf of each Loan Party party thereto. This Agreement constitutes, and each
other Loan Document upon execution will constitute, a legal, valid and binding
obligation of each Loan Party party thereto, enforceable against each such Loan
Party in accordance with its terms, except as enforceability may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting the enforcement of creditors’ rights generally and by general
equitable principles (whether enforcement is sought by proceedings in equity or
at law).
          3.5 No Legal Bar. The execution, delivery and performance of this
Agreement and the other Loan Documents, the borrowings hereunder and the use of
the proceeds thereof will not violate any Requirement of Law or any Contractual
Obligation of any Group Member and will not result in, or require, the creation
or imposition of any Lien on any of their respective properties or revenues
pursuant to any Requirement of Law or any such Contractual Obligation (other
than the Liens created by the Security Documents or the ABL Facility Agreement).
No Requirement of Law or Contractual Obligation applicable to the Borrower or
any of its Subsidiaries could reasonably be expected to have a Material Adverse
Effect.
          3.6 Litigation. No litigation, investigation or proceeding of or
before any arbitrator or Governmental Authority is pending or, to the knowledge
of Holdings or the Borrower, threatened by or against any Group Member or
against any of their respective properties or revenues (a) with respect to any
of the Loan Documents or any of the transactions contemplated hereby or thereby,
or (b) that could reasonably be expected to have a Material Adverse Effect.
          3.7 No Default. Other than as disclosed on Schedule 3.7, no Group
Member is in default under or with respect to any of its Contractual Obligations
in any respect that could reasonably be expected to have a Material Adverse
Effect. Upon the consummation of the Transactions, no Default or Event of
Default will be continuing.
          3.8 Ownership of Property; Liens. Except as could not reasonably be
expected to have a Material Adverse Effect, each Group Member has title in fee
simple to, or a valid leasehold interest in, all its real property, and good
title to, or a valid leasehold interest in, all its other property, and such
property is free and clear of any Liens except Liens permitted by Section 6.3.
          3.9 Intellectual Property Each Group Member owns, or is licensed to
use, all Intellectual Property included in the Collateral. Except as described
in Schedule 3.9, no material claim has been asserted and is pending by any
Person challenging or questioning the use of any such Intellectual Property or
the validity or effectiveness of any such Intellectual Property, nor does
Holdings or the Borrower know of any valid basis for any such claim. To the
knowledge of each Group Member, the use of such Intellectual Property by such
Group Member does not infringe on the rights of any Person in any material
respect.
          3.10 Taxes. Each Group Member has (i) filed or caused to be filed all
Federal and other material tax returns that are required to be filed and
(ii) paid all taxes shown to be due and payable on said returns or, except as
could not be reasonably expected to have a Material Adverse Effect, on any
assessments made against it or any of its property and all other taxes, fees or
other charges imposed on it or any of its property by any Governmental Authority
(in the case of the foregoing clauses (i) and (ii), other than any the amount or
validity of which are currently being contested in good faith by appropriate
proceedings and with respect to which reserves in conformity with GAAP have been
provided on the books of the relevant Group Member); no tax Lien has been filed,
and, to the knowledge of Holdings and the Borrower, no claim is being asserted,
with respect to any such tax, fee or other charge.



--------------------------------------------------------------------------------



 



30

          3.11 Federal Regulations. No part of the proceeds of any Loans, and no
other extensions of credit hereunder, will be used (a) for “buying” or
“carrying” any “margin stock” within the respective meanings of each of the
quoted terms under Regulation U as now and from time to time hereafter in effect
for any purpose that violates the provisions of the Regulations of the Board or
(b) for any purpose that violates the provisions of the Regulations of the
Board. If requested by any Lender or the Administrative Agent, the Borrower will
furnish to the Administrative Agent and each Lender a statement to the foregoing
effect in conformity with the requirements of FR Form G-3 or FR Form U-1, as
applicable, referred to in Regulation U.
          3.12 Labor Matters. Except as, in the aggregate, could not reasonably
be expected to have a Material Adverse Effect: (a) there are no strikes or other
labor disputes against any Group Member pending or, to the knowledge of Holdings
or the Borrower, threatened; (b) hours worked by and payments made to employees
of each Group Member have not been in violation of the Fair Labor Standards Act
or any other applicable Requirement of Law dealing with such matters; and
(c) all payments due from any Group Member on account of employee health and
welfare insurance have been paid or accrued as a liability on the books of the
relevant Group Member.
          3.13 ERISA. Neither a Reportable Event nor an “accumulated funding
deficiency” (within the meaning of Section 412 of the Code or Section 302 of
ERISA) has occurred since the Closing Date with respect to any Single Employer
Plan, and none is reasonably expected to occur. No termination of a Single
Employer Plan has occurred, and no Lien in favor of the PBGC or a Plan has
arisen, during such period. With respect to each Plan, Holdings, the Borrower,
and each Commonly Controlled Entity has complied in all material respects with
the applicable provisions of ERISA and the Code. On and after the effectiveness
of the Pension Act, there has been no failure of any Single Employer Plan to
satisfy the minimum funding standards (within the meaning of Section 412 of the
Code or Section 302 of ERISA) applicable to such Single Employer Plan and no
determination that any Single Employer Plan is, or is expected to be, in “at
risk” status within the meaning of Title IV of ERISA. The present value of all
accrued benefits under each Single Employer Plan (based on those assumptions
used to fund such Single Employer Plans) did not, as of the last annual
valuation date prior to the date on which this representation is made or deemed
made, exceed the value of the assets of such Single Employer Plan allocable to
such accrued benefits by $15,000,000. Neither the Borrower nor any Commonly
Controlled Entity has received any written notification, or has knowledge, that
any Multiemployer Plan is, or is expected to be, in reorganization or in
endangered or critical status (within the meaning of Section 432 of the Code or
Section 305 or Title IV of ERISA) or has been, or is to be, terminated within
the meaning of Title IV of ERISA. Neither the Borrower nor any Commonly
Controlled Entity has had a complete or partial withdrawal from any
Multiemployer Plan that has resulted or could reasonably be expected to result
in a material liability under ERISA, and no Multiemployer Plan exists.
          3.14 Investment Company Act; Other Regulations. No Loan Party is an
“investment company”, or a company “controlled” by an “investment company”,
within the meaning of the Investment Company Act of 1940, as amended. No Loan
Party is subject to regulation under any Requirement of Law (other than
Regulation X of the Board) that limits its ability to incur Indebtedness.
          3.15 Subsidiaries. Except as disclosed to the Administrative Agent by
the Borrower in writing from time to time after the Restatement Effective Date,
(a) Schedule 3.15 sets forth the name and jurisdiction of incorporation of each
Subsidiary and, as to each such Subsidiary, the percentage of each class of
Capital Stock owned by any Loan Party and (b) there are no outstanding
subscriptions, options, warrants, calls, rights or other agreements or
commitments (other than stock options granted to employees or directors and
directors’ qualifying shares) of any nature relating to any Capital Stock of the
Borrower or any Subsidiary, except as created by the Loan Documents or the ABL
Facility Agreement.



--------------------------------------------------------------------------------



 



31

          3.16 Use of Proceeds. The proceeds of the Loans shall be used to fund
the Transactions.
          3.17 Environmental Matters. Except as, in the aggregate, could not
reasonably be expected to have a Material Adverse Effect:
          (a) each Group Member: (i) is in compliance with all applicable
Environmental Laws, and within the period of all applicable statutes of
limitation has been in compliance with all applicable Environmental Laws, except
for any past noncompliance that has been fully and finally resolved without
continued or future effect to any Group Member; (ii) holds all Environmental
Permits (each of which is in full force and effect) required for any of its
current operations or for any property owned, leased, or otherwise operated by
it; and (iii) is in compliance with all of its Environmental Permits, and within
the period of all applicable statutes of limitation has been in compliance with
all of its Environmental Permits, except for any past noncompliance that has
been fully and finally resolved without continued or future effect to any Group
Member;
          (b) Materials of Environmental Concern are not present at, on, under,
in, or about any real property now or formerly owned, leased or operated by any
Group Member or at any other location (including, without limitation, any
location to which Materials of Environmental Concern have been sent by or on
behalf of any Group Member for re-use or recycling or for treatment, storage, or
disposal) which could reasonably be expected to (i) give rise to liability of
the Borrower under any applicable Environmental Law or otherwise result in costs
to the Borrower, or (ii) interfere with the Borrower’s continued operations or
(iii) to the knowledge of Holdings and the Borrower, impair the fair saleable
value of any Mortgaged Property;
          (c) no judicial or arbitral proceeding or governmental or
administrative action (including any notice of violation or alleged violation)
is pending or, to the knowledge of Holdings and the Borrower, threatened, under
or relating to any Environmental Law to which any Group Member is or, to the
knowledge of Holdings and the Borrower, will be named as a party, nor are there
any consent decrees or other decrees, consent orders, administrative orders or
other orders, or other administrative or judicial requirements outstanding under
any Environmental Law;
          (d) no Group Member has received any written request for information,
or been notified that it is a potentially responsible party under or relating to
the federal Comprehensive Environmental Response, Compensation, and Liability
Act or any similar Environmental Law, or with respect to any Materials of
Environmental Concern; and
          (e) no Group Member has assumed or retained, by contract or, to the
knowledge of Holdings and the Borrower, operation of law, any liabilities of
another Person of any kind, fixed or contingent, known or unknown under any
Environmental Law or with respect to any Material of Environmental Concern.
          3.18 Accuracy of Information, etc. No statement or information
contained in this Agreement, any other Loan Document, the Confidential
Information Memorandum or any other document, certificate or statement furnished
by or on behalf of any Loan Party to the Administrative Agent or the Lenders, or
any of them, for use in connection with the transactions contemplated by this
Agreement or the other Loan Documents, contained as of the date such statement,
information, document or certificate was so furnished (or, in the case of the
Confidential Information Memorandum, as of the date of this Agreement), any
untrue statement of a fact or omitted to state a fact necessary to make the
statements contained herein or therein not materially misleading in light of the
circumstances under which such statements are made, taken as a whole. The
projections and pro forma financial information



--------------------------------------------------------------------------------



 



32

contained in the materials referenced above are based upon good faith estimates
and assumptions believed by management of the Borrower to be reasonable at the
time made, it being recognized by the Lenders that such financial information as
it relates to future events is not to be viewed as fact and that actual results
during the period or periods covered by such financial information may differ
from the projected results set forth therein by a material amount. There is no
fact known to any Loan Party that would reasonably be expected to have a
Material Adverse Effect that has not been expressly disclosed herein, in
Holdings’ SEC filings, in the other Loan Documents, in the Confidential
Information Memorandum or in any other documents, certificates and statements
furnished to the Administrative Agent and the Lenders for use in connection with
the transactions contemplated hereby and by the other Loan Documents.
          3.19 Security Documents. (a) The Guarantee and Collateral Agreement is
effective to create in favor of the Administrative Agent, for the benefit of the
Lenders, a legal, valid and enforceable security interest in the Collateral
described therein and proceeds thereof. In the case of the Pledged Stock
described in the Guarantee and Collateral Agreement, when stock certificates
representing such Pledged Stock are delivered to the Administrative Agent, and
in the case of the other Collateral described in the Guarantee and Collateral
Agreement, when financing statements and other filings specified on
Schedule 3.19(a) in appropriate form are filed in the offices specified on
Schedule 3.19(a), the Guarantee and Collateral Agreement shall constitute a
fully perfected Lien on, and security interest in, all right, title and interest
of the Loan Parties in such Collateral and the proceeds thereof, as security for
the Obligations (as defined in the Guarantee and Collateral Agreement), in each
case prior and superior in right to any other Person (except, Liens permitted by
Sections 6.3(a) and (l) and, in the case of Collateral other than Pledged Stock,
Liens permitted by Section 6.3, including the Liens securing the obligations
under the ABL Facility Agreement).
          (b) The Mortgage is effective to create in favor of the Administrative
Agent, for the benefit of the Lenders, a legal, valid and enforceable Lien on
the Mortgaged Property described therein and proceeds thereof, and when the
Mortgage is filed in the offices specified on Schedule 3.19(b), such Mortgage
shall constitute a fully perfected Lien on, and security interest in, all right,
title and interest of the Loan Parties in the Mortgaged Property and the
proceeds thereof, as security for the Obligations (as defined in the relevant
Mortgage), in each case prior and superior in right to any other Person, and is
free and clear of any Liens except Liens permitted by Section 6.3. Schedule 1.1B
lists, as of the Restatement Effective Date, each parcel of owned real property
located in the United States and held by the Borrower or any of its Subsidiaries
that has a fair market value, in the reasonable opinion of the Borrower, in
excess of $1,000,000, except the real property located in Westmont, Illinois (as
to which no Mortgage is required as of the Restatement Effective Date).
          3.20 Solvency. After giving effect to the Transactions and the
incurrence of all Indebtedness and obligations being incurred in connection
herewith and therewith, each Loan Party will be Solvent.
          3.21 Regulation H. The Mortgage does not encumber improved real
property that is located in an area that has been identified by the Secretary of
Housing and Urban Development as an area having special flood hazards and in
which flood insurance has been made available under the National Flood Insurance
Act of 1968.
          3.22 Certain Documents. The Borrower has delivered to the
Administrative Agent a complete and correct copy of the Convertible Notes
Documents and all amendments to the ABL Facility Agreement executed
contemporaneously with the Restatement Effective Date.



--------------------------------------------------------------------------------



 



33

SECTION 4. CONDITIONS PRECEDENT
          4.1 Conditions to the Restatement Effective Date. The agreement of
each Lender to make the extension of credit requested to be made by it is
subject to the satisfaction, prior to or concurrently with the making of such
extension of credit on the Restatement Effective Date, of the following
conditions precedent:
          (a) Loan Documents. The Administrative Agent shall have received
(i) this Agreement, executed and delivered by the Administrative Agent,
Holdings, the Borrower and each Person listed on Schedule 1.1A, (ii) the
Guarantee and Collateral Agreement, executed and delivered by each Loan Party,
and (iii) the Mortgage, executed and delivered by Eddie Bauer Fulfillment
Services, Inc.
          (b) Pro Forma Balance Sheet; Financial Statements. The Lenders shall
have received (i) a reasonably satisfactory Pro Forma Balance Sheet,
(ii) reasonably satisfactory audited consolidated financial statements of
Holdings and its consolidated Subsidiaries for the 2004, 2005 and 2006 fiscal
years, and (iii) a reasonably satisfactory Pro Forma Statement of Operations.
          (c) Projections. The Lenders shall have received reasonably
satisfactory projections through 2012.
          (d) Approvals. All governmental and third party approvals necessary in
connection with the Transactions, the financing contemplated thereby and hereby
and the continuing operations of the Loan Parties (including shareholder
approvals, if any) shall have been obtained on satisfactory terms and shall be
in full force and effect, and all applicable waiting periods shall have expired
without any action being taken or threatened by any competent authority that
would restrain, prevent or otherwise impose adverse conditions on any of the
transactions contemplated hereby.
          (e) Lien Searches. The Administrative Agent shall have received the
results of a recent lien search in each relevant jurisdictions where the Loan
Parties are incorporated, and such search shall reveal no liens on any of the
assets of the Loan Parties except for liens permitted by Section 6.3.
          (f) Fees. The Agents and the Arrangers shall have received all fees
required to be paid, and all expenses for which invoices have been presented
(including the reasonable fees and expenses of legal counsel), three Business
Days before the Restatement Effective Date.
          (g) Closing Certificate; Certified Certificate of Incorporation; Good
Standing Certificates. The Administrative Agent shall have received (i) a
certificate of each Loan Party, dated the Restatement Effective Date,
substantially in the form of Exhibit E, with appropriate insertions and
attachments, including the certificate of incorporation of each Loan Party that
is a corporation certified by the relevant authority of the jurisdiction of
organization of such Loan Party, and (ii) a long form good standing certificate
for each Loan Party from its jurisdiction of organization. The Administrative
Agent shall be reasonably satisfied with the form and substance of the
certificates of incorporation and by-laws or other applicable organizational
documents of each Loan Party.
          (h) Legal Opinions. The Administrative Agent shall have received the
following executed legal opinions:



--------------------------------------------------------------------------------



 



34

  i.   the legal opinion of Akin Gump Strauss Hauer & Feld LLP, counsel to
Holdings, the Borrower and its Subsidiaries; and     ii.   the legal opinion of
local counsel in Ohio.

Each such legal opinion shall cover such matters incident to the transactions
contemplated by this Agreement as the Administrative Agent may reasonably
require.
          (i) Pledged Stock; Stock Powers; Pledged Notes. The Administrative
Agent shall have received (i) the certificates representing the shares of
Capital Stock pledged pursuant to the Guarantee and Collateral Agreement
together with an undated stock power for each such certificate executed in blank
by a duly authorized officer of the pledgor thereof and (ii) each promissory
note (if any) pledged to the Administrative Agent pursuant to the Guarantee and
Collateral Agreement endorsed (without recourse) in blank (or accompanied by an
executed transfer form in blank) by the pledgor thereof.
          (j) Filings, Registrations and Recordings. Each document (including
any Uniform Commercial Code financing statement) required by the Security
Documents or under law or reasonably requested by the Administrative Agent to be
filed, registered or recorded in order to create in favor of the Administrative
Agent, for the benefit of the Lenders, a perfected Lien on the Collateral
described therein, prior and superior in right to any other Person (other than
with respect to Liens expressly permitted by Section 6.3), shall be in proper
form for filing, registration or recordation.
          (k) Real Estate. The Administrative Agent shall have received in
respect of the Mortgaged Property an updated mortgagee’s title insurance policy
(or policies) or marked up unconditional binder for such insurance. Each such
policy shall (A) be in an amount reasonably satisfactory to the Administrative
Agent; (B) be issued at ordinary rates; (C) insure that the Mortgage insured
thereby creates a valid first Lien on the Mortgaged Property free and clear of
all defects and encumbrances, except Permitted Exceptions and as disclosed
therein; (D) name the Administrative Agent for the benefit of the Lenders as the
insured thereunder; (E) be in the form of ALTA Loan Policy — 1970 (Amended
10/17/70 and 10/17/84) (or equivalent policies); (F) contain such endorsements
and affirmative coverage as the Administrative Agent may reasonably request and
(G) be issued by title companies reasonably satisfactory to the Administrative
Agent (including any such title companies acting as co-insurers or reinsurers,
at the option of the Administrative Agent). The Administrative Agent shall have
received evidence reasonably satisfactory to it that all premiums in respect of
each such policy, all charges for mortgage recording tax, and all related
expenses, if any, have been paid.
          (l) Insurance. The Administrative Agent shall have received insurance
certificates satisfying the requirements of Section 5.2(b) of the Guarantee and
Collateral Agreement.
          (m) Credit Rating. The Facility shall have received a rating from
Moody’s and S&P.
          (n) Repayment of Existing Term Loans. Holdings shall have received
gross proceeds of not less than $75,000,000 from the issuance of Convertible
Notes and the Administrative Agent under, and as defined in, the Existing Loan
Agreement shall have received the proceeds thereof, which shall be applied to
repay Existing Term Loans.
          (o) Other Documents. The Administrative Agent shall have received such
documents and other instruments as the Administrative Agent or its counsel may
reasonably request.



--------------------------------------------------------------------------------



 



35

          (p) Representations and Warranties. Each of the representations made
by any Loan Party in or pursuant to the Loan Documents shall be true and correct
in all material respects as of the Restatement Effective Date.
          (q) No Default. No Default or Event of Default shall be continuing on
the Restatement Effective Date after giving effect to the Transactions.
SECTION 5. AFFIRMATIVE COVENANTS
          Holdings and the Borrower hereby jointly and severally agree that, so
long as any Loan or other amount is owing to any Lender or the Administrative
Agent hereunder, each of Holdings and the Borrower shall and shall cause each of
its Subsidiaries to:
          5.1 Financial Statements. Furnish to the Administrative Agent on
behalf of each Lender:
          (a) as soon as available, but in any event within 90 days after the
end of each fiscal year of Holdings, a copy of the audited consolidated and
unaudited consolidating balance sheet of Holdings and its consolidated
Subsidiaries as at the end of such year and the related audited consolidated and
unaudited consolidating statements of income and of cash flows for such year,
setting forth in each case in comparative form the figures for the previous
year, reported on by BDO Seidman, LLP or other independent certified public
accountants of nationally recognized standing;
          (b) as soon as available, but in any event not later than 45 days
after the end of each of the first three quarterly periods of each fiscal year
of Holdings, the unaudited consolidated and consolidating balance sheet of
Holdings and its consolidated Subsidiaries as at the end of such quarter and the
related unaudited consolidated and consolidating statements of income and of
cash flows for such quarter and the portion of the fiscal year through the end
of such quarter, setting forth in each case in comparative form the figures for
the previous year, certified by a Responsible Officer as fairly presenting, in
all material respects, the consolidated and consolidating financial condition of
Holdings and its consolidated Subsidiaries as at such date, and the consolidated
and consolidating results of its operations and its consolidated and
consolidating cash flows for such period (subject to normal year-end audit
adjustments); and
          (c) as soon as available, but in any event not later than 30 days
after the end of each month occurring during each fiscal year of Holdings (other
than the third, sixth, ninth and twelfth such month), the unaudited consolidated
and consolidating balance sheets of Holdings and its consolidated Subsidiaries
as at the end of such month and the related unaudited consolidated and
consolidating statements of income and of cash flows for such month and the
portion of the fiscal year through the end of such month, setting forth in each
case in comparative form the figures for the previous year, certified by a
Responsible Officer as fairly presenting, in all material respects, the
consolidated and consolidating financial condition of Holdings and its
consolidated Subsidiaries as at such date, and the consolidated and
consolidating results of its operations and its consolidated and consolidating
cash flows for such period (subject to normal year-end audit adjustments).
All such financial statements shall be prepared in reasonable detail and in
accordance with GAAP applied (except as approved by such accountants or officer,
as the case may be, and disclosed in reasonable detail therein) consistently
throughout the periods reflected therein and with prior periods. The
Administrative Agent will provide the financial statements and other materials
required to be furnished by the Borrower



--------------------------------------------------------------------------------



 



36

pursuant to this Section 5.1 to the Lenders by posting such financial statements
and materials on a secure Intralinks site.
          5.2 Certificates; Other Information. Furnish to the Administrative
Agent on behalf of each Lender (or, in the case of clause (g), to the relevant
Lender):
          (a) concurrently with the delivery of the financial statements
referred to in Section 5.1(a), a certificate of the independent certified public
accountants reporting on such financial statements stating that in making the
examination necessary therefor no knowledge was obtained of any Default or Event
of Default pursuant to Section 6.1, except as specified in such certificate;
          (b) concurrently with the delivery of any financial statements
pursuant to Section 5.1, (i) a certificate of a Responsible Officer stating that
such Responsible Officer has obtained no knowledge of any Default or Event of
Default except as specified in such certificate and (ii) in the case of
quarterly or annual financial statements, a Compliance Certificate containing
(A) all information and calculations necessary for determining compliance by
each Group Member with the provisions of this Agreement referred to therein as
of the last day of the fiscal quarter or fiscal year of Holdings, as the case
may be, (B) to the extent not previously disclosed to the Administrative Agent,
a description of any change in the jurisdiction of organization, the name or
corporate structure of any Loan Party and a list of any Intellectual Property
acquired by any Loan Party since the date of the most recent report delivered
pursuant to this clause (B) (or, in the case of the first such report so
delivered, since the Restatement Effective Date) and (C) to the extent not
previously disclosed to the Administrative Agent, statements that (w) no
property of the type described in Section 5.10 as to which the Administrative
Agent is required to have a perfected Lien pursuant to the Security Documents
has been acquired, (x) no fee interest in any real property having a value
(together with improvements thereon) of at least $1,000,000 has been acquired,
(y) no Subsidiary has been formed or acquired or, if any such Subsidiary has
been formed or acquired, the Borrower has complied with the requirements of
Section 5.10 with respect thereto and (z) no Excluded Foreign Subsidiary has
been formed or acquired;
          (c) as soon as available, and in any event no later than 60 days after
the end of each fiscal year of Holdings, a detailed consolidated budget for the
following fiscal year (including a projected consolidated balance sheet of the
Borrower and its Subsidiaries as of the end of the following fiscal year, the
related consolidated statements of projected cash flow, projected changes in
financial position and projected income and a description of the underlying
assumptions applicable thereto, all on a monthly basis), and, as soon as
available, significant revisions, if any, of such budget and projections with
respect to such fiscal year (collectively, the “Projections”), which Projections
shall in each case be accompanied by a certificate of a Responsible Officer
stating that such Projections are based on reasonable estimates, information and
assumptions available at such time and that such Responsible Officer has no
reason to believe that such Projections are incorrect or misleading in any
material respect;
          (d) concurrently with the delivery of any financial statements
pursuant to Section 5.1, (i) a narrative discussion and analysis of the
financial condition and results of operations of the Borrower and its
Subsidiaries for the most recent month covered by such financial statements and
for the period from the beginning of the then current fiscal year to the end of
such month, (ii) a comparison of the financial condition and result of
operations of the Borrower and its Subsidiaries for such month and for the
period from the beginning of the then current fiscal year to the end of such
month to the comparable periods of the previous year, together with a detailed
explanation of any variances, (iii) in the case of financial statements
delivered pursuant to Section 5.1(a) and (b), a comparison of the financial
condition and results of operations of the Borrower



--------------------------------------------------------------------------------



 



37

and its Subsidiaries for the most recent fiscal quarter covered by such
financial statements and for the period from the beginning of the then current
fiscal year to the end of such quarter to the portion of the Projections
covering such periods, together with a detailed explanation of any variances,
and (iv) information, in detail reasonably satisfactory to the Administrative
Agent, regarding sales by sales channels and comparable store sales, for the
most recent month covered by such financial statements (it being understood that
the Borrower’s report on a Form 10-Q or Form 10-K that includes a management
discussion and analysis shall be deemed to satisfy the requirement under clauses
(i) and (iii) of this Section 5.2(d));
          (e) no later than five Business Days prior to the expected
effectiveness thereof, copies of substantially final drafts of any proposed
amendment, supplement, waiver or other modification with respect to the ABL
Facility, the Securitization Note, the Convertible Notes Documents or documents
in connection with Permitted Junior Lien Debt;
          (f) within five Business Days after the same are sent, copies of all
financial statements and reports that Holdings or the Borrower sends to the
holders of any class of its debt securities or public equity securities and,
within five Business Days after the same are filed, copies of all financial
statements and reports that Holdings or the Borrower may make to, or file with,
the SEC;
          (g) promptly, such additional financial and other information as any
Lender may from time to time reasonably request; and
          (h) as soon as available, but in any event not later than 15 days
after Holdings’, the Borrower’s or any of its Subsidiaries’ receipt thereof, a
copy of all management reports and management letters prepared for Holdings, the
Borrower or any of its Subsidiaries by any independent certified public or
chartered accountants of Holdings, the Borrower or any of its Subsidiaries.
The Administrative Agent will provide the certificates and other information
required to be furnished by the Borrower pursuant to this Section 5.2 (other
than any information obtained by a Lender pursuant to clause (g)) to the Lenders
by posting such certificates and other information on a secure Intralinks site.
          5.3 Payment of Obligations. Pay, discharge or otherwise satisfy at or
before maturity or before they become delinquent, as the case may be, all its
material obligations of whatever nature, except where the amount or validity
thereof is currently being contested in good faith by appropriate proceedings
and reserves in conformity with GAAP with respect thereto have been provided on
the books of the relevant Group Member.
          5.4 Maintenance of Existence; Compliance. (a)(i) Preserve, renew and
keep in full force and effect its organizational existence and (ii) take all
reasonable action to maintain all rights, privileges and franchises necessary or
desirable in the normal conduct of its business, except, in each case, as
otherwise permitted by Section 6.4 and except, in the case of clause (ii) above,
to the extent that failure to do so could not reasonably be expected to have a
Material Adverse Effect; and (b) comply with all Contractual Obligations and
Requirements of Law except to the extent that failure to comply therewith could
not, in the aggregate, reasonably be expected to have a Material Adverse Effect.
          5.5 Maintenance of Property; Insurance. (a) Keep all property useful
and necessary in its business in good working order and condition, ordinary wear
and tear excepted and (b) maintain with financially sound and reputable
insurance companies insurance on all its property in at least such amounts and
against at least such risks (but including in any event public liability,
product liability and



--------------------------------------------------------------------------------



 



38

business interruption) as are usually insured against in the same general area
by companies engaged in the same or a similar business.
          5.6 Inspection of Property; Books and Records; Discussions. (a) Keep
proper books of records and account in which full, true and correct entries of
all dealings and transactions in relation to its business and activities shall
be made in conformity with GAAP and all Requirements of Law and (b) no more
frequently than once per fiscal year at any reasonable time during normal
business hours and upon reasonable notice permit representatives of any Lender
to visit and inspect any of its properties and examine and make abstracts from
any of its books and records and to discuss the business, operations, properties
and financial and other condition of the Group Members with officers of the
Group Members and with their independent certified public accountants; provided
that at any time after the occurrence and during the continuance of an Event of
Default, there shall not be any limit to the number of visits and inspections;
provided further that any representative of a Lender visiting the property as
provided herein shall use all reasonable efforts to minimize disturbances.
          5.7 Notices. Promptly give notice to the Administrative Agent of:
          (a) the occurrence of any Default or Event of Default;
          (b) any (i) default or event of default under any Contractual
Obligation of any Loan Party or (ii) litigation, investigation or proceeding
that may exist at any time between any Group Member and any Governmental
Authority, that in either case, if not cured or if adversely determined, as the
case may be, could reasonably be expected to have a Material Adverse Effect;
          (c) any litigation or proceeding affecting any Group Member (i) in
which the amount involved is $5,000,000 or more and not covered by insurance,
(ii) in which injunctive or similar relief is sought or (iii) which relates to
any Loan Document;
          (d) the following events, as soon as possible and in any event within
30 days after the Borrower knows or has reason to know thereof: (i) the
occurrence of any Reportable Event with respect to any Single Employer Plan,
(ii) a failure to make any material required contribution to a Plan or, on and
after the effectiveness of the Pension Act, any failure by any Single Employer
Plan to satisfy the minimum funding standards (within the meaning of Section 412
of the Code or Section 302 of ERISA) applicable to such Plan, (iii) the creation
of any Lien in favor of the PBGC or a Single Employer Plan or any withdrawal
from, or the termination, Reorganization or Insolvency of, any Multiemployer
Plan or the institution of proceedings or the taking of any other action by the
PBGC or the Borrower or any Commonly Controlled Entity or any Multiemployer Plan
with respect to the withdrawal from, or the termination, Reorganization or
Insolvency of, any Single Employer Plan or Multiemployer Plan; or (iv) on and
after the effectiveness of the Pension Act, receipt of (x) a determination that
any Single Employer plan is, or is expected to be, in “at risk” status (within
the meaning of title IV of ERISA), (y) any determination that a Multiemployer
Plan is, or is expected to be, in endangered or critical status, within the
meaning of Section 305 of ERISA, or (z) any (I) documents described in Section
101(k) of ERISA that Holdings, the Borrower or any Commonly Controlled Entity
may request with respect to any Multiemployer Plan and (II) any notices
described in Section 101(l) of ERISA that Holdings, the Borrower or any Commonly
Controlled Entity may request with respect to any Single Employer Plan;
provided, that if Holdings, the Borrower or any Commonly Controlled Entity has
not requested such documents or notices from the administrator or sponsor of the
applicable Single Employer Plan, Holdings, the Borrower or the Commonly
Controlled Entity(ies) shall promptly make a request for such documents or
notices from such administrator or sponsor and shall provide copies of such
documents and notices promptly after receipt thereof; and



--------------------------------------------------------------------------------



 



39

          (e) any development or event that has had or would reasonably be
expected to have a Material Adverse Effect.
Each notice pursuant to this Section 5.7 shall be accompanied by a statement of
a Responsible Officer setting forth details of the occurrence referred to
therein and stating what action the relevant Group Member proposes to take with
respect thereto. The Administrative Agent shall provide notices and other
materials required to be furnished pursuant to this Section 5.7 to the Lenders
by posting such financial statements and materials on a secured Intralinks site.
          5.8 Environmental Laws. (a) Comply in all material respects with, and
use commercially reasonable efforts to ensure compliance in all material
respects by all tenants and subtenants, if any, with, all applicable
Environmental Laws, and obtain and comply in all material respects with and
maintain, and use commercially reasonable efforts to ensure that all tenants and
subtenants obtain and comply in all material respects with and maintain, any and
all licenses, approvals, notifications, registrations or permits required by
applicable Environmental Laws.
          (b) Take reasonable efforts to prevent any other person from
generating, using, treating, storing, releasing, disposing of, or otherwise
managing Materials of Environmental Concern in a manner that could reasonably be
expected to result in a material liability to, or materially affect any real
property owned or operated by, any Group Member.
          (c) Conduct and complete all investigations, studies, sampling and
testing, and all remedial, removal and other actions required under
Environmental Laws and promptly comply in all material respects with all orders
and directives of all Governmental Authorities regarding Environmental Laws,
except for any such orders and directives that are being challenged or appealed
in good faith in the applicable administrative or judicial body, and with
respect to which any appropriate reserves are maintained and provided that the
pendency of such challenges or appeals could not reasonably be expected to give
rise to a Material Adverse Effect.
          5.9 [Intentionally Omitted].
          5.10 Additional Collateral, etc. (a) With respect to any property
acquired after the Closing Date by any Group Member other than the
Securitization Subsidiaries (other than (v) interests in real property,
(w) personal property of a type excluded from the definition of “Collateral” in
the Guarantee and Collateral Agreement, (x) any property described in paragraph
(c) or (d) below, (y) any property subject to a Lien expressly permitted by
Section 6.3(g) or 6.3(i) and (z) property acquired by any Excluded Foreign
Subsidiary) as to which the Administrative Agent, for the benefit of the
Lenders, does not have a perfected Lien, promptly (i) execute and deliver to the
Administrative Agent such amendments to the Guarantee and Collateral Agreement
or such other documents as the Administrative Agent reasonably deems necessary
or advisable to grant to the Administrative Agent, for the benefit of the
Lenders, a security interest in such property and (ii) take all actions
necessary or advisable to grant to the Administrative Agent, for the benefit of
the Lenders, a perfected first or second priority security interest in such
property (subject to any Liens permitted by Section 6.3 solely to the extent
that such Liens have priority under applicable law), as applicable, in such
property, including the filing of Uniform Commercial Code financing statements
in such jurisdictions as may be required by the Guarantee and Collateral
Agreement or by law or as may be reasonably requested by the Administrative
Agent.
          (b) With respect to any fee interest in any real property having a
value (together with improvements thereof) of at least $1,000,000 acquired after
the Closing Date by any Group Member other than the Securitization Subsidiaries
(other than (x) any such real property subject to a Lien expressly permitted by
Section 6.3(g), (y) any real property of like kind and value which is purchased
with the Net



--------------------------------------------------------------------------------



 



40

Cash Proceeds of an Asset Sale in respect of real property with a fair market
value less than $3,000,000 pursuant to Section 2.6(c)(ii) and (z) real property
acquired by any Excluded Foreign Subsidiary), promptly (i) execute and deliver a
first priority Mortgage (subject only to Liens of the types described in
Sections 6.3(a), (e) and (m)), in favor of the Administrative Agent, for the
benefit of the Lenders, covering such real property, (ii) if requested by the
Administrative Agent, provide the Lenders with (x) title and extended coverage
insurance covering such real property in an amount at least equal to the
purchase price of such real property (or such other amount as shall be
reasonably specified by the Administrative Agent) as well as a current ALTA
survey thereof, together with a surveyor’s certificate and (y) any consents or
estoppels reasonably deemed necessary or advisable by the Administrative Agent
in connection with such Mortgage, each of the foregoing in form and substance
reasonably satisfactory to the Administrative Agent and (iii) if requested by
the Administrative Agent, deliver to the Administrative Agent legal opinions
relating to the matters described above, which opinions shall be in form and
substance, and from counsel, reasonably satisfactory to the Administrative
Agent.
          (c) With respect to any new Subsidiary (other than an Excluded Foreign
Subsidiary) created or acquired after the Closing Date by any Group Member
(other than by any Group Member that is an Excluded Foreign Subsidiary),
promptly (i) execute and deliver to the Administrative Agent such amendments to
the Guarantee and Collateral Agreement as the Administrative Agent reasonably
deems necessary or advisable to grant to the Administrative Agent, for the
benefit of the Lenders, a perfected first priority security interest in the
Capital Stock of such new Subsidiary that is owned by any Group Member,
(ii) deliver to the Administrative Agent the certificates representing such
Capital Stock, together with undated stock powers, in blank, executed and
delivered by a duly authorized officer of the relevant Group Member, (iii) cause
such new Subsidiary (A) to become a party to the Guarantee and Collateral
Agreement, (B) to take such actions necessary or advisable to grant to the
Administrative Agent for the benefit of the Lenders a perfected first or second
priority security interest in the Collateral (subject to any Liens permitted by
Section 6.3 solely to the extent that such Liens have priority under applicable
law), as applicable, described in the Guarantee and Collateral Agreement with
respect to such new Subsidiary, including the filing of Uniform Commercial Code
financing statements in such jurisdictions as may be required by the Guarantee
and Collateral Agreement or by law or as may be reasonably requested by the
Administrative Agent and (C) to deliver to the Administrative Agent a
certificate of such Subsidiary, substantially in the form of Exhibit E, with
appropriate insertions and attachments, and (iv) if requested by the
Administrative Agent, deliver to the Administrative Agent legal opinions
relating to the matters described above, which opinions shall be in form and
substance, and from counsel, reasonably satisfactory to the Administrative
Agent.
          (d) With respect to any new Excluded Foreign Subsidiary created or
acquired after the Closing Date by any Group Member (other than by any Group
Member that is an Excluded Foreign Subsidiary), promptly (i) execute and deliver
to the Administrative Agent such amendments to the Guarantee and Collateral
Agreement as the Administrative Agent deems necessary or advisable to grant to
the Administrative Agent, for the benefit of the Lenders, a perfected first
priority security interest in the Capital Stock of such new Subsidiary that is
owned by any such Group Member (provided that in no event shall more than 66% of
the total outstanding voting Capital Stock of any such new Subsidiary be
required to be so pledged), (ii) deliver to the Administrative Agent the
certificates representing such Capital Stock, together with undated stock
powers, in blank, executed and delivered by a duly authorized officer of the
relevant Group Member, and take such other action as may be necessary or, in the
reasonable opinion of the Administrative Agent, desirable to perfect the
Administrative Agent’s security interest therein, and (iii) if requested by the
Administrative Agent, deliver to the Administrative Agent legal opinions
relating to the matters described above, which opinions shall be in form and
substance, and from counsel, reasonably satisfactory to the Administrative
Agent.



--------------------------------------------------------------------------------



 



41

          5.11 Passive Company Status. In the case of Holdings, it shall not
(i) conduct, transact or otherwise engage in, or commit to conduct, transact or
otherwise engage in, any material business or operations other than (y) those
incidental to its ownership of the Capital Stock of the Borrower and the
Securitization Subsidiaries and (z) those contemplated by Section 6.2(g) and
(k) and 6.6, (ii) incur, create, assume or suffer to exist any material
Indebtedness or other liabilities or financial obligations, except (w) those
contemplated by Sections 6.2(c), (g) and (k) and Section 6.6, (x) nonconsensual
obligations imposed by operation of law, (y) obligations pursuant to the Loan
Documents to which it is a party and (z) obligations with respect to its Capital
Stock, or (iii) own, lease, manage or otherwise operate any material properties
or assets (including cash (other than cash received in connection with dividends
made by the Borrower in accordance with Section 6.6 pending application in the
manner contemplated by such Section 6.6) and cash equivalents or distributions
made by the Securitization Subsidiaries permitted hereunder) other than the
ownership of shares of Capital Stock of the Borrower and the Securitization
Subsidiaries.
          5.12 Post Closing Matters. On or prior to May 30, 2007, the
Administrative Agent shall have received a written environmental assessment with
respect to the Borrower’s distribution center in Groveport, Ohio prepared by an
environmental consultant reasonably acceptable to the Administrative Agent,
which assessment shall be in form, scope and substance reasonably satisfactory
to the Administrative Agent.
SECTION 6. NEGATIVE COVENANTS
          Holdings and the Borrower hereby jointly and severally agree that, so
long as any Loan or other amount is owing to any Lender or the Administrative
Agent hereunder, each of Holdings and the Borrower shall not, and shall not
permit any of its Subsidiaries to, directly or indirectly:
          6.1 Financial Condition Covenants.
          (a) Consolidated Senior Secured Leverage Ratio. Permit the
Consolidated Senior Secured Leverage Ratio as at the last day of any period of
four consecutive fiscal quarters of the Borrower ending with any fiscal quarter
set forth below to exceed the ratio set forth below opposite such fiscal
quarter:

          Consolidated Senior Secured Fiscal Quarter   Leverage Ratio
March 31, 2007
  5.75 to 1.00
June 30, 2007
  5.75 to 1.00
September 30, 2007
  5.75 to 1.00
December 31, 2007
  5.75 to 1.00
March 31, 2008
  5.50 to 1.00
June 30, 2008
  5.50 to 1.00
September 30, 2008
  5.25 to 1.00
December 31, 2008
  5.00 to 1.00
March 31, 2009
  4.00 to 1.00
June 30, 2009
  4.00 to 1.00
September 30, 2009
  3.75 to 1.00
December 31, 2009
  3.50 to 1.00
March 31, 2010
  3.25 to 1.00
June 30, 2010
  3.25 to 1.00
September 30, 2010
  3.25 to 1.00



--------------------------------------------------------------------------------



 



42

          Consolidated Senior Secured Fiscal Quarter   Leverage Ratio
December 31, 2010
  3.25 to 1.00
March 31, 2011
  3.00 to 1.00
June 30, 2011
  3.00 to 1.00
September 30, 2011
  3.00 to 1.00
December 31, 2011
  3.00 to 1.00
March 31, 2012
  2.50 to 1.00
June 30, 2012
  2.50 to 1.00
September 30, 2012
  2.50 to 1.00
December 31, 2012
  2.50 to 1.00
March 31, 2013
  2.50 to 1.00
June 30, 2013
  2.50 to 1.00
September 30, 2013
  2.50 to 1.00
December 31, 2013
  2.50 to 1.00
March 31, 2014
  2.50 to 1.00

          (b) Consolidated Fixed Charge Coverage Ratio. Permit the Consolidated
Fixed Charge Coverage Ratio for any period of four consecutive fiscal quarters
of the Borrower ending with any fiscal quarter set forth below to be less than
the ratio set forth below opposite such fiscal quarter:

          Consolidated Fixed Fiscal Quarter   Charge Coverage Ratio
March 31, 2007
  0.75 to 1.00
June 30, 2007
  0.75 to 1.00
September 30, 2007
  0.75 to 1.00
December 31, 2007
  0.75 to 1.00
March 31, 2008
  0.80 to 1.00
June 30, 2008
  0.90 to 1.00
September 30, 2008
  0.90 to 1.00
December 31, 2008
  0.90 to 1.00
March 31, 2009
  0.95 to 1.00
June 30, 2009
  0.95 to 1.00
September 30, 2009
  0.975 to 1.00
December 31, 2009
  0.975 to 1.00
March 31, 2010
  1.00 to 1.00
June 30, 2010
  1.00 to 1.00
September 30, 2010
  1.00 to 1.00
December 31, 2010
  1.00 to 1.00
March 31, 2011
  1.05 to 1.00
June 30, 2011
  1.05 to 1.00
September 30, 2011
  1.05 to 1.00
December 31, 2011
  1.05 to 1.00
March 31, 2012
  1.10 to 1.00
June 30, 2012
  1.10 to 1.00
September 30, 2012
  1.10 to 1.00
December 31, 2012
  1.10 to 1.00
March 31, 2013
  1.10 to 1.00
June 30, 2013
  1.10 to 1.00
September 30, 2013
  1.10 to 1.00
December 31, 2013
  1.10 to 1.00



--------------------------------------------------------------------------------



 



43

          Consolidated Fixed Fiscal Quarter   Charge Coverage Ratio
March 31, 2014
  1.10 to 1.00

          6.2 Indebtedness. Create, issue, incur, assume, become liable in
respect of or suffer to exist any Indebtedness, except:
          (a) Indebtedness of any Loan Party pursuant to any Loan Document;
          (b) Indebtedness of (i) the Borrower to any Subsidiary, (ii) any
Wholly Owned Subsidiary Guarantor to the Borrower or any other Subsidiary,
(iii) any Loan Party to any other Loan Party and (iv) any Subsidiary that is not
a Loan Party to any other Subsidiary that is not a Loan Party;
          (c) Guarantee Obligations incurred in the ordinary course of business
by (i) the Borrower or any of its Subsidiaries of obligations of any Wholly
Owned Subsidiary Guarantor, (ii) the Borrower of obligations of Eddie Bauer
Canada and Eddie Bauer Customer Services Inc. in an aggregate amount at any one
time outstanding not to exceed $20,000,000 and (iii) Holdings of obligations of
its Subsidiaries in an aggregate amount at any one time outstanding not to
exceed $10,000,000;
          (d) Indebtedness outstanding on the Restatement Effective Date and
listed on Schedule 6.2(d) and any refinancings, refundings, renewals or
extensions thereof (without increasing the principal amount, or shortening the
maturity thereof, at the time of such refinancing, renewal or extension
thereof);
          (e) Indebtedness (including, without limitation, Capital Lease
Obligations and refinancings thereof) secured by Liens permitted by
Section 6.3(g) in an aggregate principal amount at any one time outstanding not
to exceed $10,000,000;
          (f) (i) Indebtedness of the Borrower in respect of the ABL Facility in
an aggregate principal amount at any one time outstanding not to exceed
$150,000,000, provided that the Borrower may increase the aggregate principal
amount of Indebtedness at any one time outstanding in respect of the ABL
Facility by $75,000,000, subject to the Intercreditor Agreement, and any
refinancings, renewals or extensions thereof (without increasing the principal
amount, or shortening the maturity, thereof) and (ii) Guarantee Obligations of
any Guarantor in respect of such Indebtedness;
          (g) Indebtedness of Holdings in respect of the Securitization Note;
          (h) Indebtedness of the Joint Ventures to the Borrower and Guarantee
Obligations by the Borrower of obligations of the Joint Ventures; provided that
in any fiscal year the aggregate principal amount of such Indebtedness and such
Guarantee Obligations do not, when added to Investments made in accordance with
Section 6.8(g), exceed the aggregate amount received by the Borrower and its
Subsidiaries in such fiscal year from Eddie Bauer Japan, Inc. and Eddie Bauer
GmbH Germany by more than $2,500,000;



--------------------------------------------------------------------------------



 



44

          (i) Indebtedness owed to any Loan Party by Eddie Bauer Canada and
Eddie Bauer Customer Services Inc. in an aggregate principal amount not to
exceed $20,000,000 at any one time outstanding;
          (j) additional unsecured Indebtedness of the Borrower and its
Subsidiaries (i) in an aggregate principal amount (as to the Borrower and all
such Subsidiaries) not to exceed $100,000,000 at any one time outstanding
provided that amounts incurred hereunder shall be applied in accordance with
Section 2.6(b) and (ii) the proceeds of which are applied to pay, prepay,
repurchase or redeem Convertible Notes to the extent permitted under the proviso
to Section 6.9(f);
          (k) Indebtedness of Holdings on account of Convertible Notes
(i) issued on or immediately prior to the Restatement Effective Date,
(ii) issued after the Restatement Effective Date, in an aggregate principal
amount not to exceed $100,000,000 at any one time outstanding and (iii) the
proceeds of which are applied to pay, prepay, repurchase or redeem Convertible
Notes to the extent permitted under the proviso to Section 6.9(f);
          (l) (i) Permitted Junior Lien Debt and any refinancings, refundings,
renewals or extensions thereof (without increasing the principal amount, or
shortening the maturity, thereof) in an aggregate principal amount not to exceed
$75,000,000 at any one time outstanding and (ii) Permitted Junior Lien Debt the
proceeds of which are applied to pay, prepay, repurchase or redeem Convertible
Notes to the extent permitted under the proviso to Section 6.9(f);
          (m) the financing of insurance premiums with the providers of such
insurance or their affiliates in the ordinary course of business;
          (n) secured Indebtedness of Excluded Foreign Subsidiaries in an
aggregate principal amount at any one time outstanding not to exceed $20,000,000
(or the equivalent thereof in other currencies, measured in Dollars in each case
at the time of incurrence thereof, or, in the case of revolving loans, at the
time of establishment of such commitment or facility); and
          (o) Indebtedness representing deferred compensation to employees of
any Group Member in an aggregate principal amount at any one time outstanding
not to exceed $2,500,000.
          6.3 Liens. Create, incur, assume or suffer to exist any Lien upon any
of its property, whether now owned or hereafter acquired, except:
          (a) Liens for taxes not yet delinquent or that are being contested in
good faith by appropriate proceedings, provided that adequate reserves with
respect thereto are maintained on the books of the Borrower or its Subsidiaries,
as the case may be, in conformity with GAAP;
          (b) carriers’, warehousemen’s, mechanics’, materialmen’s, landlords’,
repairmen’s or other like Liens arising in the ordinary course of business that
are not overdue for a period of more than 45 days or that are being contested in
good faith by appropriate proceedings or, in the case of mechanics’,
materialmen’s or repairmen’s Liens that arise as a result of a failure of a
general contractor to pay its subcontractors, that are otherwise being
expeditiously dealt with in an appropriate manner by the Borrower;
          (c) pledges or deposits in connection with workers’ compensation,
unemployment insurance and other social security legislation;



--------------------------------------------------------------------------------



 



45

          (d) deposits to secure the performance of bids, trade contracts (other
than for borrowed money), leases, statutory obligations, surety and appeal
bonds, performance bonds and other obligations of a like nature incurred in the
ordinary course of business;
          (e) easements, rights-of-way, restrictions and other similar
encumbrances incurred in the ordinary course of business that, in the aggregate,
do not in any case materially detract from the value of the property subject
thereto or materially interfere with the ordinary conduct of the business of the
Borrower or any of its Subsidiaries;
          (f) Liens in existence on the Restatement Effective Date listed on
Schedule 6.3(f), securing Indebtedness permitted by Section 6.2(d); provided
that no such Lien is spread to cover any additional property after the Closing
Date (other than additions and accessions thereto) and that the principal amount
of Indebtedness secured thereby is not increased;
          (g) Liens securing Indebtedness of the Borrower or any other
Subsidiary incurred pursuant to Section 6.2(e) to finance the acquisition of
fixed or capital assets, or to refinance such Indebtedness; provided that
(i) such Liens shall be created substantially simultaneously with the
acquisition of such fixed or capital assets, (ii) such Liens do not at any time
encumber any property other than the property financed by such Indebtedness
(other than additions and accessions thereto and the proceeds thereof) and
(iii) the amount of Indebtedness secured thereby is not increased;
          (h) Liens created pursuant to the Security Documents;
          (i) any interest or title of a lessor under any lease entered into by
the Borrower or any Subsidiary in the ordinary course of its business and
covering only the assets so leased, including the filing of UCC financing
statements as a precautionary measure in connection with operating leases or
consignment of goods;
          (j) Liens securing (i) (x) the Indebtedness under the ABL Facility
permitted pursuant to Section 6.2(f) hereof and (y) Swap Agreements with lenders
(or affiliates thereof) under the ABL Facility, to the extent permitted pursuant
to Section 6.12 hereof, in each case subject to the Intercreditor Agreement and
(ii) Indebtedness permitted under Section 6.2(l) hereof;
          (k) Liens on assets of the Securitization Subsidiaries related to the
Securitization Interests, as defined in the Plan of Reorganization;
          (l) Liens arising from judgments and attachments in connection with
court proceedings; provided that (i) the attachment or enforcement of such Liens
would not result in an Event of Default hereunder, (ii) such Liens are being
contested in good faith by appropriate proceedings, (iii) adequate reserves have
been set aside for such court proceeding, (iv) no material assets or property of
any Loan Party is subject to a material risk of loss or forfeiture as a result
of any such judgment or attachment, (v) the claims in respect of such Liens are
fully covered by insurance (subject to ordinary and customary deductibles) and
(vi) a stay of execution pending appeal or proceeding in respect of any such
judgment or attachment for review is in effect;
          (m) Permitted Exceptions;
          (n) Liens in favor of customs and revenue authorities arising as a
matter of law to secure payment of customs duties in connection with the
importation of goods;



--------------------------------------------------------------------------------



 



46

          (o) Liens securing insurance premium financing arrangements entered
into in the ordinary course of business; and
          (p) bankers’ liens, rights of set-off and similar rights and remedies
as to deposit accounts or other funds maintained with a financial institution.
          6.4 Fundamental Changes. Enter into any merger, consolidation or
amalgamation, or liquidate, wind up or dissolve itself (or suffer any
liquidation or dissolution), or Dispose of all or substantially all of its
property or business, except that:
          (a) any Subsidiary of the Borrower may be merged or consolidated with
or into the Borrower (provided that the Borrower shall be the continuing or
surviving corporation) or with or into any Wholly Owned Subsidiary Guarantor
(provided that the Wholly Owned Subsidiary Guarantor shall be the continuing or
surviving corporation);
          (b) any Subsidiary of the Borrower may Dispose of any or all of its
assets (i) to the Borrower or any Wholly Owned Subsidiary Guarantor (upon
voluntary liquidation or otherwise) or (ii) pursuant to a Disposition permitted
by Section 6.5; and
          (c) any Investment expressly permitted by Section 6.8 may be
structured as a merger, consolidation or amalgamation.
          6.5 Disposition of Property. Dispose of any of its property, whether
now owned or hereafter acquired, or, in the case of any Subsidiary, issue or
sell any shares of such Subsidiary’s Capital Stock to any Person, except:
          (a) the Disposition of obsolete or worn out property in the ordinary
course of business;
          (b) the sale of inventory in the ordinary course of business;
          (c) Dispositions permitted by clause (i) of Section 6.4(b);
          (d) the sale or issuance of any Subsidiary’s Capital Stock to the
Borrower or any Wholly Owned Subsidiary Guarantor;
          (e) sales or closings by the Borrower and its Subsidiaries of their
retail or outlet stores;
          (f) the Disposition for cash of a registered trademark or application
for registration of a trademark (other than a material trademark) that the
applicable Loan Party determines, in the exercise of good business judgment, is
no longer beneficial, appropriate or consistent with such Loan Party’s
merchandise assortment or brand image;
          (g) Dispositions of any interest of a Loan Party in any Joint Venture
Investments; provided that such sale is made at arm’s length and for fair market
value;
          (h) the Disposition of other property (other than accounts or
inventory) having a fair market value not to exceed $5,000,000 in the aggregate
during the term of this Agreement; and
          (i) the Disposition of the Borrower’s distribution center in
Groveport, Ohio; provided that such Disposition is (x) pursuant to an arm’s
length transaction, (y) for fair market value as determined as of a date within
12 months of the proposed date of such Disposition by the



--------------------------------------------------------------------------------



 



47

appraisers and (z) for cash consideration paid upon consummation of such
transaction, which cash consideration shall not be less than 100% of the total
consideration received; provided further that the Net Cash Proceeds therefrom
shall be applied to prepay the Loans in accordance with Section 2.6(c) (without
giving effect to any ability to reinvest such proceeds pursuant to a
Reinvestment Notice).
          6.6 Restricted Payments. Declare or pay any dividend (other than
dividends payable solely in common stock of the Person making such dividend) on,
or make any payment on account of, or set apart assets for a sinking or other
analogous fund for, the purchase, redemption, defeasance, retirement or other
acquisition of, any Capital Stock of any Group Member, whether now or hereafter
outstanding, or make any other distribution in respect thereof, either directly
or indirectly, whether in cash or property or in obligations of any Group Member
(collectively, “Restricted Payments”), except that:
          (a) any Subsidiary may make Restricted Payments to the Borrower or any
Wholly Owned Subsidiary Guarantor;
          (b) so long as no Default or Event of Default shall have occurred and
be continuing, the Borrower may pay dividends to Holdings to permit Holdings to
purchase Holdings’ common stock or common stock options from present or former
officers or employees of any Group Member (or their respective estates, heirs or
legatees) upon the death, disability or termination of employment of such
officer or employee or cancel any Indebtedness owed by any present or former
officers or employees of any Group Member (or their respect estates, heirs or
legatees), provided that the aggregate amount of payments after the Restatement
Effective Date (net of any proceeds received by Holdings and contributed to the
Borrower after the Restatement Effective Date in connection with resales of any
common stock or common stock options so purchased) shall not exceed $5,000,000
during any fiscal year; and
          (c) the Borrower may pay dividends to Holdings to permit Holdings to
(i) pay corporate overhead expenses incurred in the ordinary course of business,
(ii) pay any taxes that are due and payable by Holdings and the Borrower as part
of a consolidated group, (iii) pay interest on Indebtedness permitted under
Section 6.2(k), and (iv) pay, prepay, repurchase or redeem Convertible Notes to
the extent permitted under the proviso to Section 6.9(f); and
          (d) the Securitization Subsidiaries may make distributions to Holdings
of any amounts received in respect of any Securitization Interests, as defined
in the Plan of Reorganization.
          6.7 Capital Expenditures. Make or commit to make any Capital
Expenditure, except Capital Expenditures of the Borrower and its Subsidiaries in
the ordinary course of business not to exceed the amount set forth in the column
opposite each fiscal year of the Borrower set forth below:

          Fiscal Year   Maximum Capital Expenditures
2007
  $ 45,000,000  
2008
  $ 50,000,000  
2009
  $ 60,000,000  
2010
  $ 70,000,000  
2011
  $ 70,000,000  
2012
  $ 70,000,000  
2013
  $ 70,000,000  
2014
  $ 70,000,000  



--------------------------------------------------------------------------------



 



48

; provided, that up to 50% of any such amount referred to above, if not so
expended in the fiscal year for which it is permitted, may be carried over for
expenditure in the next succeeding fiscal year.
          6.8 Investments. Make any advance, loan, extension of credit (by way
of guaranty or otherwise) or capital contribution to, or purchase any Capital
Stock, bonds, notes, debentures or other debt securities of, or any assets
constituting a business unit of, or make any other investment in, any Person
(all of the foregoing, “Investments”), except:
          (a) extensions of trade credit in the ordinary course of business;
          (b) investments in Cash Equivalents;
          (c) Guarantee Obligations permitted by Section 6.2;
          (d) loans and advances to employees of any Group Member in the
ordinary course of business (including for travel, entertainment and relocation
expenses) in an aggregate amount for all Group Members not to exceed $250,000 at
any one time outstanding;
          (e) Investments in assets useful in the business of the Borrower and
its Subsidiaries made by the Borrower or any of its Subsidiaries with the
proceeds of any Reinvestment Deferred Amount;
          (f) intercompany Investments by any Group Member in (i) any Loan Party
and (ii) any Subsidiary that is not, prior to such Investment, a Loan Party, in
an aggregate amount for all such Investments pursuant to this clause (f)(ii)
(which, for avoidance of doubt, excludes Investments constituting Guarantee
Obligations permitted under clause (c) above) not to exceed $10,000,000 at any
one time outstanding (each such Investment to be valued at cost at the time
made);
          (g) Joint Venture Investments; provided that in any fiscal year the
aggregate amount of such Investments does not, when added to Indebtedness and
Guarantee Obligations incurred pursuant to Section 6.2(h), exceed the aggregate
amount received by the Borrower and its Subsidiaries in such fiscal year from
Eddie Bauer Japan, Inc. and Eddie Bauer GmbH Germany by more than $2,500,000;
          (h) Investments outstanding on the Restatement Effective Date and
listed on Schedule 6.8(h);
          (i) Indebtedness permitted under Section 6.2(i);
          (j) Investments received in connection with the bankruptcy or
reorganization of, or settlement of delinquent accounts and disputes with,
customers and suppliers, in each case in the ordinary course of business;
          (k) Investments received by the Borrower or any Subsidiary as
consideration in connection with any Disposition permitted under Section 6.5 to
the extent non-cash consideration is permitted hereunder;
          (l) Investments pursuant to Swap Agreements permitted under
Section 6.12; and
          (m) in addition to Investments otherwise expressly permitted by this
Section 6.8, Investments by the Borrower or any of its Subsidiaries in an
aggregate amount (each such



--------------------------------------------------------------------------------



 



49

Investment to be valued at cost at the time made) not to exceed $5,000,000 at
any one time outstanding during the term of this Agreement.
          6.9 Optional Payments and Modifications of Certain Debt Instruments.
(a) Make or offer to make any optional or voluntary payment, prepayment,
repurchase or redemption of or otherwise optionally or voluntarily defease or
segregate funds with respect to the Securitization Note;
          (b) amend, modify, waive or otherwise change, or consent or agree to
any amendment, modification, waiver or other change to, any of the material
terms of the Securitization Note (other than any such amendment, modification,
waiver or other change that (i) would extend the maturity or reduce the amount
of any payment of principal thereof or reduce the rate or extend any date for
payment of interest thereon and (ii) does not involve the payment of a consent
fee); or
          (c) amend, modify, waive or otherwise change, or consent or agree to
any amendment, modification, waiver or other change to, any of the terms of the
ABL Facility Agreement other than as permitted under the Intercreditor
Agreement;
          (d) make any cash (i) optional or voluntary payment, prepayment,
repurchase or redemption of any Convertible Notes or (ii) optional payments on
account of or for a sinking or other analogous fund for the repurchase,
redemption, defeasance or other acquisition of any Convertible Notes, in each
case other than a refinancing or refunding thereof with the proceeds of
Indebtedness permitted under Section 6.2 (but if such Indebtedness is incurred
in reliance upon Section 6.2(k), then (A) the differences between the
documentation governing such new Section 6.2(k) Indebtedness and the Convertible
Notes Documents shall be deemed to be modifications of the Convertible Notes
Documents, which modifications must comply with the requirements of
Section 6.9(e), and (B) after the consummation of such refinancing or refunding,
such new documentation shall be deemed to be the “Convertible Notes Documents”
for purposes of Section 6.9(e), and all amendments, supplements, modifications
and waivers of such documentation shall be subject thereto);
          (e) make any amendment, supplement, modification or waiver of any of
the terms of any Convertible Notes or the Convertible Notes Documents not
expressly required pursuant to the terms of the Convertible Notes or the
Convertible Notes Documents (i) which shortens the fixed maturity of or
increases the aggregate principal amount thereof to an amount in excess of the
aggregate amount of Convertible Notes permitted to be incurred pursuant to
Section 6.2(k), or increases the rate or shortens the time of payment of
interest on, or increases the amount or shortens the time of payment of any
principal or premium payable, at a date fixed for prepayment or by acceleration
or otherwise prior to maturity thereof or increases the amount of, or
accelerates the time of payment of, any fees or other amounts payable in
connection therewith to any holder thereof; (ii) which relates to any material
affirmative or negative covenants or any events of default or remedies
thereunder and the effect of which is to subject Holdings, or any of its
Subsidiaries, to any more onerous or more restrictive provisions; or (iii) which
otherwise adversely affects the interests of the Lenders hereunder in any
material respect; or
          (f) except in connection with a refinancing or refunding thereof
permitted under Section 6.9(d), repurchase any Convertible Notes at any time
when the Borrower has Excess Cash Flow in an amount less than the outstanding
Obligations; provided however that notwithstanding Section 6.9(d) and so long as
no Default or Event of Default has occurred and is continuing, and to the extent
required as a result of the application of NASDAQ Rule 4350(i), Holdings may
pay, prepay, repurchase or redeem Convertible Notes in an amount not to exceed
(i) $15,000,000 plus (ii) 100% of the Net Cash Proceeds from the (x) incurrence
by Borrower of any Permitted Junior Lien Debt and unsecured Indebtedness and
(y) the issuance by Holdings of Capital Stock and Convertible Notes (in excess
of the Convertible Notes outstanding as of the Restatement Effective Date), plus
(iii) 50% of Consolidated Net Income for the



--------------------------------------------------------------------------------



 



50

period (treated as one accounting period) from the beginning of the last fiscal
quarter of 2008 to end of the most recent fiscal quarter ending prior to the
date of such payment for which financial statements are in existence.
          6.10 Transactions with Affiliates. Enter into any transaction,
including any purchase, sale, lease or exchange of property, the rendering of
any service or the payment of any management, advisory or similar fees, with any
Affiliate (other than Holdings, the Borrower or any Wholly Owned Subsidiary
Guarantor) unless such transaction is (a) otherwise permitted under this
Agreement, (b) in the ordinary course of business of the relevant Group Member
and (c) upon fair and reasonable terms no less favorable to the relevant Group
Member than it would obtain in a comparable arm’s length transaction with a
Person that is not an Affiliate. Notwithstanding the foregoing, Eddie Bauer
Canada and Eddie Bauer Customer Services Inc. may maintain cash management
arrangements with the Borrower in the ordinary course of business consistent
with past practice and in accordance with applicable law.
          6.11 Sales and Leasebacks. Enter into any arrangement with any Person
providing for the leasing by any Group Member of real or personal property that
has been or is to be sold or transferred by such Group Member to such Person or
to any other Person to whom funds have been or are to be advanced by such Person
on the security of such property or rental obligations of such Group Member,
other than a transaction arising out of the continued use of the Groveport, Ohio
distribution center after a Disposition thereof.
          6.12 Swap Agreements. Enter into any Swap Agreement, except (a) Swap
Agreements entered into to hedge or mitigate risks to which the Borrower or any
Subsidiary has actual exposure (other than those in respect of Capital Stock)
and (b) Swap Agreements entered into in order to effectively cap, collar or
exchange interest rates (from fixed to floating rates, from one floating rate to
another floating rate or otherwise) with respect to any interest-bearing
liability or investment of the Borrower or any Subsidiary.
          6.13 Changes in Fiscal Periods. Permit the fiscal year of Holdings or
the Borrower to end on a day other than the last Saturday nearest to December 31
or change the Borrower’s method of determining fiscal quarters.
          6.14 Negative Pledge Clauses. Enter into or suffer to exist or become
effective any agreement that prohibits or limits the ability of any Group Member
other than the Securitization Subsidiaries to create, incur, assume or suffer to
exist any Lien upon any of its property or revenues, whether now owned or
hereafter acquired, to secure its obligations under the Loan Documents to which
it is a party other than (a) this Agreement and the other Loan Documents, (b)
the ABL Facility Agreement, (c) the Convertible Notes Documents,
(d) documentation in connection with Permitted Junior Lien Debt and (e) any
agreements governing any purchase money Liens or Capital Lease Obligations
otherwise permitted hereby (in which case, any prohibition or limitation shall
only be effective against the assets financed thereby) and leases and licenses
arising in the ordinary course of business.
          6.15 Clauses Restricting Subsidiary Distributions. Enter into or
suffer to exist or become effective any consensual encumbrance or restriction on
the ability of any Subsidiary of the Borrower (other than the Securitization
Subsidiaries) to (a) make Restricted Payments in respect of any Capital Stock of
such Subsidiary held by, or pay any Indebtedness owed to, the Borrower or any
other Subsidiary of the Borrower, (b) make loans or advances to, or other
Investments in, the Borrower or any other Subsidiary of the Borrower or
(c) transfer any of its assets to the Borrower or any other Subsidiary of the
Borrower, except for such encumbrances or restrictions existing under or by
reason of (i) any restrictions existing under the Loan Documents, the ABL
Facility Agreement, the Convertible Notes Documents or documentation in
connection with Permitted Junior Lien Debt, (ii) any restrictions with



--------------------------------------------------------------------------------



 



51

respect to a Subsidiary imposed pursuant to an agreement that has been entered
into in connection with the Disposition of all or substantially all of the
Capital Stock or assets of such Subsidiary and (iii) leases and licenses arising
in the ordinary course of business.
          6.16 Lines of Business. Enter into any business, either directly or
through any Subsidiary, except for those businesses in which the Borrower and
its Subsidiaries are engaged on the date of this Agreement or that are
reasonably related thereto.
          6.17 Environmental Matters. Generate, use, treat, store, release,
dispose of, or otherwise manage Materials of Environmental Concern in a manner
that would reasonably be expected to result in a material liability to any Group
Member or to materially affect any real property owned or leased by any of them.
          6.18 Transactions Relating to Spiegel Acceptance Corporation.
Notwithstanding anything herein to the contrary, the following transactions
shall be permitted: (a) distribution by Spiegel Credit Card Master Note Trust
(the “Note Trust”) to Spiegel Acceptance Corporation of all of the assets of the
Note Trust (the “Trust Assets”), (b) the sale, transfer or assignment by the
Note Trust or Spiegel Acceptance Corporation, as the case may be, of the Trust
Assets or any interest therein, or the sale of Spiegel Acceptance Corporation,
to a third-party purchaser pursuant to an arm’s length transaction, (c) the
dissolution or liquidation of the Note Trust or Spiegel Acceptance Corporation,
as the case may be, following such sale of the Trust Assets, and (d) the
execution and delivery by the Note Trust and Spiegel Acceptance Corporation of
any and all consents, certificates, guaranties, indemnities or other agreements
deemed reasonably necessary to accomplish the transactions described in this
Section.
SECTION 7. EVENTS OF DEFAULT
          If any of the following events shall occur and be continuing:
          (a) the Borrower shall fail to pay (i) any principal of any Loan when
due in accordance with the terms hereof; (ii) any interest on any Loan within
three Business Days after any such interest becomes due in accordance with the
terms hereof; or (iii) any other amount payable hereunder or under any other
Loan Document within five Business Days after any such other amount becomes due
in accordance with the terms hereof; or
          (b) any representation or warranty made or deemed made by any Loan
Party herein or in any other Loan Document or that is contained in any
certificate, document or financial or other statement furnished by it at any
time under or in connection with this Agreement or any such other Loan Document
shall prove to have been inaccurate in any material respect on or as of the date
made or deemed made; or
          (c) (i) any Loan Party shall default in the observance or performance
of any agreement contained in clause (i) or (ii) of Section 5.4(a) (with respect
to Holdings and the Borrower only), Section 5.7(a) or Section 6 of this
Agreement or Sections 5.5 and 5.7(b) of the Guarantee and Collateral Agreement,
(ii) an “Event of Default” under and as defined in any Mortgage shall have
occurred and be continuing, or (iii) Holdings shall default in the observance or
performance of any agreement contained in Section 5.11 of this Agreement and
such default shall continue unremedied for a period of three days; or
          (d) any Loan Party shall default in the observance or performance of
any other agreement contained in this Agreement or any other Loan Document
(other than as provided in



--------------------------------------------------------------------------------



 



52

paragraphs (a) through (c) of this Section 7), and such default shall continue
unremedied for a period of 30 days; or
          (e) any Group Member shall (i) default in making any payment of any
principal of any Indebtedness (including any Guarantee Obligation, but excluding
the Loans) on the scheduled or original due date with respect thereto; or
(ii) default in making any payment of any interest on any such Indebtedness
beyond the period of grace, if any, provided in the instrument or agreement
under which such Indebtedness was created; or (iii) default in the observance or
performance of any other agreement or condition relating to any such
Indebtedness or contained in any instrument or agreement evidencing, securing or
relating thereto, or any other event shall occur or condition exist, the effect
of which default or other event or condition is to cause, or to permit the
holder or beneficiary of such Indebtedness (or a trustee or agent on behalf of
such holder or beneficiary) to cause, with the giving of notice if required,
such Indebtedness to become due prior to its stated maturity or (in the case of
any such Indebtedness constituting a Guarantee Obligation) to become payable;
provided, that a default, event or condition described in clause (i), (ii) or
(iii) of this paragraph (e) shall not at any time constitute an Event of Default
unless, at such time, one or more defaults, events or conditions of the type
described in clauses (i), (ii) and (iii) of this paragraph (e) shall have
occurred and be continuing with respect to Indebtedness the outstanding
principal amount of which exceeds in the aggregate $5,000,000; or
          (f) (i) any Group Member shall commence any case, proceeding or other
action (A) under any existing or future law of any jurisdiction, domestic or
foreign, relating to bankruptcy, insolvency, reorganization or relief of
debtors, seeking to have an order for relief entered with respect to it, or
seeking to adjudicate it a bankrupt or insolvent, or seeking reorganization,
arrangement, adjustment, winding-up, liquidation, dissolution, composition or
other relief with respect to it or its debts, or (B) seeking appointment of a
receiver, trustee, custodian, conservator or other similar official for it or
for all or any substantial part of its assets, or any Group Member shall make a
general assignment for the benefit of its creditors; or (ii) there shall be
commenced against any Group Member any case, proceeding or other action of a
nature referred to in clause (i) above that (A) results in the entry of an order
for relief or any such adjudication or appointment or (B) remains undismissed or
undischarged for a period of 60 days; or (iii) there shall be commenced against
any Group Member any case, proceeding or other action seeking issuance of a
warrant of attachment, execution, distraint or similar process against all or
any substantial part of its assets that results in the entry of an order for any
such relief that shall not have been vacated, discharged, or stayed or bonded
pending appeal within 60 days from the entry thereof; or (iv) any Group Member
shall take any action in furtherance of, or indicating its consent to, approval
of, or acquiescence in, any of the acts set forth in clause (i), (ii), or
(iii) above; or (v) any Group Member shall generally not, or shall be unable to,
or shall admit in writing its inability to, pay its debts as they become due; or
          (g) (i) any Person shall engage in any “prohibited transaction” (as
defined in Section 406 of ERISA or Section 4975 of the Code) involving any Plan,
(ii) any “accumulated funding deficiency” (as defined in Section 302 of ERISA),
or, on and after the effectiveness of the Pension Act, any failure to satisfy
the minimum funding standards (within the meaning of Section 412 of the Code or
Section 302 of ERISA), whether or not waived, shall exist with respect to any
Single Employer Plan or any Lien in favor of the PBGC or a Single Employer Plan
or Multiemployer Plan shall arise on the assets of any Group Member or any
Commonly Controlled Entity, (iii) a Reportable Event shall occur with respect
to, or proceedings shall commence to have a trustee appointed, or a trustee
shall be appointed, to administer or to terminate, any Single Employer Plan,
which Reportable Event or commencement of proceedings or appointment of a
trustee is, in the reasonable opinion of the Required Lenders, likely to result
in the termination of



--------------------------------------------------------------------------------



 



53

such Single Employer Plan for purposes of Title IV of ERISA, (iv) any Single
Employer Plan shall terminate for purposes of Title IV of ERISA, (v) any Group
Member or any Commonly Controlled Entity shall, or in the reasonable opinion of
the Required Lenders is likely to, incur any liability in connection with a
withdrawal from, or the Insolvency or Reorganization of, a Multiemployer Plan or
(vi) on and after the effectiveness of the Pension Act, there is a determination
that any Single Employer Plan is, or is expected to be, in “at risk” status
(within the meaning of Title IV of ERISA) or that a Multiemployer Plan is, or is
expected to be, in endangered or critical status, within the meaning of
Section 305 of ERISA, or (vii) any other event or condition shall occur or exist
with respect to a Plan; and in each case in clauses (i) through (vii) above,
such event or condition, together with all other such events or conditions, if
any, could, in the sole reasonable judgment of the Required Lenders, reasonably
be expected to have a Material Adverse Effect; or
          (h) one or more judgments or decrees shall be entered against any
Group Member involving in the aggregate a liability (to the extent not paid or
covered by insurance as to which the relevant insurance company has not
disclaimed coverage) of $5,000,000 or more, and all such judgments or decrees
shall not have been vacated, discharged, stayed or bonded pending appeal within
30 days from the entry thereof; or
          (i) any of the Security Documents shall cease, for any reason (other
than the express release thereof), to be in full force and effect, or any Loan
Party or any Affiliate of any Loan Party shall so assert, or any Lien created by
any of the Security Documents shall cease to be enforceable and of the same
effect and priority purported to be created thereby; or
          (j) the guarantee contained in Section 2 of the Guarantee and
Collateral Agreement shall cease, for any reason (other than the express release
thereof), to be in full force and effect or any Loan Party or any Affiliate of
any Loan Party shall so assert; or
          (k) (i)(A) any “person” or “group” (as such terms are used in Sections
13(d) and 14(d) of the Securities Exchange Act of 1934, as amended (the
“Exchange Act”)) shall become, or obtain rights (whether by means of warrants,
options or otherwise) to become the “beneficial owner” (as defined in
Rules 13(d)-3 and 13(d)-5 under the Exchange Act), directly or indirectly, of
more than 35% of the outstanding common stock of Holdings, (B) the board of
directors of Holdings shall cease to consist of a majority of Continuing
Directors, or (C) Holdings shall cease to own and control, of record and
beneficially, 100% of each class of outstanding Capital Stock of the Borrower
free and clear of all Liens (except Liens created by the Guarantee and
Collateral Agreement or Liens securing the Indebtedness under the ABL Facility)
or (ii) a Specified Change of Control shall occur; or
          (l) the Lien subordination provisions or any other provision of the
Intercreditor Agreement shall cease for any reason to be valid or any Loan Party
or any of its Subsidiaries shall so assert in writing;
then, and in any such event, (A) if such event is an Event of Default specified
in clause (i) or (ii) of paragraph (f) above with respect to the Borrower,
automatically the Loans (with accrued interest thereon) and all other amounts
owing under this Agreement and the other Loan Documents shall immediately become
due and payable, and (B) if such event is any other Event of Default, with the
consent of the Required Lenders, the Administrative Agent may, or upon the
request of the Required Lenders, the Administrative Agent shall, by notice to
the Borrower, declare the Loans (with accrued interest thereon) and all other
amounts owing under this Agreement and the other Loan Documents to be due and
payable forthwith, whereupon the same shall immediately become due and payable.
Except as expressly provided



--------------------------------------------------------------------------------



 



54

above in this Section 7, presentment, demand, protest and all other notices of
any kind are hereby expressly waived by the Borrower.
SECTION 8. THE AGENTS
          8.1 Appointment. Each Lender hereby irrevocably designates and
appoints the Administrative Agent as the agent of such Lender under this
Agreement and the other Loan Documents, and each such Lender irrevocably
authorizes the Administrative Agent, in such capacity, to take such action on
its behalf under the provisions of this Agreement and the other Loan Documents
and to exercise such powers and perform such duties as are expressly delegated
to the Administrative Agent by the terms of this Agreement and the other Loan
Documents, together with such other powers as are reasonably incidental thereto.
Notwithstanding any provision to the contrary elsewhere in this Agreement, the
Administrative Agent shall not have any duties or responsibilities, except those
expressly set forth herein, or any fiduciary relationship with any Lender, and
no implied covenants, functions, responsibilities, duties, obligations or
liabilities shall be read into this Agreement or any other Loan Document or
otherwise exist against the Administrative Agent.
          8.2 Delegation of Duties. The Administrative Agent may execute any of
its duties under this Agreement and the other Loan Documents by or through
agents or attorneys-in-fact and shall be entitled to advice of counsel
concerning all matters pertaining to such duties. The Administrative Agent shall
not be responsible for the negligence or misconduct of any agents or attorneys
in-fact selected by it with reasonable care.
          8.3 Exculpatory Provisions. None of any Agent or any Arranger or any
of their respective officers, directors, employees, agents, attorneys-in-fact or
affiliates shall be (i) liable for any action lawfully taken or omitted to be
taken by it or such Person under or in connection with this Agreement or any
other Loan Document (except to the extent that any of the foregoing are found by
a final and nonappealable decision of a court of competent jurisdiction to have
resulted from its or such Person’s own gross negligence or willful misconduct)
or (ii) responsible in any manner to any of the Lenders for any recitals,
statements, representations or warranties made by any Loan Party or any officer
thereof contained in this Agreement or any other Loan Document or in any
certificate, report, statement or other document referred to or provided for in,
or received by the Agents or the Arrangers under or in connection with, this
Agreement or any other Loan Document or for the value, validity, effectiveness,
genuineness, enforceability or sufficiency of this Agreement or any other Loan
Document or for any failure of any Loan Party a party thereto to perform its
obligations hereunder or thereunder. The Agents and the Arrangers shall not be
under any obligation to any Lender to ascertain or to inquire as to the
observance or performance of any of the agreements contained in, or conditions
of, this Agreement or any other Loan Document, or to inspect the properties,
books or records of any Loan Party.
          8.4 Reliance by Administrative Agent. The Administrative Agent shall
be entitled to rely, and shall be fully protected in relying, upon any
instrument, writing, resolution, notice, consent, certificate, affidavit,
letter, telecopy, telex or teletype message, statement, order or other document
or conversation believed by it to be genuine and correct and to have been
signed, sent or made by the proper Person or Persons and upon advice and
statements of legal counsel (including counsel to Holdings or the Borrower),
independent accountants and other experts selected by the Administrative Agent.
The Administrative Agent may deem and treat the payee of any Note as the owner
thereof for all purposes unless a written notice of assignment, negotiation or
transfer thereof shall have been filed with the Administrative Agent. The
Administrative Agent shall be fully justified in failing or refusing to take any
action under this Agreement or any other Loan Document unless it shall first
receive such advice or concurrence of the Required Lenders (or, if so specified
by this Agreement, all Lenders) as it deems appropriate or it shall first be
indemnified to its satisfaction by the Lenders against any and all liability



--------------------------------------------------------------------------------



 



55

and expense that may be incurred by it by reason of taking or continuing to take
any such action. The Administrative Agent shall in all cases be fully protected
in acting, or in refraining from acting, under this Agreement and the other Loan
Documents in accordance with a request of the Required Lenders (or, if so
specified by this Agreement, all Lenders), and such request and any action taken
or failure to act pursuant thereto shall be binding upon all the Lenders and all
future holders of the Loans.
          8.5 Notice of Default. The Administrative Agent shall not be deemed to
have knowledge or notice of the occurrence of any Default or Event of Default
unless the Administrative Agent has received notice from a Lender, Holdings or
the Borrower referring to this Agreement, describing such Default or Event of
Default and stating that such notice is a “notice of default”. In the event that
the Administrative Agent receives such a notice, the Administrative Agent shall
give notice thereof to the Lenders. The Administrative Agent shall take such
action with respect to such Default or Event of Default as shall be reasonably
directed by the Required Lenders (or, if so specified by this Agreement, all
Lenders); provided that unless and until the Administrative Agent shall have
received such directions, the Administrative Agent may (but shall not be
obligated to) take such action, or refrain from taking such action, with respect
to such Default or Event of Default as it shall deem advisable in the best
interests of the Lenders.
          8.6 Non-Reliance on Agents, Arrangers and Other Lenders. Each Lender
expressly acknowledges that none of the Agents or the Arrangers or any of their
respective officers, directors, employees, agents, attorneys-in-fact or
affiliates have made any representations or warranties to it and that no act by
any Agent or any Arranger hereafter taken, including any review of the affairs
of a Loan Party or any affiliate of a Loan Party, shall be deemed to constitute
any representation or warranty by any Agent or any Arranger to any Lender. Each
Lender represents to the Agents and the Arrangers that it has, independently and
without reliance upon any Agent, any Arranger or any other Lender, and based on
such documents and information as it has deemed appropriate, made its own
appraisal of and investigation into the business, operations, property,
financial and other condition and creditworthiness of the Loan Parties and their
affiliates and made its own decision to make its Loans hereunder and enter into
this Agreement. Each Lender also represents that it will, independently and
without reliance upon any Agent, any Arranger or any other Lender, and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own credit analysis, appraisals and decisions in taking or
not taking action under this Agreement and the other Loan Documents, and to make
such investigation as it deems necessary to inform itself as to the business,
operations, property, financial and other condition and creditworthiness of the
Loan Parties and their affiliates. Except for notices, reports and other
documents expressly required to be furnished to the Lenders by the
Administrative Agent hereunder, the Administrative Agent shall not have any duty
or responsibility to provide any Lender with any credit or other information
concerning the business, operations, property, condition (financial or
otherwise), prospects or creditworthiness of any Loan Party or any affiliate of
a Loan Party that may come into the possession of the Administrative Agent or
any of its officers, directors, employees, agents, attorneys-in-fact or
affiliates.
          8.7 Indemnification. The Lenders agree to indemnify each Agent and
Arranger in its capacity as such (to the extent not reimbursed by Holdings or
the Borrower and without limiting the obligation of Holdings or the Borrower to
do so), ratably according to their respective Term Percentages in effect on the
date on which indemnification is sought under this Section 8.7 (or, if
indemnification is sought after the date upon which the Loans shall have been
paid in full, ratably in accordance with such Term Percentages immediately prior
to such date), from and against any and all liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
of any kind whatsoever that may at any time (whether before or after the payment
of the Loans) be imposed on, incurred by or asserted against such Agent or
Arranger in any way relating to or arising out of this Agreement, any of the
other Loan Documents or any documents contemplated by or referred to herein or



--------------------------------------------------------------------------------



 



56

therein or the transactions contemplated hereby or thereby or any action taken
or omitted by such Agent or Arranger under or in connection with any of the
foregoing; provided that no Lender shall be liable for the payment of any
portion of such liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements that are found by a final and
nonappealable decision of a court of competent jurisdiction to have resulted
from such Agent’s or Arranger’s gross negligence or willful misconduct. The
agreements in this Section shall survive the payment of the Loans and all other
amounts payable hereunder.
          8.8 Agent in Its Individual Capacity. Each Agent and Arranger and its
affiliates may make loans to, accept deposits from and generally engage in any
kind of business with any Loan Party as though such Agent or Arranger were not
an Agent or an Arranger, respectively. With respect to its Loans made or renewed
by it, each Agent and Arranger shall have the same rights and powers under this
Agreement and the other Loan Documents as any Lender and may exercise the same
as though it were not an Agent or an Arranger, and the terms “Lender” and
“Lenders” shall include each Agent in its individual capacity.
          8.9 Successor Administrative Agent. The Administrative Agent may
resign as Administrative Agent upon 10 days’ notice to the Lenders and the
Borrower. If the Administrative Agent shall resign as Administrative Agent under
this Agreement and the other Loan Documents, then the Required Lenders shall
appoint from among the Lenders a successor agent for the Lenders, which
successor agent shall (unless an Event of Default under Section 7(a) or Section
7(f) with respect to the Borrower shall have occurred and be continuing) be
subject to approval by the Borrower (which approval shall not be unreasonably
withheld or delayed), whereupon such successor agent shall succeed to the
rights, powers and duties of the Administrative Agent, and the term
“Administrative Agent” shall mean such successor agent effective upon such
appointment and approval, and the former Administrative Agent’s rights, powers
and duties as Administrative Agent shall be terminated, without any other or
further act or deed on the part of such former Administrative Agent or any of
the parties to this Agreement or any holders of the Loans. If no successor agent
has accepted appointment as Administrative Agent by the date that is 10 days
following a retiring Administrative Agent’s notice of resignation, the retiring
Administrative Agent’s resignation shall nevertheless thereupon become
effective, and the Lenders shall assume and perform all of the duties of the
Administrative Agent hereunder until such time, if any, as the Required Lenders
appoint a successor agent as provided for above. After any retiring
Administrative Agent’s resignation as Administrative Agent, the provisions of
this Section 8 shall inure to its benefit as to any actions taken or omitted to
be taken by it while it was Administrative Agent under this Agreement and the
other Loan Documents.
          8.10 Syndication Agent and Arrangers. Neither the Syndication Agent
nor any Arranger shall have any duties or responsibilities hereunder in its
capacity as such.
SECTION 9. MISCELLANEOUS
          9.1 Amendments and Waivers. (a) Neither this Agreement, any other Loan
Document, nor any terms hereof or thereof may be amended, supplemented or
modified except in accordance with the provisions of this Section 9.1. The
Required Lenders and each Loan Party party to the relevant Loan Document may,
or, with the written consent of the Required Lenders, the Administrative Agent
and each Loan Party party to the relevant Loan Document may, from time to time,
(a) enter into written amendments, supplements or modifications hereto and to
the other Loan Documents for the purpose of adding any provisions to this
Agreement or the other Loan Documents or changing in any manner the rights of
the Lenders or of the Loan Parties hereunder or thereunder or (b) waive, on such
terms and conditions as the Required Lenders or the Administrative Agent, as the
case may be, may specify in such instrument, any of the requirements of this
Agreement or the other Loan Documents or



--------------------------------------------------------------------------------



 



57

any Default or Event of Default and its consequences; provided, however, that no
such waiver and no such amendment, supplement or modification shall (i) forgive
the principal amount of any Loan or extend the final scheduled date of maturity
of any Loan, extend the scheduled date of any amortization payment in respect of
any Loan, reduce the stated rate of any interest or fee payable hereunder
(except (x) in connection with the waiver of applicability of any post-default
increase in interest rates and (y) that any amendment or modification of defined
terms used in the financial covenants in this Agreement shall not constitute a
reduction in the rate of interest or fees for purposes of this clause (i))
without the written consent of each Lender directly affected thereby;
(ii) eliminate or reduce the voting rights of any Lender under this Section 9.1
without the written consent of such Lender; (iii) reduce any percentage
specified in the definition of Required Lenders, consent to the assignment or
transfer by the Borrower of any of its rights and obligations under this
Agreement and the other Loan Documents, release all or substantially all of the
Collateral or release all or substantially all of the Subsidiary Guarantors from
their obligations under the Guarantee and Collateral Agreement, in each case
without the written consent of all Lenders; or (iv) amend, modify or waive any
provision of Section 8 without the written consent of the Agents. Any such
waiver and any such amendment, supplement or modification shall apply equally to
each of the Lenders and shall be binding upon the Loan Parties, the Lenders, the
Agents and all future holders of the Loans. In the case of any waiver, the Loan
Parties, the Lenders and the Administrative Agent shall be restored to their
former position and rights hereunder and under the other Loan Documents, and any
Default or Event of Default waived shall be deemed to be cured and not
continuing; but no such waiver shall extend to any subsequent or other Default
or Event of Default, or impair any right consequent thereon.
          (b) Notwithstanding anything to the contrary contained in
Section 9.1(a), in the event that the Borrower requests that any provision of
this Agreement be amended, modified or waived in a manner which would require
the unanimous consent of all of the Lenders and such amendment, modification or
waiver is agreed to by the Required Lenders, then with the consent of the
Borrower and the Required Lenders, the Borrower and the Required Lenders shall
be permitted to amend the Agreement without the consent of the Lender or Lenders
which did not agree to the amendment, modification or waiver requested by the
Borrower (such Lender or Lenders, the “Minority Banks”) to provide for (x) the
addition to this Agreement of one or more other financial institutions (each of
which shall be an Assignee), or an increase in the Loans of one or more of the
Required Lenders, so that the aggregate of the Loans after giving effect to such
amendment shall be in the same amount as the aggregate of the Loans immediately
before giving effect to such amendment, (y) the making of such additional Loans
by such new financial institutions or Required Lenders as may be necessary to
repay in full the outstanding Loans of the Minority Banks immediately before
giving effect to such amendment and (z) such other modifications to this
Agreement as may be appropriate.
          9.2 Notices. All notices, requests and demands to or upon the
respective parties hereto to be effective shall be in writing (including by
telecopy), and, unless otherwise expressly provided herein, shall be deemed to
have been duly given or made when delivered, or three Business Days after being
deposited in the mail, postage prepaid, or, in the case of telecopy notice, when
received, addressed as follows in the case of Holdings, the Borrower and the
Administrative Agent, and as set forth in an administrative questionnaire
delivered to the Administrative Agent in the case of the Lenders, or to such
other address as may be hereafter notified by the respective parties hereto:

     
     Holdings:
  Eddie Bauer Holdings, Inc.
 
  15010 NE 36th Street
 
  Redmond, Washington 98052
 
  Attention: Chief Financial Officer, with a copy to the same
 
  address, Attention: General Counsel
 
  Telecopy: (425) 755-7671



--------------------------------------------------------------------------------



 



58

     
 
  Telephone – Chief Financial Officer: (425) 755-4891
 
  Telephone – General Counsel: (425) 755-6179
 
   
     Borrower:
  Eddie Bauer, Inc.
 
  15010 NE 36th Street
 
  Redmond, Washington 98052
 
  Attention: Chief Financial Officer, with a copy to the same
 
  address, Attention: General Counsel
 
  Telecopy: (425) 755-7671
 
  Telephone – Chief Financial Officer: (425) 755-4891
 
  Telephone – General Counsel: (425) 755-6179
 
   
     Administrative Agent:
  JPMorgan Chase Bank, N.A.
 
  277 Park Avenue
 
  New York, New York 10172
 
  Attention: James A. Knight
 
  Telecopy: (646) 534-3081
 
  Telephone: (212) 622-8486

provided that any notice, request or demand to or upon the Administrative Agent
or the Lenders shall not be effective until received.
          Notices and other communications to the Lenders hereunder may be
delivered or furnished by electronic communications pursuant to procedures
approved by the Administrative Agent; provided that the foregoing shall not
apply to notices pursuant to Section 2 unless otherwise agreed by the
Administrative Agent and the applicable Lender. The Administrative Agent or the
Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications.
          9.3 No Waiver; Cumulative Remedies. No failure to exercise and no
delay in exercising, on the part of the Administrative Agent or any Lender, any
right, remedy, power or privilege hereunder or under the other Loan Documents
shall operate as a waiver thereof; nor shall any single or partial exercise of
any right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or privilege.
The rights, remedies, powers and privileges herein provided are cumulative and
not exclusive of any rights, remedies, powers and privileges provided by law.
          9.4 Survival of Representations and Warranties. All representations
and warranties made hereunder, in the other Loan Documents and in any document,
certificate or statement delivered pursuant hereto or in connection herewith
shall survive the execution and delivery of this Agreement and the making of the
Loans.
          9.5 Payment of Expenses and Taxes. The Borrower agrees (a) to pay or
reimburse each Agent for all its reasonable out-of-pocket costs and expenses
incurred in connection with the development, preparation and execution of, and
any amendment, supplement or modification to, this Agreement and the other Loan
Documents and any other documents prepared in connection herewith or therewith,
and the consummation and administration of the transactions contemplated hereby
and thereby, including the reasonable fees and disbursements of counsel to such
Agent and filing and recording fees and expenses, with statements with respect
to the foregoing to be submitted to the Borrower prior to the Restatement
Effective Date (in the case of amounts to be paid on the Restatement Effective
Date) and



--------------------------------------------------------------------------------



 



59

from time to time thereafter on a quarterly basis or such other periodic basis
as such Agent shall deem appropriate, (b) to pay or reimburse each Lender and
Agent for all its out-of-pocket costs and expenses incurred in connection with
the enforcement or preservation of any rights under this Agreement, the other
Loan Documents and any such other documents, or in connection with any
insolvency or bankruptcy of any Group Member or in connection with any work-out
or restructuring of the transactions contemplated hereby, including the fees and
disbursements of financial advisors and counsel to each Lender and Agent, (c) to
pay, indemnify, and hold each Lender and Agent harmless from, any and all
recording and filing fees and any and all liabilities with respect to, or
resulting from any delay in paying, stamp, excise and other taxes, if any, that
may be payable or determined to be payable in connection with the execution and
delivery of, or consummation or administration of any of the transactions
contemplated by, or any amendment, supplement or modification of, or any waiver
or consent under or in respect of, this Agreement, the other Loan Documents and
any such other documents, and (d) to pay, indemnify, and hold each Lender and
Agent and its respective officers, directors, employees, affiliates, agents and
controlling persons (each, an “Indemnitee”) harmless from and against any and
all other liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements of any kind or nature
whatsoever with respect to the execution, delivery, enforcement, performance and
administration of this Agreement, the other Loan Documents and any such other
documents, including any of the foregoing relating to the use of proceeds of the
Loans or the violation of, noncompliance with or liability under, any
Environmental Law applicable to the operations of any Group Member, or any
actual or alleged presence or release of Materials of Environmental Concern on
or from any property currently or formerly owned or operated by any Group
Member, and the reasonable fees and expenses of legal counsel in connection with
claims, actions or proceedings by any Indemnitee against any Loan Party under
any Loan Document (all the foregoing in this clause (d), collectively, the
“Indemnified Liabilities”), provided that the Borrower shall have no obligation
hereunder to any Indemnitee with respect to Indemnified Liabilities to the
extent such Indemnified Liabilities are found by a final and nonappealable
decision of a court of competent jurisdiction to have resulted from the gross
negligence or willful misconduct of such Indemnitee. Without limiting the
foregoing, and to the extent permitted by applicable law, the Borrower agrees
not to assert and to cause its Subsidiaries not to assert, and hereby waives and
agrees to cause its Subsidiaries to waive, all rights for contribution or any
other rights of recovery with respect to all claims, demands, penalties, fines,
liabilities, settlements, damages, costs and expenses of whatever kind or
nature, under or related to Environmental Laws, that any of them might have by
statute or otherwise against any Indemnitee, except with respect to any such
claims, demands, penalties, fines, liabilities, settlements, damages, costs or
expenses to the extent they are found by a final and nonappealable decision of a
court of competent jurisdiction to have resulted from the gross negligence or
willful misconduct of such Indemnitee. All amounts due under this Section 9.5
shall be payable not later than 10 days after written demand therefor.
Statements payable by the Borrower pursuant to this Section 9.5 shall be
submitted to the Borrower as set forth in Section 9.2, or to such other Person
or address as may be hereafter designated by the Borrower in a written notice to
the Administrative Agent. The agreements in this Section 9.5 shall su rvive
repayment of the Loans and all other amounts payable hereunder.
          9.6 Successors and Assigns; Participations and Assignments. (a) The
provisions of this Agreement shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and assigns permitted hereby,
except that (i) the Borrower may not assign or otherwise transfer any of its
rights or obligations hereunder without the prior written consent of each Lender
(and any attempted assignment or transfer by the Borrower without such consent
shall be null and void) and (ii) no Lender may assign or otherwise transfer its
rights or obligations hereunder except in accordance with this Section 9.6.
          (b) (i) Subject to the conditions set forth in paragraph (b)(ii)
below, any Lender may assign to one or more assignees (each, an “Assignee”) all
or a portion of its rights and obligations under



--------------------------------------------------------------------------------



 



60

this Agreement (including all or a portion of the Loans at the time owing to it)
with the prior written consent of:
          (A) the Borrower (such consent not to be unreasonably withheld),
provided that no consent of the Borrower shall be required for an assignment to
a Lender, an affiliate of a Lender, an Approved Fund (as defined below) or, if
any Event of Default has occurred and is continuing, any other Person; and
          (B) the Administrative Agent, provided that no consent of the
Administrative Agent shall be required for an assignment of all or any portion
of a Loan to a Lender, an affiliate of a Lender or an Approved Fund.
          (ii) Assignments shall be subject to the following additional
conditions:
          (A) except in the case of an assignment to a Lender, an affiliate of a
Lender or an Approved Fund or an assignment of the entire remaining amount of
the assigning Lender’s Loans, the amount of the Loans of the assigning Lender
subject to each such assignment (determined as of the date the Assignment and
Assumption with respect to such assignment is delivered to the Administrative
Agent) shall not be less than $1,000,000 unless each of the Borrower and the
Administrative Agent otherwise consent, provided that (1) no such consent of the
Borrower shall be required if any Event of Default has occurred and is
continuing and (2) such amounts shall be aggregated in respect of each Lender
and its affiliates or Approved Funds, if any, so long as the amount of the Loans
held by each such Lender, affiliate or Approved Fund shall not be less than
$500,000;
          (B) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500; and
          (C) the Assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an administrative questionnaire.
               For the purposes of this Section 9.6, “Approved Fund” means any
Person (other than a natural person) that is engaged in making, purchasing,
holding or investing in bank loans and similar extensions of credit in the
ordinary course of its business and that is administered or managed by (a) a
Lender, (b) an affiliate of a Lender or (c) an entity or an affiliate of an
entity that administers or manages a Lender.
               (iii) Subject to acceptance and recording thereof pursuant to
paragraph (b)(iv) below, from and after the effective date specified in each
Assignment and Assumption the Assignee thereunder shall be a party hereto and,
to the extent of the interest assigned by such Assignment and Assumption, have
the rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of
Sections 2.13, 2.14, 2.15 and 9.5). Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
Section 9.6 shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
paragraph (c) of this Section.
               (iv) The Administrative Agent, acting for this purpose as an
agent of the Borrower, shall maintain at one of its offices a copy of each
Assignment and Assumption delivered to it and a register for



--------------------------------------------------------------------------------



 



61

the recordation of the names and addresses of the Lenders, and the principal
amount of the Loans owing to, each Lender pursuant to the terms hereof from time
to time (the “Register”). The entries in the Register shall be conclusive, and
the Borrower, the Administrative Agent and the Lenders may treat each Person
whose name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary. The Register shall be available for inspection by the Borrower and any
Lender, at any reasonable time and from time to time upon reasonable prior
notice.
          (v) Upon its receipt of a duly completed Assignment and Assumption
executed by an assigning Lender and an Assignee, the Assignee’s completed
administrative questionnaire (unless the Assignee shall already be a Lender
hereunder), the processing and recordation fee referred to in paragraph (b) of
this Section and any written consent to such assignment required by paragraph
(b) of this Section, the Administrative Agent shall accept such Assignment and
Assumption and record the information contained therein in the Register. No
assignment shall be effective for purposes of this Agreement unless it has been
recorded in the Register as provided in this paragraph.
          (c) (i) Any Lender may, without the consent of the Borrower or the
Administrative Agent, sell participations to one or more banks or other entities
(a “Participant”) in all or a portion of such Lender’s rights and obligations
under this Agreement (including all or a portion of the Loans owing to it);
provided that (A) such Lender’s obligations under this Agreement shall remain
unchanged, (B) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (C) the Borrower, the
Administrative Agent and the other Lenders shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. Any agreement pursuant to which a Lender sells
such a participation shall provide that such Lender shall retain the sole right
to enforce this Agreement and to approve any amendment, modification or waiver
of any provision of this Agreement; provided that such agreement may provide
that such Lender will not, without the consent of the Participant, agree to any
amendment, modification or waiver that (1) requires the consent of each Lender
directly affected thereby pursuant to the proviso to the second sentence of
Section 9.1 and (2) directly affects such Participant. Subject to paragraph
(c)(ii) of this Section, the Borrower agrees that each Participant shall be
entitled to the benefits of Sections 2.13, 2.14 and 2.15 to the same extent as
if it were a Lender and had acquired its interest by assignment pursuant to
paragraph (b) of this Section. To the extent permitted by law, each Participant
also shall be entitled to the benefits of Section 9.7(b) as though it were a
Lender, provided such Participant shall be subject to Section 9.7(a) as though
it were a Lender.
          (ii) A Participant shall not be entitled to receive any greater
payment under Section 2.13 or 2.14 than the applicable Lender would have been
entitled to receive with respect to the participation sold to such Participant,
unless the sale of the participation to such Participant is made with the
Borrower’s prior written consent. Any Participant that is a Non-U.S. Lender
shall not be entitled to the benefits of Section 2.14 unless such Participant
complies with Section 2.14(d).
          (d) Any Lender may at any time pledge or assign a security interest in
all or any portion of its rights under this Agreement to secure obligations of
such Lender, including any pledge or assignment to secure obligations to a
Federal Reserve Bank, and this Section shall not apply to any such pledge or
assignment of a security interest; provided that no such pledge or assignment of
a security interest shall release a Lender from any of its obligations hereunder
or substitute any such pledgee or Assignee for such Lender as a party hereto.
          (e) The Borrower, upon receipt of written notice from the relevant
Lender, agrees to issue Notes to any Lender requiring Notes to facilitate
transactions of the type described in paragraph (d) above.



--------------------------------------------------------------------------------



 



62

          (f) Notwithstanding the foregoing, any Conduit Lender may assign any
or all of the Loans it may have funded hereunder to its designating Lender
without the consent of the Borrower or the Administrative Agent and without
regard to the limitations set forth in Section 9.6(b). Each of Holdings, the
Borrower, each Lender and the Administrative Agent hereby confirms that it will
not institute against a Conduit Lender or join any other Person in instituting
against a Conduit Lender any bankruptcy, reorganization, arrangement, insolvency
or liquidation proceeding under any state bankruptcy or similar law, for one
year and one day after the payment in full of the latest maturing commercial
paper note issued by such Conduit Lender; provided, however, that each Lender
designating any Conduit Lender hereby agrees to indemnify, save and hold
harmless each other party hereto for any loss, cost, damage or expense arising
out of its inability to institute such a proceeding against such Conduit Lender
during such period of forbearance.
          9.7 Adjustments; Set-off. (a) Except to the extent that this Agreement
expressly provides for payments to be allocated to a particular Lender, if any
Lender (a “Benefitted Lender”) shall receive any payment of all or part of the
Obligations owing to it, or receive any collateral in respect thereof (whether
voluntarily or involuntarily, by set-off, pursuant to events or proceedings of
the nature referred to in Section 7(f), or otherwise), in a greater proportion
than any such payment to or collateral received by any other Lender, if any, in
respect of the Obligations owing to such other Lender, such Benefitted Lender
shall purchase for cash from the other Lenders a participating interest in such
portion of the Obligations owing to each such other Lender, or shall provide
such other Lenders with the benefits of any such collateral, as shall be
necessary to cause such Benefitted Lender to share the excess payment or
benefits of such collateral ratably with each of the Lenders; provided, however,
that if all or any portion of such excess payment or benefits is thereafter
recovered from such Benefitted Lender, such purchase shall be rescinded, and the
purchase price and benefits returned, to the extent of such recovery, but
without interest.
          (b) In addition to any rights and remedies of the Lenders provided by
law, each Lender shall have the right, without prior notice to Holdings or the
Borrower, any such notice being expressly waived by Holdings and the Borrower to
the extent permitted by applicable law, upon any amount becoming due and payable
by Holdings or the Borrower hereunder (whether at the stated maturity, by
acceleration or otherwise), to set off and appropriate and apply against such
amount any and all deposits (general or special, time or demand, provisional or
final, but excluding deposits held in a fiduciary capacity), in any currency,
and any other credits, indebtedness or claims, in any currency, in each case
whether direct or indirect, absolute or contingent, matured or unmatured, at any
time held or owing by such Lender or any branch or agency thereof to or for the
credit or the account of Holdings or the Borrower, as the case may be. Each
Lender agrees promptly to notify the Borrower and the Administrative Agent after
any such setoff and application made by such Lender; provided that the failure
to give such notice shall not affect the validity of such setoff and
application.
          9.8 Counterparts. This Agreement may be executed by one or more of the
parties to this Agreement on any number of separate counterparts, and all of
said counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of an executed signature page of this Agreement by
facsimile transmission shall be effective as delivery of a manually executed
counterpart hereof. A set of the copies of this Agreement signed by all the
parties shall be lodged with the Borrower and the Administrative Agent.
          9.9 Severability. Any provision of this Agreement that is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.



--------------------------------------------------------------------------------



 



63

          9.10 Integration. This Agreement and the other Loan Documents
represent the entire agreement of Holdings, the Borrower, the Administrative
Agent and the Lenders with respect to the subject matter hereof and thereof, and
there are no promises, undertakings, representations or warranties by the
Administrative Agent or any Lender relative to the subject matter hereof not
expressly set forth or referred to herein or in the other Loan Documents.
          9.11 GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
          9.12 Submission To Jurisdiction; Waivers. Each of Holdings and the
Borrower hereby irrevocably and unconditionally:
          (a) submits for itself and its property in any legal action or
proceeding relating to this Agreement and the other Loan Documents to which it
is a party, or for recognition and enforcement of any judgment in respect
thereof, to the non-exclusive general jurisdiction of the courts of the State of
New York, the courts of the United States for the Southern District of New York,
and appellate courts from any thereof;
          (b) consents that any such action or proceeding may be brought in such
courts and waives any objection that it may now or hereafter have to the venue
of any such action or proceeding in any such court or that such action or
proceeding was brought in an inconvenient court and agrees not to plead or claim
the same;
          (c) agrees that service of process in any such action or proceeding
may be effected by mailing a copy thereof by registered or certified mail (or
any substantially similar form of mail), postage prepaid, to Holdings or the
Borrower, as the case may be at its address set forth in Section 9.2 or at such
other address of which the Administrative Agent shall have been notified
pursuant thereto;
          (d) agrees that nothing herein shall affect the right to effect
service of process in any other manner permitted by law or shall limit the right
to sue in any other jurisdiction; and
          (e) waives, to the maximum extent not prohibited by law, any right it
may have to claim or recover in any legal action or proceeding referred to in
this Section any special, exemplary, punitive or consequential damages.
          9.13 Acknowledgements. Each of Holdings and the Borrower hereby
acknowledges that:
          (a) it has been advised by counsel in the negotiation, execution and
delivery of this Agreement and the other Loan Documents;
          (b) neither the Administrative Agent nor any Lender has any fiduciary
relationship with or duty to Holdings or the Borrower arising out of or in
connection with this Agreement or any of the other Loan Documents, and the
relationship between Administrative Agent and Lenders, on one hand, and Holdings
and the Borrower, on the other hand, in connection herewith or therewith is
solely that of debtor and creditor; and



--------------------------------------------------------------------------------



 



64

          (c) no joint venture is created hereby or by the other Loan Documents
or otherwise exists by virtue of the transactions contemplated hereby among the
Lenders or among Holdings, the Borrower and the Lenders.
          9.14 Releases of Guarantees and Liens. (a) Notwithstanding anything to
the contrary contained herein or in any other Loan Document, the Administrative
Agent is hereby irrevocably authorized by each Lender (without requirement of
notice to or consent of any Lender except as expressly required by Section 9.1)
to take any action requested by the Borrower having the effect of releasing any
Collateral or guarantee obligations (i) to the extent necessary to permit
consummation of any transaction not prohibited by any Loan Document or that has
been consented to in accordance with Section 9.1 or (ii) under the circumstances
described in paragraph (b) below.
          (b) At such time as the Loans and the other obligations under the Loan
Documents (other than obligations under or in respect of Swap Agreements) shall
have been paid in full, (i) the Collateral shall be released from the Liens
created by the Security Documents, and the Security Documents and all
obligations (other than those expressly stated to survive such termination) of
the Administrative Agent and each Loan Party under the Security Documents shall
terminate, all without delivery of any instrument or performance of any act by
any Person and (ii) at the expense of the Borrower, with no representation or
warranty by the Administrative Agent or any Lender, the Administrative Agent
shall deliver any collateral then in its possession and any termination
statements or documents as the Borrower may from time to time reasonably request
to effectuate, or reflect of public record, the release and discharge of the
security interests and liens described in clause (i) above.
          9.15 Confidentiality. Each of the Administrative Agent and each Lender
agrees to keep confidential all non-public information provided to it by any
Loan Party, the Administrative Agent or any Lender pursuant to or in connection
with this Agreement that is designated by the provider thereof as confidential;
provided that nothing herein shall prevent the Administrative Agent or any
Lender from disclosing any such information (a) to the Administrative Agent, any
other Lender or any affiliate thereof, (b) subject to an agreement to comply
with provisions no less restrictive than this Section, to any actual or
prospective Transferee or any direct or indirect counterparty to any Swap
Agreement (or any professional advisor to such counterparty), (c) to its
employees, directors, agents, attorneys, accountants and other professional
advisors or those of any of its affiliates, (d) upon the request or demand of
any Governmental Authority, (e) in response to any order of any court or other
Governmental Authority or as may otherwise be required pursuant to any
Requirement of Law, (f) if requested or required to do so in connection with any
litigation or similar proceeding, (g) that has been publicly disclosed, (h) to
the National Association of Insurance Commissioners or any similar organization
or any nationally recognized rating agency that requires access to information
about a Lender’s investment portfolio in connection with ratings issued with
respect to such Lender, or (i) in connection with the exercise of any remedy
hereunder or under any other Loan Document.
          9.16 Patriot Act. Each Lender that is subject to the requirements of
the Patriot Act and the Administrative Agent (on behalf of itself and not on
behalf of any Lender) hereby notifies the Borrower and each other Loan Party
that pursuant to the requirements of the Patriot Act, it is required to obtain,
verify and record information that identifies the Borrower and each other Loan
Party, which information includes the name and address of the Borrower and each
other Loan Party and other information that will allow such Lender or the
Administrative Agent, as applicable, to identify the Borrower and each other
Loan Party in accordance with the Patriot Act. The Borrower and each other Loan
Party shall, and shall cause each of its Subsidiaries to, provide, to the extent
commercially reasonable, such information and take such actions as are
reasonably requested by each Lender and the Administrative Agent to maintain
compliance with the Patriot Act.



--------------------------------------------------------------------------------



 



65

          9.17 WAIVERS OF JURY TRIAL. HOLDINGS, THE BORROWER, THE ADMINISTRATIVE
AGENT AND THE LENDERS HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVE TRIAL BY JURY
IN ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT AND FOR ANY COUNTERCLAIM THEREIN.



--------------------------------------------------------------------------------



 



66

          IN WITNESS WHEREOF, the parties hereto have caused this Agreement to
be duly executed and delivered by their proper and duly authorized officers as
of the day and year first above written.

            EDDIE BAUER HOLDINGS, INC.
      By:   /s/ David Taylor       Name: David Taylor         Title: Interim
Chief Financial Officer         EDDIE BAUER, INC.
      By:   /s/ David Taylor       Name: David Taylor         Title: Interim
Chief Financial Officer         JPMORGAN CHASE BANK, N.A., as Administrative
Agent and as a Lender
      By:           Name:          Title:          GOLDMAN SACHS CREDIT PARTNERS
L.P., as Syndication Agent
      By:           Name:          Title:       